Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 1 of 155

Schedule 1

ESCROW AGENT FEE SCHEDULE
Citibank, N.A., Escrow Agent

Acceptance Fee
To cover the acceptance of the Escrow Agency appointment, the study of this Agreement, and

supporting documents submitted in connection with the execution and delivery thereof, and
communication with other members of the working group:

Fee: Waived

Administration Fee

The annual administration fee covers maintenance of the Escrow Accounts including
safekeeping of assets in the Escrow Accounts, normal administrative functions of the Escrow
Agent, including maintenance of the Escrow Agent’s records, follow-up of this Agreement’s
provisions, and any other safekeeping duties required by the Escrow Agent under the terms of
this Agreement. Fee is based on the Escrow Funds being deposited in a non-interest bearing
deposit account, FDIC insured to the applicable limits.

Fee: Waived

Tax Preparation Fee
To cover preparation and mailing of Forms 1099-INT, if applicable for the Parties for each

calendar year:
Fee: Waived

Transaction Fees

To oversee all required disbursements or release of property from the Escrow Accounts to any
Party, including cash disbursements made via check and/or wire transfer, fees associated with
postage and overnight delivery charges incurred by the Escrow Agent as required under the
terms and conditions of this Agreement:

Fee: Waived
Other Fees

Material amendments to this Agreement: additional fee(s), if any, to be discussed at time of
amendment.

Schedule 1 to Escrow Agreement
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 2 of 155

EXHIBIT A-1

Certificate as to Purchaser’s Authorized Signatures

The specimen signatures shown below are the specimen signatures of the individuals who have been

designated as authorized representatives of Purchaser and are authorized to initiate and approve
transactions of all types for the Escrow Accounts on behalf of Purchaser. The below listed persons (must
list at least two individuals) have also been designated Call Back Authorized Individuals and will be
notified by Citibank N.A. upon the release of any Escrow Funds from the Escrow Account(s) unless an
original “Standing or Predefined Instruction” letter is on file with the Escrow Agent.

 

 

 

 

 

 

 

Scott Maclaren LLM, jn
Name Signature C

Authorized Person

Title

214-202-7129 713-341-5758

Phone Mobile Phone

Gary Rosenthal

Name Signature

Authorized Person

 

 

Title

713-341-5741

Phone Mobile Phone
Max Klupchak

Name Signature

Authorized Person

 

Title
713-341-5740 608-345-2338
Telephone Mobile Phone

NOTE: Actual signatures are required above. Execution by DocuSign, initiated by Citibank, is available
upon request. Please contact your Citi Private Bank representative for further details and instructions.
During COVID-19 crisis, if possible, please include alternative number, preferably mobile.

Signature Page to Escrow Agreement
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 3 of 155

EXHIBIT A-1
Certificate as. to Purchaser’s Authorized Signatures

The specimen signatures shown below are the specimen signatures of the individuals who have been
designated as authorized representatives of Purchaser and are authorized to initiate and approve
transactions of all types for the Escrow Accounts on behalf of Purchaser. The below listed persons (must
list at least two individuals) have also been designated Call Back Authorized Individuals and will be
notified by Citibank N.A. upon the release of any Escrow Funds from the Escrow Account(s) unless an
original “Standing or Predefined Instruction” letter is on file with the Escrow Agent.

Name / Title / Telephone Specimen Signature

_.scott Maclaren

 

 

 

  

 

 

 

 

 

 

Name — _ —_ , Signature
__Authorized Person
Title
214-202-7129 713-341-5758
Phone —_ Mobile Phone
Gary Rosenthal __ Lf Se / SLY “
Name ros Pe .
_Authorized Person
Title
713-341-5741. cet .
Phone - - Mobile Phone
Max Klupchak sei ee ;
Name Signature
Authorized Person _
haeT ae
713-341-5740 608-345-2338
Télephone ~ Mobile Phone >

NOTE: Actual signatures are required above. Execution by DocuSign, initiated by Citibank, is available
upon request, Please contact your Citi Private Bank representative for further details and instructions.
During COVID-19 crisis, if possible, please include alternative number, preferably mobile.

Signature Page to Escrow Agreement
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 4 of 155

EXHIBIT A-1 ~
Certificate as to Purchaser’s Authorized Signatures

The specimen signatures shown below are the specimen signatures of the individuals who have been
designated as authorized representatives of Purchaser and are authorized to initiate and approve
transactions of all types for the Escrow Accounts on behalf of Purchaser. The below listed persons (must
list at least two individuals) have also been designated Call Back Authorized Individuals and will be
notified by Citibank N.A. upon the release of any Escrow Funds from the Escrow Account(s) unless an
original “Standing or Predefined Instruction” letter is on file with the Escrow Agent.

 

 

Namie / Title / Telephone Specimen Signature
Scott Maclaren
Name Signature

Authorized Person

 

 

 

 

 

 

Title

214-202-7129 713-341-5758
Phone Mobile Phone
Gary Rosenthal

Name Signature
Authorized Person

Title

713-341-5741

Phone Mobile Phone
Max Klupchak YlinZ ae
Name Signature

Authorized Person

 

 

Title
713-341-5740 608-345-2338
Telephone Mobile Phone

NOTE: Actual signatures are required above. Execution by DocuSign, initiated by Citibank, is available
upon request. Please contact your Citi Private Bank representative for further details and instructions.
During COVID-19 crisis, if possible, please include alternative number, preferably mobile.

Signature Page to Escrow Agreement
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 5 of 155

EXHIBIT A-2
Certificate as to Seller’s Authorized Signatures

The specimen signatures shown below are the specimen signatures of the individuals who have been
designated as authorized representatives of Seller and are authorized to initiate and approve transactions
of all types for the Escrow Accounts on behalf of Seller. The below listed persons (must list at least two
individuals) have also been designated Call Back Authorized Individuals and will be notified by Citibank
N.A. upon the release of any Escrow Funds from the Escrow Account(s) unless an original “Standing or
Predefined Instruction” letter is on file with the Escrow Agent.

 

 

 

Name / Title / Telephone Specimen Signature
Brian Weiss Wy <
Name Signature

Chief Restructuring Officer

 

 

 

 

 

 

 

Title

949-357-2368 949-933-7011
Phone Mobile Phone
Name Signature
Title

Phone Mobile Phone

NOTE: Actual signatures are required above. Execution by DocuSign, initiated by Citibank, is available
upon request. Please contact your Citi Private Bank representative for further details and instructions.
During COVID-19 crisis, if possible, please include alternative number, preferably mobile.

Signature Page to Escrow Agreement
 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 6 of 155

EXHIBIT 2.6(C)

APPLICABLE METHODOLOGY

[See attached]
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 7 of 155

hedute 2.6(c}:
Riverside Facility

# Closing

Cash Consideration

(i) the amount of:

A plus Cash or Cash Equivalent backed L/Cs
B minus L/C draw amount

Cc minus Cure Costs Escrowed by Purchaser
DB plus/minus NWC vs Target

E plus/minus — Non-Tax Prorations

F minus Transfer Taxes

Estimated Cash Consideration:

Net Working Capital
Total Current Assets
Acquired Receivables

A Accounts Receivable

plus Acquired Inventories
B inventory

plus Prepaid Assets

c Lease Security Deposits (minus 1 month rent)
b Prepaid Contracts
E Vendor Deposits - pre and post petition

F Current Assets: F = AtB+C+D+E
minus

Total Current Liabilities
Trade Payables

G Trade Payables
plus Accrued Expenses
H Accrued Tax Prarations
| Accrued Payrail
J Accrued Paid Time Off

K Current Liabilities: K = GHHH+}

L NWC: L=F-K

Target Net Working Capital

NWC us Target

Notes:
All definitions referenced relate to Asset Purchase Agreement

 

Methodology 3/31/21
7
a
|
Cd]
a

[so] (]
(sa) CT

Closing Estimate

$35,606,561

3/31/2021 Balance Closing Estimate

 

 

 

 

 

 

 

 

$ -
$ 958,251
$ 11,886,029

 

134,596
375,926
336,378

 

 

 

 

 

 

ka [en fos

 

4,189,168

Mm oH

10,696,861
0

/€ " 2898962: oS -

Notes:

(A) Aggregate amount of all Cash or Cash Equivalents backing or securing the Acquired L/Cs as of the
Closing Date in the amount set forth on Schedule 2.1(m) (the "L/C Consideration")

(8) any amounts drawn under any Acquired L/C as of the Closing Date
(C} the amount of any Cure Costs paid or escrowed by Purchaser in accordance with Section 5.1:

{D} the amount, if any, by which the Net Working Capital as of the Closing Date is greater or less than,
as applicable, the Target Closing net Working Capital (CALCULATION BELOW)

{E) the Non-Tax Prorations

{F} Transfer taxes to the extent not paid by Seller at closing

Closing Estimate and Final calculation shall include ONLY Accounts Receivable that have been
outstanding for less than 120 days; other than those certain Accounts Receivable related to the
customer 'Cal Recycle’. Also shall not include any AR for Niagara, Everrank, Bantam Materials, Banyan
Plastics, Worldwide of New York, GP Harmon Recycling, Reterra, indorama, or Encina Renewables.

Closing Estimate and Final calculation shall include ONLY inventory aged less than 90 days
Closing Estimate and Final calculation shall include cash deposits (excluding t/C Consideration cash

amounts, and 1 month's fixed rent in eash lease security deposit), advance payments and other prepaid
items as listed on Schedule 3.6(g) Prepaid Assets.

Closing Estimate and Final Calculation shall include Employees on Schedule 3.9c
Closing Estiamte and Final Catculation shall include Employees on Schedule 3.9c
Closing Estiamte and Final Calculation shall include Employees on Schedule 3.9¢

Result used in Cash Consideration Calculation

Amounts above reflect 3/31/21 balance sheet data included in file ‘Working Capital Statement (04,21.21)' provided in Datasite data room

CA or Riverside refers to legal entity CarbonLITE industries LLC
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 8 of 155

EXHIBIT 2.7(B)()

FORM OF BILL OF SALE, ASSIGNMENT AND ASSUMPTION

[See attached]
 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 9 of 155

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

This Bill of Sale, Assignment and Assumption (this “Bill of Sale”) is entered into as of
this. _ th day of | ], 2021, between CarbonLITE Industries, LLC, a Delaware
limited liability company (“Seller”), Seller being a chapter 11 debtor and debtor in possession in
Case No. 21-10527(JTD) (jointly administered) (the “Bankruptcy Case”) pending in the United
States Bankruptcy Court for the, on the one hand, and TSG Shelf II Acquisition, LLC, a
Delaware limited liability company (the “Purchaser”), on the other hand, with respect to the
following facts and circumstances:

A. Seller and Purchaser, have heretofore entered into that certain Asset Purchase
Agreement dated May __, 2021 (the “Purchase Agreement”). Except for terms specifically
defined herein, the capitalized terms used in this Bill of Sale shall have the same meanings as
capitalized terms used in the Purchase Agreement.

B. Concurrently with the mutual execution and delivery of this Bill of Sale, Seller
and Purchaser are consummating the transactions contemplated by the Purchase Agreement.
Seller and Purchaser are executing and delivering this Bill of Sale in satisfaction of their
respective obligations pursuant to Section 2.7(b)(i) and Section 2.7(c)(iv) of the Purchase
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which Seller and Purchaser hereby acknowledge, Seller and Purchaser hereby agree as follows:

1. Transfer. Effective as of the Closing Date, Seller hereby sells, conveys, transfers,
assigns and delivers to Purchaser, and Purchaser purchases and accepts from Seller, good title in
and to the Purchased Assets free and clear of all Liens to the extent provided in the Sale Order
except for Permitted Post-Closing Encumbrances (other than the Acquired Intellectual Property
Rights, which are being transferred to Purchaser concurrently herewith pursuant to a separate
assignment document). Notwithstanding anything in this Bill of Sale to the contrary, nothing in
this Bill of Sale will be construed as conveying any right, title or interest in or to any of the
Excluded Assets.

2. Assumption. Effective as of the Closing Date, Purchaser hereby accepts the
foregoing assignment and assumes and agrees to be bound by the terms and provisions of the
Assumed Liabilities. Notwithstanding anything in this Bill of Sale to the contrary, nothing in
this Bill of Sale will be construed as conveying any right, title or intent in or to any of the
Excluded Liabilities.

3. Amendments. This Bill of Sale may only be amended by a writing signed by both
Seller and Purchaser.

4, Execution in Counterparts. This Bill of Sale may be executed in counterparts and
delivered by the delivery of facsimile or electronic mail signatures; provided, however, that if the

42992757.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 10 of 155

parties exchange signatures by facsimile or electronic mail, each of them agrees to provide the
other with a copy of this Bill of Sale bearing their original signature promptly following any
request therefor from another party hereto.

5. Delivery Pursuant to Purchase Agreement. Notwithstanding anything to the contrary
herein, Seller and Purchaser are executing and delivering this Bill of Sale in accordance with and
subject to all of the terms and provisions of the Purchase Agreement. To the extent that any
provision of this instrument conflicts or is inconsistent with the terms or provisions of the
Purchase Agreement, the Purchase Agreement will govern and control and the superseded term
or provision hereof shall be of no force or effect whatsoever.

6. Governing Law. This Bill of Sale shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware.

7. Subsequent Action. Pursuant to Section 10.9 of the Purchase Agreement, Seller will
execute and deliver to Purchaser, its successors and assigns, all such other and further
instruments of sale, assignment, transfer, conveyance, delivery, and all such notices, releases and
other documents that would more fully and specifically sell, assign, transfer, convey and deliver —
to and vest in Purchaser, its successors and assigns, the title of such Seller in and to all and any
of the Purchased Assets sold, assigned, transferred, conveyed or delivered or intended to be sold,
assigned, transferred, conveyed and delivered (without imposing any material monetary
obligations or other obligations beyond those specifically imposed on the cooperating party(ies)
by the provisions of the Purchase Agreement). To the extent that, with respect to any of the
Purchased Assets, no assignment document other than this Bill of Sale is executed, the parties
intend for this Bill of Sale to constitute the sale, assignment, transfer, conveyance and delivery of
such Purchased Assets.

[Balance of Page Intentionally Left Blank]

42992757.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 11 of 155

IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale,
Assignment and Assumption as of the day and year first set forth above.

SELLER:

Carbon LITE Industries, LLC, a Delaware
limited liability company
and Debtor and Debtor in Possession

By:
Namie:
Its:

 

 

 

PURCHASER:

TSG Shelf II Acquisition, LLC, a Delaware
limited liability company

By:
Name:
Its:

 

 

 

42992757.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 12 of 155

EXHIBIT 2.7(B)(I1)

FORM OF IP ASSIGNMENT

[See attached]
Case 21-10527-JTD Doc597-4 Filed 06/08/21 Page 13 of 155

ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS

This Assignment of Intellectual Property Rights (this “Assignment”) is entered into as of
this _ th day of | |, 2021, between, CarbonLITE Industries, LLC, a Delaware
limited liability company (“Seller”), Seller being a chapter 11 debtor and debtor in possession in
Case No. 21-10527(JTD) (jointly administered) (the “Bankruptcy Case”) pending in the United
States Bankruptcy Court for the, on the one hand, and TSG Shelf IT Acquisition, LLC, a
Delaware limited liability company (the “Purchaser”), on the other hand, with respect to the
following facts and circumstances:

(A) — Seller and Purchaser have heretofore entered into that certain Asset Purchase
Agreement dated May , 2021 (the “Agreement”). Except for terms specifically
defined in this Assignment, the capitalized terms used in this Assignment shall have the same
meanings as such terms when used in the Agreement.

(B) Concurrently with the execution and delivery of this Assignment, Seller and
Purchaser are consummating the transactions contemplated by the Agreement. Pursuant to
Section 2.7(b)(ii) of the Agreement, Seller is required to execute and deliver this Assignment at
the Closing.

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the
receipt and sufficiency of which Seller hereby expressly acknowledges, Seller, as to itself,
hereby assigns, conveys, transfers and sets over unto Purchaser, all of its right, title and interest,
if any, in and to all Acquired Intellectual Property Rights, including, but not limited to, the
Acquired Intellectual Property listed in Schedule A to this Assignment, and including all claims,
causes of action and rights of recovery arising from or relating to the Acquired Intellectual
Property Rights. This Assignment shall inure to the benefit of, and be binding upon, the
successors, executors, administrators, legal representatives and assigns of Seller and Purchaser.

This Assignment may only be amended by a writing signed by both Seller and Purchaser.

This Assignment may be executed in counterparts and delivered by the delivery of
facsimile or electronic mail signatures; provided, however, that if the parties exchange signatures
by facsimile or electronic mail, each of them agrees to provide the other with a copy of this
Assignment bearing their original signature promptly following any request therefor from
another party hereto.

Pursuant to Section 10.9 of the Agreement, upon the reasonable request of Purchaser or
Seller, each party shall do and perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Assignment and the consummation of the transactions
contemplated hereby (without imposing any material monetary obligations or other obligations
beyond those specifically imposed on the cooperating party(ies) by the provisions of the
Agreement). The Parties acknowledge that this Agreement may be filed with the U.S. Patent and
Trademark Office.

42992760.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 14 of 155

Notwithstanding anything to the contrary herein, Seller is executing and delivering this
Assignment in accordance with and subject to all of the terms and provisions of the Agreement
(including, without limitation, the acknowledgements and disclaimer set forth in Sections 3.22
and 4.5 thereof).

This Assignment shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware.

42992760.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 15 of 155

IN WITNESS WHEREOF, Seller and Purchaser have executed this Assignment of
Intellectual Property Rights as ofthe _ day of | ], 2021.

- SELLER:

Carbon LITE Industries, LLC, a Delaware
limited liability company
and Debtor and Debtor in Possession

By:
Name:
Its:

 

 

PURCHASER:

TSG Shelf I Acquisition, LLC, a Delaware
limited liability company

By:
Name:
Its:

 

 

42992760.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 16 of 155

Registered Trademarks

Schedule A

 

 

 

 

Trademark Text Registration Number Country
CARBONLITE 4242388 United States
CARBONLITE 4492569 United States

 

 

 

Patents, Copyrights, Trademarks

The name “CarbonLITE” and any similar names indicating affiliation with any Affiliates of the
Sellers, the Business, or the Purchased Assets.

Domain Names

http://www.carbonliterecycling.com/

42992760.2

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 17 of 155

EXHIBIT 2.7(B)(V1)

FORM OF REAL PROPERTY ASSIGNMENT AND ASSUMPTION AGREEMENT

[See attached]
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 18 of 155

REAL PROPERTY LEASE ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS REAL PROPERTY LEASE ASSIGNMENT AND ASSUMPTION
AGREEMENT (this “Assignment”), dated as of May , 2021 (the “Effective Date”), is
entered into by and between CarbonLITE Industries, LLC, a Delaware limited liability company
(“Assignor”), Assignor being a chapter 11 debtor and debtor in possession in Case No. Case No.
21-10527(JTD) (jointly administered) (the “Bankruptcy Case”) pending in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), on the one hand, and
TSG Shelf If Acquisition, LLC, a Delaware limited liability company (the “Assignee”), on the
other hand, with respect to the following facts and circumstances:

A. Assignor (and Affiliates of Assignor), on the one hand, and Assignee, on
the other, have heretofore entered into that certain Asset Purchase Agreement dated
May , 2021 (the “Purchase Agreement”). Except for terms specifically defined herein,

the capitalized terms used in this Assignment shall have the same meanings as such capitalized
terms have when used in the Purchase Agreement.

 

B. Assignor, as tenant and lessee, and , as landlord
(the “Landlord”), are parties to that certain dated as of
, as amended by ' (collectively, the “Lease”).

 

C, Pursuant to that certain [Order Approving the Assumption and
Assignment of Executory Contracts and Unexpired Leases] approved by the Bankruptcy Court
on , 2021, attached hereto and made a part hereof as Exhibit A (the “Order”),
Assignor is authorized by the Bankruptcy Court to assign the Lease to Assignee.

D. Concurrently with the mutual execution and delivery of this Assignment,
Assignor and Assignee are consummating the transactions contemplated by the Purchase
Agreement. Assignor and Assignee are executing and delivering this Assignment in satisfaction
of their respective obligations pursuant to Sections 2.7(b)(vi) and 2.7(c)(viii) of the Purchase
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as follows:

AGREEMENT:

1. Assignment_and Assumption. As of the Effective Date, Assignor hereby
assigns, transfers and conveys to Assignee all of Assignor's right, title and interest in, to and
under the Lease (including, without limitation, Assignor’s right, title and interest in and to any
security deposit, instrument or other security held by the Landlord to secure the performance of
tenant’s obligations thereunder), to the extent arising or accruing under the Lease from and after
the Effective Date. As of the Effective Date, Assignee hereby accepts, assumes and agrees to
perform all of the terms, covenants, agreements and obligations contained in the Lease on

 

Note: Describe amendments or modifications, if applicable.
42992765.2

1
 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 19 of 155

Assignor's part to be kept, performed and observed, to the extent arising or accruing under the
Lease from and after the Effective Date.

2. Governing Law. This Assignment shall be governed by, and shall be construed
in accordance with the domestic laws of the State of Delaware (the “State”), without giving
effect to any choice of law or conflict of law provision (whether of the State or any other
jurisdiction) that would cause the application of the laws of any jurisdiction other than the laws
of such State.

3. Binding Effect. This Assignment shall inure to the benefit of, and shall be
binding upon, the parties hereto and their respective successors and permitted assigns.

4, Severability. If any provision of this Assignment or the application of any such
provision to any person or circumstance shall be held invalid, illegal or unenforceable in any
respect by a court of competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Assignment.

5. Counterparts, Etc. This Assignment may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the parties and
delivered to the other party. This Assignment, to the extent signed and delivered by means of a
facsimile machine or electronic mail, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person. At the request of either party hereto, the other party
shall re-execute original forms thereof and deliver them to the other party. No party hereto shall
raise the use of a facsimile machine or electronic mail to deliver a signature or the fact that any
signature or contract was transmitted or communicated through the use of facsimile machine or
electronic mail as a defense to the formation of a contract and each such party forever waives
any such defense.

6. Purchase Agreement Controls. Nothing in this Assignment, express or
implied, is intended to or shall be construed to modify, expand, limit or otherwise affect in any
way the terms or provisions of the Purchase Agreement or to constitute a waiver or release by
Assignor or Assignee of, or to otherwise affect, any liabilities, duties, limitations,
acknowledgments or obligations imposed upon either of them by the terms of the Purchase
Agreement, including, without limitation, the representations and warranties, limitations,
acknowledgments and other provisions that the Purchase Agreement provides shall survive the
date hereof. To the extent that any provision of this instrument conflicts or is inconsistent with
the terms or provisions of the Purchase Agreement, the Purchase Agreement will govern and
control and the superseded term or provision hereof shall be of no force or effect whatsoever.

7. No Third Party Beneficiaries. This Assignment shall not confer any rights or
remedies upon any person other than the parties hereto and their respective successors and
assigns.

8. Amendments. This Assignment sets forth the entire agreement of the parties
hereto with respect to the subject matter hereof and may not be altered, amended, changed,

42992765.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 20 of 155

waived, terminated or modified in any respect or particular unless the same shall be in writing
and signed by each of the parties hereto.:

[signature pages follow]

42992765.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 21 of 155

IN WITNESS WHEREOF, the parties have executed this Assignment on the date first above
written.

ASSIGNOR:

Carbon LITE Industries, LLC, a Delaware
limited liability company and Debtor and
Debtor in Possession

By:
Name:
Title:

 

ASSIGNEE:

TSG Shelf II Acquisition, LLC, a Delaware
limited liability company

By:

Name:
Title:

42992765.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 22 of 155

Exhibit A

[Order Approving the Assumption and Assignment of Executory Contracts and Unexpired
Leases |

(Attached)

42992765.2
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 23 of 155

Section 2.1(a): Purchased Equipment
All of the machinery and equipment listed in that certain Inspection Report for CarbonLite

Industries LLC prepared by Gordon Brothers on May 3, 2021 in relation to the Riverside Facility
attached hereto.

DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 24 of 155

Gordon
“ Brothers

 

 

 

MACHINERY & EQUIPMENT

 

EFFECTIVE DATE: Apri 28, 2027
REPORT DATE: May 3, 2021
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 25 of 155

 

ee

Inspection Report performed for:
Force Ten Partners LLC

Mr. Brian Weiss

Co-Founder

20341 SW Birch Street, Suite 220
Newport Beach, CA 92660

Report Contacts:

Gordon Brothers Asset Advisors, LLC
Prudential Tower

800 Boylston St., 27th Floor

Boston, MA 02199

President, Valuations
Chris Carmosino

Senior Managing Director,
North American Sales
Frank Grimaldi

Managing Director
Jerome (Jerry) Galaszewski

Project Manager
James A. Brodie, ASA, CEA

For inquiries, please contact
Aaron Walton

Relationship Manager
+1.512.673.7835
awalton@gordonbrothers.com

Riverside, California

Riverside, California

Project Manager Qualifications

 

Gordon
& Brothers
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 26 of 155

Gordon
& Brothers

May 3, 2021

Mr. Brian Weiss

Co-Founder

Force Ten Partners LLC

5271 California Avenue, Suite 270
Irvine, CA 92617

Re: Inspection Report — CarbonLITE Industries, LLC
875 Michigan Avenue and 555 Palmyrita Avenue
Riverside, California
Machinery & Equipment

Dear Mr. Weiss:

Gordon Brothers Asset Advisors, LLC (“Gordon Brothers”), an affiliate of Gordon Brothers Group, LLC (“Gordon Brothers
Group”) is pleased to submit to you the following Inspection Report.

On April 26 through 28, 2021, Gordon Brothers personnel inspected the machinery and equipment of CarbonLITE Industries,
LLC, located at:

875 Michigan Avenue, Riverside, California
555 Palmyrita Avenue, Riverside, California

The inspections were conducted to gather data relative to the assets and provide an asset listing to be used as documentation
for business planning purposes.

The Effective Date of the asset listing is April 28, 2021.

The general condition of the assets was considered to be fair to new. During the inspections, Gordon Brothers interviewed
Company personnel familiar with the overall age and condition of the assets and internal maintenance practices. In some
instances, machinery was not in operation at the time of inspection. The inspection report has assumed that all equipment is
in working order, unless otherwise specifically indicated in the asset descriptions included in this report.

It should be noted that some equipment was still in crates during our inspections. As such, Gordon Brothers has relied on the
information the Company provided, and has assumed it to be an accurate representation of the assets.

Prudential Tower #1.617.422.3233
800 Boylston Street, 27th floor gordonbrothers.com
Boston, MA 02199 USA
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 27 of 155

Any condition statements that appear in the listing of the assets are based only on general observations made during visual
inspections. [t is impossible to judge the actual mechanical condition of the assets without relying on the accuracy of the

LETTER OF TRANSMITTAL

representations made by Company management. This inspection report is not a technical or engineering survey.

The following are Gordon Brothers’ guidelines for each condition classification. If no classification is noted in the machinery

listing, the asset(s) are considered to be in average condition for their age.

 

Greer |

New

Very Good

Good

Average

Fair

Poor

Scrap

Gordon Brothers is providing an asset listing of owned and leased assets. Gordon Brothers has assumed that the Company
has accurately represented the ownership interest in all of the personal property and has not conducted Uniform Commercial
Code (“UCC”) searches to determine the ownership. A search of this type is outside the scope of this assignment.
recommended that any parties with or considering an interest in the assets independently confirm the ownership and

Bcc dea
New, unused, installed, or uninstalled property in excellent condition

Like new condition, only slightly used, capabie of full capacity per
design specifications without modifications or requiring repairs or
abnormal maintenance

Used property, capable of operating at or near full specified capacity,
that has undergone repairs as part of regular maintenance

Used property, requiring some repairs or ordinary replacement of wear
parts, with the condition of the item being consistent with its actual age,
assuming normal usage

Used property, operating below fully specified capacity due to age
and/or application, requiring general maintenance and/or replacement of
components and/or wear parts in the foreseeable future

Used property, operating below fully specified capacity due to age
and/or application, requiring major rebuild and/or maintenance in the
near future of its major components and/or wear parts

Used property, salvage value only, no longer serviceable, not
economically feasible to repair and/or modify, salable only for the
recovery of the property's basic material content or reusable component
parts

determine what potential impact any encumbrances may have on the asset.

The inspection report that follows provides an identification of the machinery and equipment inspected.

It has been a pleasure being of service to you.

Very truly yours,

Gordon Brothers Asset Advisors, LLC

James A. Brodie, ASA, CEA
Senior Manager, Valuations

Gordon
& Brothers
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 28 of 155

Gordon
& Brothers

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 29 of 155

Department Evaluation Summary
Effective Date: April 28, 2021

| Departments: _
Pre-Washing
Sorting
Clear Line
Green Line
TVE
Rema
TVE Line 2
Maintenance
Wastewater Treatment
Quality Control
Throughout Plant
Leased Assets

 

Gordon
” Brothers

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 30 of 155

SIQUIOIG ~~»
uopioy .

 

OSO0OMd# }8SSY ‘OOL-OOL/LZUNA N/S ‘U98s9S [e}OY OOL/LZUAA I@POW UBIAAld  ()AL0
JOABAUOD Ye peulouy = (1):AL0
SPOOMd# 18SSV ‘O0L-OA/AW N/S ‘Joye1edeg Nd00GLSOq lePOW Oa!Aed (Wyu0
SrOOMd# OSS ‘OOZL-LN N/S ‘JOABAU0D OFL/ZLLN POW O1BIA2ld (yo

IE0OMd## OSSV ‘66 LL-LN N/S ‘JOA@AUOD G8/ZLLN [PO DJBIAGIq (1 )'AL0

OZOOMd# 18SSV ‘COL-O8/OZYNA N/S ‘UA8IDS Ae]OY OS/OZTUdA ISPOW O4BIABId (1) 440
JOABAUDD 119g MOG (1 )AL0

Jofeauog Wag pauloul (1 )410

JOABAUOD 19g peuyou, (1.)-4L0

Joyng ayjog = (1 )410

JOABAUOD Yo pauyouy = ()A40

pa]esipu] SINOH 98E'9 :8E68TZLO N/S JEPPS4US DOOTSXZ ePOW PUeLequIND = (1)410

uonelg Buipeo7 ym “iokeauoyg yeg peuljou| paayuy (| )440

JOASAUOD PB@JUI PUR {O4JUOD YONO| IH EWS }BPOW SUBWAIS JIM !TWWOOS'Z-OOL'L ‘HWWODS'L-0O4 ‘MWUWOOP'L-OOL youedO ajeg dein sscrg (LALO

Bulysepp-eid
pals

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 31 of 155

SIDYIOIG ~
uopi0g

 

[ONUOD OO [eUe UOEWOINY UM ‘(610Z) ‘WGE# OSsV ‘VL6ZE0OL N/S uoyeredeg ozel NINO ose) ‘epoyy 0010895 (L)AL0
OZ# Jessy ‘IOASAUCD Yeg poeul|ou| (up

GL# yessy ‘YoABAUOD eg Peul[ou| (yuo

Jopesope BilleH (yuo

G# Jessy “IOADAUOD 9g PeUl|oUl Gyue

pH Jessy “OAeAuOD yog = (p)440

UBEIDS HOY SUGSq] ‘41 €0-L0SHA-0202 N/S ‘Ue8I9S 98IG MuZZ eel im -21SuC repr swiarshg BUIPUEH wine (L)410_

L# Jessy “JOAeAUOD Jeg PoUToU| (yao
Bumsos

(LLOZ) ‘JOsJUOD OIBIADIG = (LALO

ZBOOMd# JOSS ‘6SL-OOEMOS N/S PUP :GGOOMdi## 18SS¥ ‘09L-O0EMOS N/S :1800Mdi# 18SS¥ ‘8SL-OOEMOS NS ‘SHOABAUOD MOJDS OGEXD [EPOW OBIAGJef (ey
00L-09PMOS N/S ‘Jo}edwWoD Me19g OSA |SPOW O4s!Ae1q (Wyo

SHOA O8P ‘Wd OLE‘L !L'0900Md N/V ‘L'OSAVWMAOSOLA N/S ‘dwind 08-19.1 ISPOW UM ‘0900 Md# 18SSV ‘OOLL-ONA N/S ‘MUeL BUNDEIIOD GONA lePo/| O4BIAAId (1)00
O800Md# 18SS8V ‘800L-LNS N/S ‘Joyesedes jeqe7] INS [epoY| O1eIAeId (yao

9 0800Md# 18SS8V ‘L-PrL-ZOWWO N/S Pur ‘€-0800Md# 18SS¥ ‘L-BEL-ZOWIND N/S ‘S10ssesdWwod ZZHHZ-0L8LHGZ ISPOW O42!AG4d (e)o10

pSOOMd# J8SSV ‘8EZ-O08LAA N/S ‘USE10g AO}eMIA JEINDUID OOSLEAA I@POW CAIADId = (L)AL0

 

ilelitelBrelccr@

VINYOSIWV9 ‘SAGISHSAIY “ANNAAV NVOIHOIN S28
O11 SSIN.LSNOGNI SLAINOSYVO 62960 ‘MAGINNN gor
ONLLSIT LNSINdINODS] 8 ANANIHOVIA OTT ‘SSINELSNGNI SLOINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 32 of 155

SIDYIOIG ~~
uopioy

 

ZVVOO HH JOSS ‘L-OLZ-OSLMOS N/S ‘JOABAUOD MOJ9S OGL 1D SPO JAINA (| )AL0

ZCEOD T# JESSY “GZE-OOZMOS
N/S Pue ‘9EEOO # Jessy ‘9ZE-OOZMOS N/S ‘BECOO TH I8SSV ‘OSE-OOZMOS N/S ‘ZZE0OT# JOSSV ‘BZE-DOZMOS N/S ‘SIOAPAUOD MOEIDS 0OZTTO [PPO QAINDId — (p)ALO

(L102) ‘OZEOO T# 18SS¥ ‘6BEL-OWB801S N/S PUB ‘yECOOT# 18SSV ‘OVL-OINBOTS N/S ‘SONS ON8OTS IPPOW INE (Z):AL0
(L402) ‘b89-3O N/S ‘J9110UOD LOd-OW ISPOW O4BIABIg (J )AL0

SSPOO 1#
18SSV ‘Z8L-MOOSLIOM N/S PUR ‘cOPOOT# 1SSV ‘E8L-MOOSLSOM N/S ‘LLPOOTH JSSY ‘LBL-MOOSLAOM N/S ‘Se6nyLUED MODGLSOM IPPOW CalAeid  (€)A10

ZVZOO HH JESSY ‘CP L-NINIOOGLSOM N/S PUR 'ZETOO HH 1888 ‘ZPL-NWIOOSLAOM N/S ‘SPBNLIUED NWOOSLAOM [8p Oa!Aedd (2)800
O€ZOO # 19SSV ‘COL-OZENI N/S PUR ‘OPZ00 1# 188SV “POL-OZENW N/S ‘SJOPULD HOZENW [Spo OusiAcid (eys10

aur 1ea19
Nopeey eySiq es~dselUy OBZ) [Spo YUM ‘e}eos WUOHeld OLX .peye7 sy (L)A10

JOASAUOD MAINS Alejoy UM ouBeyy  (1)4L0

JOAQAUGD Payeloossy UM 'SOZOL N/S “oJedwOd Jayeg O€e-a60PM |epoyw Auedwog Jayeg UeoUEWY  (1)-AL0
[OJUOD OOM OUR UOHEWOINY UM ‘(6L0Z) ‘ZOBECOOL N/S ‘JOYBJeEdaS OZEL NO HOSHeA JEPOW VeJOSeg = (}):A10
[OUOD ONG JeUe UOHHEWO NY YUM ‘(6L.0Z) ‘COOLEDOL N/S ‘1OJeJedeS OZEL NO HOsSHeA JapoW de}joses = (1):A10

JOUOD O08 JEUeg UOeWOINY YWM ‘(6L07Z) ‘LOOEEOOL N/S ‘Jo}eredES OZEL NO YOSHEA |aPpoy De}Osesg = (|.):AL0

JOJUOD 008 JOU, UONeWOINY UM ‘(6L0Z) ‘GO# JESSY ‘OOOEENOL N/S ‘YOIeJedas OZEL NID HOsueA [apo Va}Oseg = (L):410

uondiioseq

 

VINHOSITVO “SCISUSAIY “SANNSAV NVOIHOIN S/8
O11 “SAINLSNGNI SLIMINOGYVD 6b/960E ‘YSEWAN FOr
ONILSM LNSWdINOA ? AMANIHOVIA O11 SAIN LSNGNI SLOINOGeVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 33 of 155

SIBUIOIG ~@
UOP40‘)

 

LOVL-1d N/S ‘J0MOIg JUBUBDE/dSIC OANISOG SGZND |OEPOW UONBII9d (L)A40

OLSOO TH 1eS8V ‘ZEL-OZ/OLIOG N/S ‘eBnyUSeD OZ/OLAOC [epoyy Ge!IAaIg = (L)AL0
LO€L-1d N/S ‘Yemolg juowadRdsIq SAIISOg SOLND [POW UOE118d UNM ‘cppOO l# 188SV ‘ZZE-GPSOd N/S ‘OBnjUUED GrAOd |ePOW QUaIAgIg = (1)-A10
OSPOD TH 18S88V ‘GOLL-OMA N/S ‘UBL BuD81109 COUA EPO WIM ‘OPPO TH 1essv ‘prZ-CO8LdA N/S ‘U8919S AiojesgIA JEINUID YZOOSLEA ISPOW DeIAaig = (1)-AL0

GLPOO HE OSSY ‘EOLL-ONA N/S ‘MUR BuND91109 EONA Epo pue
‘L800 # OSS ‘ZOL-SBLMOS N/S ‘LO}ORdWOD ME19S OZ ISPON UM 'ZL POOH 18SSV ‘ZPZ-OOBLEA N/S ‘Us99g Ao}ediA Je|INID YLOOSLGA |SPOW QaIAeg —(L)L0

0/€00 1H Jessy ‘ZOLL-ONA N/S ‘UBL BuNDe]10D GONA ISPOW OaIAaig = (})AL0
(LLOZ) ‘ZSS0O # 1888 ‘OPZ-O0BLGA N/S ‘UBEI9S ALOTBIGIA JEINDID YLOOSLEA [2POW CssIAdig. § (L}ALO

(LL0Z) ‘GLPOO# 18SSV ‘SOL-GBLMOS N/S ‘JOPedWOD M8sDS OZOW [8POW OJSIABIq = (L)AL0

JOABAUODD YO = (,)-AL0

OSE0OT# 1essVv ‘¢p1-000230M NIS “@8ryLqUeD 000230 lepow ouelneig (L)AL0

(L002) ‘¥89-JO N/S ‘421104JUOD YMGO-O1 |SPOW C4BIAq (W)awo

Z ZvE0OT ‘ZS7PBAVINNO TOQOLA N/S ‘wind 08-191 ISPO) UM ‘ZPEOD HH IOSSV 'PEL-SZ/OLMLS N/S ‘Jopeay BulusemM GZ/9LHLS I@POW O1AIAGI (J )AL0

Z OVE00T N/V ‘CSOPZAVNO 1090LA N/S ‘dwing 08-19. SPO UM “(1 £02) ‘OPE0O HE JOSS ‘EEL-SZ/GLULS N/S ‘Jo}eaY Bulyse AA SZ/OLYLS ISPOW OsaIAaid  (f)AL0
ZZEEOOT NIV ‘ZLOAVIND TO9OLA N/S ‘duind 08-L OL ISPOW UTM :(, £02) ‘ZEEOO TH JOSSV 'ZEL-GZ/ILULS N/S ‘JO}BeY Bulyse AA GZ/ILYLS IPO] IID (| )AL0

Z O€E00T N/V ‘Z-OSESAVNDTN90LA N/S ‘dtuind 08-191 ISPOW UM ‘(1 L0Z) ‘O€E00 HH OSS ‘LEL-GZ-9LULS N/S ‘YO}eaY BulyseMA GZ-9LYLS [SPO O4aIAaIg = (| )AL0

loys [vrericya|

 

VINNOSIIV9 ‘SGISYSAIY “SNNSAV NVOIHOIN S28
OTT ‘SSISLSNGNI SLIINOSYVO 6PZ960€ -YSaEWINN GOr
ONLILSIM LNSWdINOS 8 AMSANIHOVIA OTT 'SSIMLSNGNI SLIINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 34 of 155

SIDYIOIG w
uop4s0c)

SPOLOAM# JESSY ‘GOLL-ONA N/S ‘UBL BuNde|1I00 BONA ISpoW OaiAed = (1)
OPOLOAM# 18SSV ‘6O0L-4LY N/S J9HI4 Buyeloy UM], OOFLAV ISPOW O10IAaId = (})
(LLOZ) ‘1ONUOD OLO-4M [SPOW OIaIAelq (1)

PrOLOAM# 18SSV ‘SO0L-MOSC N/S ‘JaUIsseig Pues POE/DESTO @POW CiaIAaiq (1)
OLPOLOAM# J8SSV ‘POOLOSHG N/S ‘JO}eeY YOPWA [ePOW OlalAeid (L)

i ZVOLOAM# IOSSV ‘7 CPOLAVWIOAMOSOLA N/S ‘Yossedwiog J-9GHY0-OZPZHZ ISPOW OaIAaidq  (L)
<O@pnjou] OL ‘Ue JeyEAA OUT Jea]D

Joja![09 Isng Beg-g UM (91.07) ‘E6OL-AO N/S ‘ONS GEZLA [@POW OJAI

00900 1# 18SSV '8hZ-0081GA N/S ‘U9919g MOjJeIQIA JEINUID YLOOBLGA POW O4BIA2Ie|

80900 1# 1888S "LOL-Z/SINGLSNIW N/S ‘J8PUUD Z/SINGLSNIN IPO OJ8IAeIq

LSS00 1# }8S8V ‘LOL-OS/CIN N/S ‘JoJesedas TOOSLSOF lepow| O19!

O€SOD T# Jessy ‘101-0P8AUG NIS ‘okia ObblOB-SA — o1o1nele

OZVOO TH HSS '8LZ-OZ/OLYLS N/S ‘JOHNS OZ/QLHLS ISPOW O18INelg

O€vOO 1# ssv ‘Z0L-SS/OZdSA N/S ‘UBL Bujesedas GG/OZdSA I9POW O19|ABq
ZLGOO HH J88S8¥ ‘CPL-OEOLA N/S ‘UES OC9CdA ISPOW OJ81Aesq

O9P00# I8SSV ‘OEL-OZ/GL/ZOLS N/S ‘JO}OWEY Bulsuly OZ/GL/ZOLS |9POW OJ9IABIq

9900 # IOSSY ‘BEE-OOZMOS N/S ‘JOASAUOD MOINS OGLE/OGZVOL [SPO O1OIASIe|

OL POOH 18SSY ‘OLL-OZ/SL/EOLS N/S ‘JO}eEY Bulsuly OZ/GL/ED.LS I9POW OOIAIG

(2918 Ul JON) !OZOb-E1. 80 N/S ‘USAIDg AlO}eIGIA OIBIAIg

 

(420
(,)AL0

(LyAL0

(,)x10
(L)a0
(W)n0
(L)as0
(W)a0
()000

(LALO

(,)AL0

(E)A10

 

VINYOSIIVO “SGISHSAIY “SANNSAV NVOIHOIWN S/8
OTT 'SSINLSNONI SLIMINOGYVO
ONS LNAWdINO’ 8 AMANIHOVIN

uondwoseq

6V/9606 ‘YSEWAN dor

OT1'SSINLSNGN 3

LINOgGeVvO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 35 of 155

SIDYUIOIG ~
uopi0y

 

OL
™ Y
Z7EOD Ht JOSS ‘BLZ-OGLMOS N/S ‘JOABAUOD MOINS 0GZS/00Z/0GL L/VOF I@POW O1aIAdd (L)410
6LZ09 1# JOSS ‘ZLL-9AC N/S PUB ‘24709 # 198SSV ‘BL L-9AC N/S ‘S8A/BA JOYOAIG OAC [SPO DUBIN (z)s10
oze0o # lessy “Vy1-oW8078 Nis ‘alls oweons fepowy cxo1nld (140
ZETOD Ht OSSV ‘SPL-NINDOSLAOM N/S ‘@Bn4USD NWOOSLAOM SPO O4BIA2I (yuo
Z¥COD T# OSSV ‘9PL-NINOOSLAOM N/S ‘@6NyLWUED NAWOOSLAIOM I8POW Os9!AaId (Ws
PZZOD H# JESSY ‘€91L-ZOQAOM N/S ‘@6N4UIUSD OOZ/DDGADA [SPO OJ9IA@Jqf (L}a10
(L102) ‘pyZ09 1# 18SSV ‘79L-ZO9SOM N/S ‘@BNjUIUSD OOZ/DOGADA [POW O4BIABIq = (ALD
0€ZOO HH OSSV ‘BEL-ZLENW N/S PUR :07ZOD TH JOSSV ‘GEL-ZLENI N/S ‘SOPULD HZLENW |SPOW O4AIAI (2)110
6220 H# JSSV ‘EL L-ANOd9 N/S ‘JOHOAIG AAC [SPO O4@1AdIg (1)10
BZZOO H# OSSV ‘OLZL-LN N/S ‘JOASAUOD OZL/BLN [SPO C49!ABI (Wys0
our usal9
OLEOAY N/S ‘eAjeA Aue}oy einsseid .OL A-OL-WU9 [POW YUM °ZLE0-GG N/S ‘ZO}eIedaS 7-06 X I9POW| UOJSI}9d (1 )-AL0
(QL0Z) ‘LLZO-€1# J8SSV ‘69L-00SLEA N/S ‘Ud9J0g Auo}eqIA JeINDID OOSLEA [SPOW OBIASId ()aro
BGS00 T# 18Ss¥ ‘ZPE-DDZMOS N/S ‘JOABAUOD MAJ9S OOGE/OGZVOL IPPOW OsBIA2lq (Wys10 |
LpZ-v0-L L-WOd N/S pue ‘ZpZ-V0-L L-WOd N/S ‘S48YUNd PZOLIND YAIsINNd IePOW SS (eys10

L OPOLOAM# ESS ‘LOPOLAY OAMOQOLA N/S ‘dWNd E9PLW' LBL’ ZOLE'SN JOPOW QaIAdIG (1)
di 000'L ‘7’ SPOLOAM# I8SSV ‘7’ OAMOQOLA N/S PUR ‘L BPOLOAM# 188SV ‘Lb OAMOQOLA N/S ‘SdWNg 08-191 PPO O49IAGIg —(Z)

 

VINYOSITVO ‘SCISUSAIY “SNNAAV NVOIHOIW S28

OTT 'SSINLSNGNI SLANOGYYO
ONILSIT LNAWNdINOA 8 AMANIHOVIN

uoNdusseq

6VZ960E -YSENAN dor
OTT 'SAISLSNGNI ALIINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 36 of 155

SIBYIOIg ~
uopP40L)

LL

 

ZLYOD Ht JESSY ‘EPL-OOSLEA N/S ‘U9EI9S MO}esgIA JeINID YZOOSLAA IAPOW OBI (| )-ALD

LLvOD # Iessy ‘EZL-OZ/ZLULS N/S PUB ‘OLPOD TH JESSY 'ZZL-OZ/ZLULS Nis .s10joe9y Bulsury oziiuils pow ouaineid (Z}40

BLE0D H# OSSV ‘0ZZ-OSLMOS N/S ‘YOA@AUOD MOJDS NOZE/ONZ/OSLWOL I9POW O19IAB Ie} (, )u0

dy GZ ‘L'0Z€09 1# J8SsV ‘L'OLEAVIND IO90LA N/S Pue ‘7 0LE09 1# 18SSV ‘2 OLEAVIND IO90LA N/S ‘SdWiNd OG-19.1 [SPOW) O18IABId = (Z)ALD
OLEOD H# J@SSV ‘ZLLL-OUNA N/S ‘URL BUD9/10D OYA lepoW OJaIA2Iq (Lu

ZSEOD TH JOSS ‘ZHL-OOSLEA N/S ‘U8EI9S ML0}eIqIA JEINDID YZOOGLEAA [SPO OJBIAOId ()Aro

O8E0D T# O8SV ‘ELL-LOGAOM N/S ‘eBnyUIUSD OF L/OOGAOA IPPOW O@IAeId (yao

(LL0Z) ‘L69-4D N/S ‘XOg [ONJUOD YMMGD-DT 18POW CAIAGIg = ([):40

sjnopeey jey6iq (z) pue ‘sozl-1ad N/S pue ‘vOZL- 1a N/S ‘SuoHeis Bulpeo7 Beg xINg 7-10 JepoW (Z) sayeAiq eddoH YIM ‘Waysks Bulbbeg uojsyead ()A10

ZZEOO H# ISS ‘LZL-OZ/ZLYLS N/S ‘JoJOReY Buiysepn OZ/ZLULS IOPOW CsaIA@Ig = (| ALD
du Ob ‘2’ ZSC0D T# OSSV ‘7 ZECAVIND TOQOLA N/S ‘diund O8-LOL ISPOW O4BIADI (ALO
L'OZ€0D1# JOSS ‘L'OZEAWIND IO90LA N/S ‘dnd 0€-L9L ISPOW OFIABIg (J) AL0

jnopeey auyosy YM YyoRy dy € ‘7 LLE09 1# JeSSV ‘7 LZEAVIND 1090LA N/S PUR ‘1 LZE0D T# JOSS¥ ‘L’LZEAVIND T090LA N/S ‘Sdlund €4Sd J@POW O4BIAAId — (Z):AL0

OFE0D T# OSS ‘OZL-OZ/ZLULS N/S ‘sOIBeY Bulysend OZ/ZLYLS IEPOW OMBIADIg = (L):AL0

PEED T# JESSY ‘6LZ-OSLMOS N/S ‘JOABAUDD MODS OLLZ/OOZ/GEVOP |OPOW OsBIADIg = (L):AL0

 

iS lolhte[Prejcici@ |

VINSNOSITV9 ‘SCISHSAIY “SNNSAV NVOIHOIN S28
OTT 'SSRLSNGNI ALIINOSYVO 6VL960E -YSEWNN BOF
ONILSIT LNAWdINDS @ AYANIHOVI OTT SAILSNGNI ALFNOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 37 of 155

SI9YIOIG ~
uopi0y

ch

 

P9709 TH# SSW ‘LPL-OOSLEA N/S ‘UdEsIS [NO}eIGIA JE(NDID YZOOSLAA I@POW O49IASI (L)a40 |

QSP0D T# I8SSV ‘GLZ-OSLMOS N/S ‘JOASAUOD MELDS NOGE/00Z/OGLVO.L ISPOW CAIN ( |yxuo

SIOJOW Bus (e) UM ‘OZPOOD TH Jess ‘6ZL-COBLdSA N/S ‘Ue Buneredas E06LdSA [SPO O19IAaId (yao

OZPOD # JOSSV ‘OLL-ZL/OLULS N/S ‘JO}ReY BuiyseAA ZL/OLULS I@POW BIA (yao

GSPOD T# 18SSV ‘PL-MO0SLIOM N/S ‘e6nyLWUED MADOGLADA [@POW O12IADId (yao

Z9V0D HH JOSS ‘SZL-OZ/ZLULS N/S PUB ‘OZ¥OD IH JOSS ‘PZL-OZ/ZLULS N/S ‘LL POD I9SSV ‘EZL-OZ/ZLULS N/S ‘SsOJORaY Bulsuly OZ/ZLNLS I9POW O19IAIgG (210
POEL-AY N/S ‘eAleA Bullene7] eunssald A-9-WYO I@POW UM ‘COE L-T1d N/S ‘Jemojg Juewese|dsiq SAIISOd ,9 SOLID ISPOW UONOI;9¢ (ya

ELvOO TH IeSSV '6ZL-SPSO N/S ‘@HNjUIUSD SPIO |@POW| IAB (1yu0

ZPPOD T# OSSV 'ZLZ-OGLMOS N/S ‘OABAUOD MAID OSLO 1APOW| OJOIAAI = (1 )AL0

OvvOO Ht 18SSV ‘OPL-OOSLEA N/S Lugsi0g A0}eIaIA 12190315 Loos aA lepo oneiAeie (Lato
OL POD 1# JSS 'GLLL-OUA N/S ‘HURL BuND9a109 LONA [@PoW| O19IAIq ipso

Z VLPOD T# 18SSV ‘Z PLPAAIND IOSOLA N/S ‘duINd ZE-LZL I@POW O1AIAIg (yao

L'pLyOO T# 18SSV ‘LPL PAV TO90LA N/S ‘GUN OG-191 IPPOW OUBIAdIG = ([)AL0

DLpOD # 1@SSY '8LLL-ONA N/S ‘UBL BUNDe}09 LONA [SPO C19IAeId (.)a0

QL YOO TH JSSV 'SLL-90SSOM N/S ‘@BnyJUSD OGL/OOSAOA [SPOW CsI (aro

(LL0Z) ‘SLPOD T# J8SSY ‘GOL-S8LMOS N/S ‘JO}edWUOD MAJ9S OZOW [SPO DOIG (yu0

uondiuoseg

 

VINHOAIW9 'ACISUSATH “SNNAAV NVYSIHOIN S28
O71 ‘SSIMLSNGN! SLIMINOSYVS 6P/960€ “MSGINNN gor
ONLLSI LNAWdINOS 8 AMSNIHDVN O71 ‘SSIMLSNGNI SLINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 38 of 155

SI9YIOIG ~
uops0yg

 

VINYOAITIVS ‘SCISYMSAIS “SANNAAV NVOIHOIW SZ8
OTT ‘SSINLSNGNI SLIINOSYVD
ONILSI LNAWdINOS 8 AMANIHOVIA

 

201709 T# J8SSV ‘Z'OLPAVIND TO90LA N/S ‘duUnd ZE-LZL IPO CUAlAeI

L'OLP09 T# 8SS8V ‘LOL PAV 1090LA N/S ‘dwind 0S-191 ISPOW) O491A2J¢

(LL0Z) ‘LE |-NeObn NIS “Jepug ZISNeOPnN japon o1oinodg

00909 T# J8S8SV ‘6EL-OOSLEA N/S ‘U9e19S A1oJeIGIA JEINDIO YLOOSLEA IePO| O49IA2s¢4
LOOL-1d N/S ‘Yemolg JuaUsOe|dsIq SAIISOd .9 SOLND lePOW UOAAI9d

010-1d N/S ‘SOMOIg JUSUIS.E|ASIG BANISOd SGZN'D [9POW| UOU}A|[9¢4

80909 #4 Jessy ‘LLL-N80PNW N/S ‘J8PULD Z/GNBOPNI I@POW OJAIAOIq

dn-y9eg UNM °g/G09 HH 18SS¥ ‘ZLL-OSG.LA N/S ‘Ue4 GGT |@POW| OIAIAaId|

LSG09 1# 888 ‘ZOL-OAAGW N/S ‘JoeEJeEdeg TONGSOF [epoy| O9IAdIq

8SS09 H# 1OSSV ‘7LZ-OSLMOS N/S ‘JOABAUOD MODS DONTZ/OGLVOL |OPOW) OBIADI
E9S0D HH OSSV ‘L-SZL-OLELA N/S ‘UB4 OLESEA @POW OJa!AdIG

0SS09 1# 18S8V ‘91 Z-0SL MOS N/S ‘IOABAUOD MO49S 00H/00Z/0SL L/VOL IOPOW O1OIAAI
O€G09 H# J8SSV ‘SL L-OZSANG N/S ‘484UG OZSANG |9POW OBIAGI

PESO H# Jessy ‘9-97 1-OSPL N/S ‘PUEIS OSGPC [PPO O1AIN2/¢4

97S09 # Jessy ‘8Z1-SPOd N/S ‘@eBNyLUED GPIOC |OEPON| C19!ABIf

VZGOO T# JOSSY ‘LLZ-OGLMOS N/S ‘IOAQAUOD MAING OGLE TD [OPO C19!AQI

gb

( [ALO

( LALO

(L)AL0
(iyo
( Jato
(yp
(L)s0
C 100
(L)A40
(yu
(yao
(yu
( Iso
( Lys10
( 1)
(1yu0 |

iO Teilo|presssc/@y

6PL960E -YSEINNN POF

OTT'SSIMLSNGNI 3

LMINOdadvo
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 39 of 155

SI9YIOIg ~
uopj04

dd QO0'L ‘2’ 89OLDAM# 18SSV ‘Z 890 LAVWDAMO90LA N/S PUR ‘| B9OLOAM# JESSY ‘L’890LAVNDAMOSOLA N/S ‘Sdwind 08-191 IsPOW aIAeJq

(
(
(
SU8BIS JBINDIS (7) UM ‘Q9OLDAM# OSSV ‘OLOL-ALY N/S ‘JOH!4 Use.9g Bule}oy UM] COPLAV JSPOW C4BIABd  (
(
(

ue GG] jepow

(9L0Z) ‘9901-30 N/S ‘]eUed JO4]UOD BEZLA I@POW eUisJ0S

siaddoH pejeiossy ulm ‘0ge-e1# }Ssv ‘JOHNg O8Q1-LN lePOW ewss0Sg
(91.02) ‘L-ZS1L-9AG N/S ‘49HEAId GAC [9poYW) BW2I0S

(91.0Z) ‘P89L-LN N/S ‘“JOASAUOD GO/ZELN [OPOY) BWBIOS

C..0, peyewysy YoAsauoD MAINS

ISIOH UleYD ON}De]3 YIM Uepeojun yoes sedns Bulpuejyseei4

(9102) ‘90Z1L-LN N/S “OA@AUOD G//8.1N J@POW eWaJOS

jedwnq .g X ,p Ajeyeuixouddy ewai0s

L'O90LD4M# 198SSV7 ‘L O9OLAVWOAMO9OLA N/S ‘wind L8L'ZOEL'SN [SPO C1aIAdI
890194 M# 8SSV ‘OLLL-ONA N/S ‘MULL BUNDEI10D GOYA lepoyy O49IAe1q

PIOLOAM# lessv ‘900L-MOSC N/S ‘JOUISSE|D PUES FOES TO [@POW) C1@!ASIe]
ZZ9OLOAM# 18SSV 'Z'Z90LAVWOAMOQOLA N/S ‘JOssesdWod /-9SHV0-0ZPLHAZ [SPO OLB IASI

ZOOLOAM# 18SSV ‘GOOL-SHG N/S ‘4910299 06-0PVOPINA I8POW O18IAe1q (1)
‘apnjou] O] ‘UOHeuy4 4OIeEAA

L
j
L
L
L
L

eee ee ee

2 OSP09 1# JSSY ‘L'OSPOAOD TOQ0LA N/S ‘dlund WWGH ISPoW O4e1Aedd

L'OSVOD TH 188S¥ “L'OSPAVIND T090LA N/S ‘dung 0G-191 |ePOW| O1BIASIg

 

vL

( L yALO
(L)a0
(yu
( Lyx
os
’ yAL ©
(yy
(yuo
(a0

aAL

(yuo
(yyao

(Lao

 

VINYOSIIVS ‘SGISHSAIY “SNNSAV NVOIHOIN SZ8
O71 ‘SSRLLSNGNI ALANO@YVO
ONILSIM LNSNdINOS 8 AMANIHOVIN

Wle}itelpies=2/@|

6VL960€ ‘NSEANNN GOF

OTT 'SSINLSNGNI 3

LEPINOgavo
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 40 of 155

SI9YIOIg ~
uopioy

 

yuel Jojoeay q7-000'01 (

JOASAUOD MAIDS (1)
weshs Bulpeo7 peseys pue ‘dung ym yors ‘suojo dy O¢ (Z) YIM (OLOZ) ‘Z-Sd# }OSSV ‘BLL N/S PUR !L-Sd# JESSY ‘ZLL N/S ‘Sdwnd O/ZVLZLW [POW (
JaBny ebieyosiq puke ‘}04jU0D O9L/OOETLY [OPO Busy UOJOW dy 00g UM Yoes ‘ZL M# Joss pue ‘Li y#lessy ‘syueL  (

Jossedwog myeseg pue so} dy Z eAUPOINZ-MAS !ZPOLLLAY N/S ‘dwn ZOSETW ISPOW esnoyBunsem NING UM ue66eg eBes01g Wad (1)
rapnjoul Of ‘L#eur] eWay (1)410

eway
JONJUOD BSUdeUZ OSZL [@POW YUM ‘e129 WIOPeld .p Xp YOeqUGnoy japow aye7 99IY (LALO
ZL08L0%-d N/S ‘IOAUOD LSNIMLEGd |ePOW VAAN PUR ‘Nopesy Bje9S apliIGmo|4 SUB} JOLOAIG YyIM ‘Wa}shg Hulpeojun (.)aro
abnyued BuiAiq uM (107) ‘62 L08L0%-d N/S 8HOS QOOLOLOZSD lePOW VWSAYA (Luo
(VLOZ) ‘BZLOELOZ-d N/S ‘Wwayshs AeAodey Je}e AA SOOSEME [SPO WWM ( Wao
JoyuOD YONoL |
Od jeued IeWIS jspoW SuaWeIS pue ‘ezNa!eq ‘peeH Iq (PLO?) ‘6ESO'ZZZ00FL N/S ‘JesseBeq OZLM4A IePOW Jepueqesg '6/L08LOZ-d N/S ‘WaIshg Y9eUD
JAS] OSETI1 [SPO VAN ‘9POSSLOOSELS N/S ‘HUN Bull00D ZOLZSMd [ePOW Hiequeuuesy UM epNXy soseig SMIGAAL TG) ewaeyu| jepow VWSYA (L)A10
JOJOW 6/0€LOZ-d IEPOW UIIM ‘(FL.0Z) ‘BZ LOEL0Z-d N/S ‘Yepee4 AuoyeqiA SAGEGCVdad |ePOW VWSYS (a0
wa}sks UuoHOsI|0D Jsnq seuBly YM WojoRey JeHND (1 ):A10
Jaddoy um (91.02) ‘2260-€ 1# 18SSV ‘6ZL-48d N/S ‘wajshs Buibieyo Beg big 4a lePOW WWANA (L)410
siali4 Beg (z) pue uepeniq ‘weddoyH uM (910Z) ‘0L60-e# 18SS¥ ‘2 L-4ad N/S ‘washs Buibieyd Beg Sig 4a lepOW VWW3YA ( |p
ve8 uSiem sokenuog vnaea (L)AL0

S-O60ZLOOLPLE N/S ‘40}09}9q [E89 00P/006/0PL LS 710 ISPPOW VIANA UM ‘(ph 1.0Z) ‘“soAeAUOD peUlfou OZ x, (L)AL0

 

Wlelitelptessscr@|

VINNOSITV9 “SCISUSAIY “SNNSAAV NVOIHOIW S28
O11 'SARLSAGNI SLIINOSYVO 6V/960E -YSEANAN GOP
ONILSIT LNAWdINOA 8 AMANIHOVIN OTT 'SAIELSNGNI SLIOINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 41 of 155

SIBYIOIG ~
uop10s)

OL

 

(L102) ‘SEOPOLE N/S PUB -LEOPOLL N/S ‘SIONJUOD OOH IepoW je6u4  (
sialtuo jebug (z
(LLOZ) ‘BLOPOLL N/S PUB ‘OLOPOLL N/S ‘LOOPOLL N/S ‘ZLOPVOLE N/S ‘S49II1UD OOCOSXAA lePOW [ebu4 {
{LL0Z) ‘6ZOPOLL N/S ‘JOIIUO dSv/000Edd [Spo jebu4  (
syuel (¢
(LL0Z) ‘ZE0POLL N/S PUB ‘ZEOPOLL N/S ‘CCOPOLL N/S ‘9EOPOLE N/S ‘SISIIUD dSE/00ZLddO jepow lebuy (Pp
capnjou] Of ‘wayshg Jaq1UQ (1 )440

SJOJOW| PeLossy pue ‘diung jeOnywyusD YM (L107) YOUld ZZO/Old IePOW (1)

JE@BuUeUOXI JESH YOSJOLUSIS YIM ‘WsIsAS Buyiyo ieleAq ulseg doo7 punoy = (|)

we}shg Buipeo’] peieys pue ‘siojoy dy O¢ (Z) Ulm ‘(OL0Z) ‘LL# Jessy pue ‘ZL y# Jessy ‘sduind O/ZPLZLW |8POW (Z)

(ZLOZ) ‘ZP6E N/S ‘JOUIPIWINH 4S-V4-0GZC-COH lapow sisjunw (1)

SJOMO|q pue Suey peLossy pue ‘HulAug pue Jey]!4 UAG-eUN YIM (L002) ‘ONLLWAH# Jessv pue ‘ONITOOO# lessy ‘syuel uBIOW (Z)

S-O8SZLOOLELL N/S ‘10}08}8q IEJOW 1+68Z/SP/064D IPPON SS (1)

aUO]OAD puke ‘ebieyosiq MOOS JO}eAgIA] ‘U9EINS JeAIG BWaIg UM ‘yUe] dIO (1)

Walsks UuONOSYyoy pue ‘wajsAS Buyood jaye AA YM ‘uoyejnueIg = (4)

joujuoD

yOno | Od jaueg WeWIS japoW) SUBWAIS PUe ‘Peay 91g ‘WeBUeYOXI JeEH a}e]d-g YIM :9U0Z-6 “JapNsjXy sonseid LLZEZ VWANNOVWA ISPOW VWs (1)

yue | Jojeey -G7-000'0L (1)

JOASAUOXD) MOIDS (1)

Joiny abieyosiq pue ‘|O4UOD O9L/OOSZTLY |EPOW ewes -sO}OW dy COR YIM YoRZ ‘| Ly# Jessy puke ‘Zl y#essy ‘syue] (Z)

Jossaidwog meseg pue Yojoyy dy Z eAUpPOUNZ-MAS ‘ZPOLLLAY N/S ‘dwing ZOSE Ty |epoW esnoyBuijse ‘A NG uM ebbeg abesolg Wd (1)
‘apnypou| OL ‘Z# oul] ewe (1 )AL0

SIOJOW PoLOssy puke ‘dung jeGnjujUsD YWM (L107) YOH!4 ZZO0/Old IOPOW (1)
JaBueyoXy jeay yos}owslS uM ‘wayshs BulyjiyD save aa ulseg doo7y punoy (1)
(Z10Z) ‘8P6E N/S FOYIPILUNH 4S-V3-0SZZ-GOH [epow susjunW) (L)
siomo|g pue suey peyossy pue ‘Bulfuq pue Jeyi4 UAg-eun UM ‘(.00Z) ‘ONITOOO# Jess pue ‘ONIGAI# Jessy ‘syuel uejoW (Z)
S-6/SZLOOLELL N/S ‘JO}O919q [PIS 68Z/SP/064D ISPOW SPS (1)
Jeddoy pue ‘Jojo OABAUCD SUNSS8ld MAINS JaBny ‘uaaIaS JaAIG YIM ‘yUeL dIOVWSYA (1)
WayskS UONOSYay Pue ‘wWa}sAS Buyjood seye AA UPIM ‘uojejnueig (1)
JO.JUOD YONO]L D1 jeued
DEWIS JEpOW) SUBWA!S PUe JOBUEYOXA JLAH Bejd-9 ‘PE@H 9IG UM ‘OUOZ-6 'LOZLOLOSPOLS N/S ‘JEPNXy soyseld 1/ZEZ VWANNOVWA |ePOW VEYA (1)

 

uonduosed

VINYOSINIVO ‘SCISHAAIN “SANNSAV NYSIHOIW S28
O71 ‘SSIMLSNGNI SLIINOGYVO 6P/9608 “MISINAN Sor
ONILSIT LNSINdINOS 8 AYANIHDVIN OTT SSIMLSNGNI SLINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 42 of 155

SIBYIOIG ~~
uops0y)

AL

 

ynopeey jey!6iq
W2-SSE SNd Ol ePOW Bye] GORY pue ‘(gLOZ) ‘L-ZPBZEE N/S ‘PAPA LUBION TLXTLXBLHPA IEPOW 89ly YUM “1894 DIGND OES ‘UIG GOL 660-ZSOL IePOW UONaII9g —(f)440

aAleA

Aiejoy aunssald WNIPSW A-OL-WYO lepoy pue ‘jnopesy ley!5IG VZ-SSE SNid Ol OPO! OY27 Sly YIM YORA ‘Je04 91GND OES ‘SUIG GOL LOL-ZSOL [SPO UOMOIAq — (Z)A10
BAleA

AJeJOY SINSSEld A-B-WNO [epow pue ‘nopesy |eybiq WZ-SSE SNid Ol EPOW OYE] GBd!y YM ‘Jea4 DIGND 98S ‘ZOOL-S N/S ‘SUIG G.8 Z60-ZSOL lEPOW UOaad (Z)AL0

jnopeey e/e9S SNid OZP [EPO eye] soly pue ‘eajep
Auejoy oinsseig YBIH 9-H I8POW YIM YIeF {Je89+4 DGND 06O'! ‘8OSL-S N/S PUB ‘SOGL-S N/S ‘6090°S N/S :9090-S N/S ‘SUIG C.OL GOL-ZSOL I9POW UOIJDIIeq — (¥)AL0

walshks sepeo7 ueddoH pue ‘enjeA Ae}ON SiNssaid A-9-WHO [POW UOAI}9d YUM USLOS UsEal0S JUSLUdO|aAeq Pue SaLIsNpU| JsSeMpily (yao
JOUSAIG UM OAeAUOD Aie}oy (yu
JoAsauog Auejoy moyouds (yun |
COPZ-AY N/S PUB -ZOPZ-AY N/S ‘SOAIBA Ale]OY 8 A-BWYD [SPO UONATI8d (zy
OSZSZOL N/S ‘Jemojg JusWecR|dsiq eAIISOd SGZNID Jemolg eYEq jepoW UEeZIay (| )AL0
LOZO-1d N/S PUR ‘LOLL-1d N/S ‘SJomo|g JUSWUADR|dSIG BAIISOd SGZND l@POW UOIA||9d (zy
SIBHOS +Z XOLOS [apo Jajyng = (Z)-A10
anion Kue}0y
aINSSeld UBIH 9-HYO [ePoy| uojaljag pue Yopsajaq jeje~ Ze" eddoy YM Ye] {LLOZ) ‘ZOZOLLL N/S PUB ‘8LPLZOL N/S ‘SsO}eJedaS ZAAS I@POW VINSYA (Z)AL0

ZLLL-OOL'QZEZLO N/S ‘dWwnd dH-dHOL l@POW dH-xXeWemod puke ‘aul Any Yells YM yefuq uAq-eun  (1)4L0

uondiioseq

 

VINNOSIIV9 “SCISUAAIY “ANNAAY NVOIHOIW SZ8
OTT ‘SSISLSNGNI SLMINOgYVS 6PL960E -SAEINAN SOF
ONLLSI LNSWdINOS 8 AMANIHOVI OT1'SSIMLSNONI ALIINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 43 of 155

SIDYIOIG ~
uopioc)

 

BL
OZP0-€1# }OSSV ‘SLZ-OZ/ILULS N/S ‘“JO}eeY Hulsey UO|/eO-00€E Ajajewurxouddy OZ/9L HLS POW BWelOg § (1)-AL0
9G80-€ # J8SSYV ‘L-ES1L-9AG N/S ‘JOHEAIC OAC [@po| BLUUsLOS (yaw |
(QL0Z) ‘leued 104]U0D BBZLA [SPOW BUa10S (yao
CEZO-E TH JESSY 'ZOL-MOS N/S ‘JOABAUOD MODS OOHTO @PO|W W210 (Ato
ONODIW-€0-76Z-68ZLA N/S ‘dWINd dd JeXOGOJOIW UM ‘GOEL-ONA N/S ‘MUeL BuNDa11I0D G ZONA IePOW BWUaI0S (Wya0
Q8Z0-€ 1# 18SSV ‘OOL-GA N/S ‘J90UI4 Bunejoy UML OOFLAV IePOW eWal0S (yo
(9L0Z) ‘ZLZ0-€1# J8SSV ‘POL-COSZAOM N/S ‘eBryuque5 Sulysem 00s2 SOM iopow ewoi0g (1)40-
OLZO-€ I# OSS ‘PZZ-0Z/9' NZS N/S ‘JO}OeOY Bulyse ng UOI!eED-00E Aje}ewIxosddy 0Z/9L NLS |SPOW eWas0S (yao
80Z0-€ 1# 18SSV ‘LOL-MOS N/S ‘OA@AUOD MODS OOPT1O I8POW BUa10S ( Lye
(9.02) ‘0Z00-€1# Jessy ‘001-086 Ig NIS “appelig oSsld ‘opoy) ewo10g (L)AL0
QL00-€ 1# 18SSV ‘ZOLGY N/S ‘JOHl4 GY JepoW BWesog = (4 )40
z aur SAL
S1B|00H JOdS HL SNid DISSEID [epow jooQuiAcyy § (Z)-410
L060-1d N/S ‘Jemolg jusWsoeE!dsiq eATISOd ,9 SOLND lePOW UOJAII9d4 (yu |
ZS9PVZOLLLGO N/S ‘J0}931109 ISN BL-Ol EPO) SWe}sAss9}U] (W)awo
€S80-€ 1# lessy ‘GZL-OOSLVS N/S ‘Yo}eredas DOGLYS [2PO| BUa10g (a0

uondioseq

 

VINYOSITWO “SCISUSAIY “SANAAY NVOSIHOIN S28

O71 SSINLSNGNI SLOINOSYVO
ONILSI LNAINdINOS 8 AMANIHOVIA

6VL960E -YAGINAN FOr

OT1'SSINLSNGNI 3

LMNOSYVvO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 44 of 155

SIBYUIOIG ~
UOP10H

 

ZLGO-E T# JOSS ‘9ZE-ZOOLA N/S ‘UES 00Z/009dV ISPOW BWei0g

JOJOE]OD ISN pue -4O}JOW YM ‘(9L0Z) ‘OPGO-E1# JESSV ‘ZZL-OE/E ANG N/S ‘J9AIG O€/E ANG 1spoW EWas0S
vvS0-€ 14 OSS ‘622-ZOOLA N/S “UBS 00Z/009d Vv ISPpOW eBwWisl0g

PESO-CT# JOSS *8Z9-ZOOLA N/S “URI 00Z/009d Vv ISPOW BWie10g

(9L0Z) ‘O€S0-E1# 19SSV ‘LZL-OE/E ANG N/S ‘“4041q OF/E ANC [@POW eWal0g

VLSO-C1# Jessy ‘192-2-9.1A N/S ‘UBS 00Z/009dV ISPOW BWsi0S

OLSO-€1# eSS¥ ‘OOL-OL/01 N/S ‘86nyLQUED OL/OLAOA lepoW eBwes0S

98P0-€ 1H IOSSY ‘L-ZLEL-OUA N/S ‘JOHI4 Bune]OY OYA lepop BWia0g

(QL0Z) ‘LZ00-€1# J8SSV ‘OOL-ADS N/S ‘JOABAUOD MAINS DOZADS |@POY| BWAJOS

Z8P0-€ # }OSSV ‘1ZZ-ZODAOM N/S ‘@6NYUIUSD OOZ/D09ZADA lepow BWs10S

(9L0Z) ‘VS901L-A3ZL N/S “J9104UOD EBZLA [SPO BUAZ

OSP0-C 1# J©SSV ‘ONDIW-€0-0SP-68ZLA N/S ‘XOG O49 ZLLE IPOW UUM ‘0GP0-E 1# JSS ‘90ZL-ONA N/S ‘Ue L Bunsa|l0D S'ZONA SPO BWaI0S

L'80S0-€1# 188S¥ ‘LdIN-L0-80S-68ZLA N/S ‘dWNd MWS'S-V/09-GOZ/OPWIN SPO UIIM °8OG0-€1# JESSY ‘L-LLEL-OUA N/S ‘UBL BuND9/109 L' LOMA lepo|| BWas0S

OLv0-€ # }8SSV ‘L9L-000Z3OM N/S ‘e5njuJUsD Buryse AA 0007 JOM IePoW BWal0g

O9P0-€ # J8SSV ‘8PZ-MO0SLSIOM N/S ‘ebnyujuaD Buiyse AA MAOOGL JOM [SPO BWal0S

| O€P0-€ H# OSSV ‘LVIN-ZO-OSP-68TZLA N/S ‘duund 08-191 I@POW UM ‘O€P0-E# JOSS ‘QLL-LE/LZASA N/S ‘NUe| Bujesedes Le/LZdSA l@POW BWal0S

 

VINNOSITVO “SCISHSAIY “ANNSAV NVOIHOIWN S/8
O11 'SSIRLSNGNI ALPINOSYVo
ONILSIT LNAWdINOS 2 ANANIHOVIN

LEPO-€ 1# JOSS 'GOL-O8ZHAV N/S JENS 08% YA T1IAdWI AAV lepoW BWalosS

GL

(L)At0
(L)AL0
(WyH0
(nyu
( Lys
(Lato
(p)As0
(L)ALO
(L)AL0
(ue
(ae
( 10
(L)A10
we
(Wyo

WleyitolPelst-y@|

6VL960E -YadINAN Gor

O11 ‘SSINLSNCNI 3

LVINOdyvo
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 45 of 155

SIDYIOIG ~
uops0yH

0g

 

[OAUOD QOOL SNid MElAleUed |epoyy As|peig-ual|y YIM ‘yUe| aBBpnig [e}UsWUOUIAUA Yeyseg = ([)-10
sjoued (9%) YIM ‘SSold JO}I4 |e}USWUOIIAUW eyoeg (yu
Jeseaibaq 00S jepow, weyoRiy (ano
Jauea|D sedng oo/ eBwnyy jspoy;s ewnyy (aro
yuowjeoly joemaysen

‘oe ‘Bulajaus ‘Huppoey layed ‘SeiqepyuopA ‘SueD euajAaoeAXQ Lapues ISIGAIE ..6 X ,Q 4OPUUd Youeg
a8 1OP 'SS8iq soquy ‘mes douy ,pl 'sseid JING ZL (Mes doug yemeq fwnnoen doys ‘ssaig doys uol|-Sz :apnjouj co] ‘Uuewdinby yoddns eoueuajuleyy Jo JON (1 )AL0

gipuids yBnosy] 8/0 , | ‘euje7 aulbug siajueg usemieg Op X BUIMS PL OPPL ISPOW DeIIPEDQ —(L):440
9SI/ JSIUIYORW LNy YIM ‘gLOeVW# Jessy ‘eulyoe) Bulli] eoeA peeds-g podebpug = (4)420

abnes yoed ejqewweiboid UM ‘6LOE9S N/S ‘ayeig SSOJd ZLO/OIWH |epotW JamodeJpAH (L}AL0
JOPIOM SUIAA Guy-0SZ ZSZ ONEWWATIIW [SPO JOIN) (1 )440

(ZLOZ) ‘NEZELSPOW N/S ‘YEPIOAA SIM Guiy-007 LEZ SHBWUATIA [SPO JOH  (L)20

wajskg Buying ewWsejd SWa1|-X GZO JepoW LUNAOedS YIM ‘(Z710Z) ‘UZZBOLOOW N/S ‘JO}EI9UaD JEplaAA Ny duy-O0E ZOE JOZEIqIE1L [OPO JOIN (L440
(8L0Z) ‘NZbZLLOCW N/S ‘JEPIOM S41 duy-00Z LEZ SEWUASIIIN [OPO JOIN — (1420
L9v0PY N/S ‘JO}eIedaS WdI-907'L OS ZABPAOOSWS [POW EPIMPHO,Y jalue PlesEg (| )A10

aoueUS}UIEW

euiyoey| Buibbeg ewaiosg § (1):A10

uonduoseg

 

VINYOAIIVO “JGISUAAIY ‘SANSAV NVOIHOI S28
OTT ‘SSIMLSNGNI SLNNOGYVO 6P/960€ ‘MIEWAN gor
ONILSI] LNAWdINO & ANANIHOVIN OTI'SSIMLSNCNI ALMINOGEVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 46 of 155

SIDUIOIG ~@
uopi0y

BOnjujUuSD 9de1g-9 ONOSOL-J JEPOW SsJONpoig je}USUIUOJIAUT UBAeY
BLS UOISID8Jq POTSX [SPO OPE|O| JAM
Jajdes soeds peeH Op XWeWOGINL YIM °L0/Z80ZL S089 N/S ‘YdesBoyewosyD Sed Og SMe|D |EpoW JeLW/AUDad
jou}uU
JO}OW dy OE YIM Yemo}g eqo7 Aue}OY Or [ePO|| S}OoY YIM !yUB] JoJeay jea1Hojo1g UOI|ED-000'00Z
yue| Buiaisoay Uol|2D-000'001
yue | payonsysuog Ajo uo|jed-0GG‘| pue ‘siojow (Z) UM yUe | JeHl4 PUBS dad
yue | UOIED-GOO'SL GOOSL-G'LL-ASOO lepow [e}ustWUOIAUR YeyD0g
SJO]OW peyeloossy pue ‘dung jebnyujueD oosuUeA UUM ‘yUe] PeyonssuOD Ajod
UuddI9S Ale]OY
sdwing payeloossy YIM ‘Yue | UOED-/Zp'ZL LZPZL-G'LL-AAOO OPO [eyUauUOAU Peyxoeg
ue | UOHED-8LL'S BLLG6AAOO lepoyy jejustuUOsAUA Yeyoeg
yue | BuipjoH Ajod pue :yue | BUIxI UM 'GOOTL N/S LoxIW Z019 , \ep01 {60jouNp6 1 sorend uee!9 (1)
HWuN [OsJUOD sunjesoduss |
pue ‘jo.yuog ABojouyoe | Jayepy ues] YIM Yoer ! LIN# IESSV pue ‘ZWY# Jessy ‘syue | BuIpjoH ZOE0EL-SOLOZ lepOW ABojouyse| JayepQ RAID (Z)
joyuog ABojouyoe| JeyepA UBB|D pue ‘yUe | Ja}e AA SNOPJEZEH-UON UIIM ‘9907-9 N/S ‘YOPE94 XP-ZVPZOG IOPOW |89xyQ_ (1)

peyeoipu| SJNOH 106'8Z “ESGL N/S ‘JOuJUOD ABojouyoe| soyepy ueaIQ (1)
‘apnjou] Of ‘Wa}sAS Wes

yue | Joye!

 

Lé

(L)AL0
yao
me
09 Ayrend
(Lao
for
i
Wain
(E)AL0
(1)s00
(a0

(L)A20

(L)x10

(L)A20

 

VINYOSI1VO ‘ACISUAATY “ANNAAY NVOIHOIW S28

re)ite| Brescia)

O71 SAINLSNGN! SLIINOGYYVD 6PL960¢ ‘YSEWAN GOr

QONILSM LNSWNdINOS 8 AMANIHOVIA OT1'SSIMLSNGN 3

LMINOgYVo
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 47 of 155

SIDYIOIg ~
uops0yH

ce

 

sinopeey jeBiq (Z) ym ‘ajeos yoni, punolg aacgqy ZL Ajeyeutxoiddy xiuosp-yBieaa Auaay (1 )440
yndu| yeoyH wunwixeyy INCH/Mg 000'LOP‘OL ‘466PZ N/S PU ‘966PZ N/S ‘Se[1l0g SBD [BINJEN GW4-l-PSZ-DAS epow UOMRIQ = (Z)440
SIOSSOIGWOD Jy MOLDS Aue]OYN COZLZ JepoW Codog sepy (¢€)

Jossaidwoy diy Melos Alejoy GSA0SZLZ IePOW oodog seny (1)

(LL0Z) ‘68LLOL4dV N/S PUB 'EBLLOLddv N/S ‘seAlg OO9LCA lepow codon sey (Z)
‘apnjou| OL ‘WaysAs uoIssoidwi0g diy (LALO

(LL0Z) ‘pSCPZ9 N/S PUR '8Gz899 N/S ‘SyUe] BulAeoey Jhy SeLsNpU| UeBAIIS — (Z)“10
(800Z) ‘4ZE0OL LBL N/S PUB S4AGOOOLLSL N/S ‘SHSIIUD OOPWIHE lePpOW |eBu4  (Z)AL0
SJOMO}G JUBWADE|ASIC] BAIISOd SSZIND I@POW (9) UM “Jee4 DIGND gor's ‘CHL -LEZO

-S N/S Pue ‘8O9L-S N/S ‘60L1L-S N/S ‘ELZO-S N/S ‘€€L0-S N/S ‘8ZZ0-S N/S ‘SLLE-S N/S ‘8€Z0-S N/S ‘OL70-S N/S ‘VOPO-S N/S ‘SON'S €80-ZSOL ISPOW UOJ}9||\9q (OL}10 |
yueld jnoyBnowu
“g}9 ‘UJe DIUOSEIIIN OLSGL [ePOW UOSsUeIg ‘sialey Hd ‘sadoosoJoIW ‘sajeog ‘soouRjeg :epnjouy O| ‘juewidinby yoddnsg josjuoD Ayjend jo Jo7 (Alo
jNOpesy sinjesodiwe| ye}OoYyY PUe “}UN JOUOD L-AdY YIM -YJeg UOINJOSSIC] DYNUBIOS |S (1yu0
JEUIJSOWUAY | [BPO BUa!NS JOfeW YM YaTIYO OSZ4 lepoW ogeinr (yao
Jay ye}oayy (440
L9S99DVA90Z N/S ‘Jexepu] MO}4 HOW L-l4W7 lepoW oosIUAq (yao

Jajdwes soedg pesH O11 XUIEWOGUNL UM ‘LOLLLGOSOS9 N/S ‘UdesBoyewodyD seg satulquDead (1 )410

uondwoseq

 

VINNOSITV9 ‘SGISHSAIY “SNNSAV NVOIHOIN $28
OT] ‘SSIMLSNGNI ALFINOGYVvS 6PZ960E “MAGINNN gor
ONLLSIT LNAWdINOA @ AMANIHOVIN OTT SAIN LSNGNI SLIINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 48 of 155

SIBYIOIG ~
uodps0y

ce

 

Jeddoy pue “epeniq ‘sereos yblen, (Z) UM YOR ‘OL L-TdG N/S PUB LELL-19q N/S ‘suoneis Buipeo7 Beg ying Z-L5 jepow UoNseg = (Z)410
SJBUSAIG (¢) UM UdeZ ‘suaddoH  (z):4L0

J0}09]8q Je1a/\) pue VoOyespu|
wbiana ley6ig ym yey ‘1ZZ0-1GG N/S PUue ‘SLZ0-1ag N/S ‘vL20-1ad N/S :2Z2Z0-1dd N/S ‘€Z20-1dd N/S ‘Suoe}S Bulpeo7 beg yINg Z-LD JepowW UOJEI|ad (g}4L0

weg seis (1 )410
ynopesy jeybig esudsayUy OSZL [SPO UM ‘e]e9S WUONeld pX 7 SY27 89IY {LALO

JOmMo|g
juswadce|dsiq SANISOd SGZINO IePOW UOeII9g pue ‘anjeA Ale]OY euNSSeid A-OL-WYD |@POW UOTE YM ‘AZLZLOL N/S ‘Je66eqeq €/Z-4dA1 ISPOW Moyoulds — (}):A40

LZSO-1d N/S ‘JOMojg juaWEDR|dsIq OAIISOg TOEWD ISPOW UOAII9d (4 )'AL0

jnopeay eybiq
aye"] Boly pue ‘anjea AiBIOU SINSSeld A-ZL-INND POW YIM YORI ‘ZZS-NGd N/S PUR ‘GZSO-N N/S :8zS0-Nd N/S ‘suoHe}S Sulpeojun ¢-edA| japow Uaujalfad = (€)40

jaeddoy um ueb6eqeg ying Wojsng  (4):410

PaJOJUOD JULPUS, ‘ISIOH UIEYD ON}9}y UOL-Z UM ‘6ZZLL N/S ‘Je66eqeq OOOSOL» ISPOW SolweUAG jesuaAlU, (1 ):A40
(8102) ‘Z890ZS1S N/S ‘4edWING °q1-000'r 09-b-GEH IePOW SEA ( Lys

PELLZE N/S ‘UES ZLOE [EPOW OBeIYD YUM :2Z7G89009 N/S ‘J0}991109 ISNG p-BP~OAS IePoW| s}sijel9edg Any peyUy ( | yo
JOUIGeD ISI .b XP XP (4)

ZLZS9009 N/S ‘40}9109 ISN €-9O4S lepow s}sijeoeds any poyUy (a0

87589009 N/S ‘J0}99|10D ISN p-ZEOAS I@POW sisijeiseds iy poyuN (1)410

 

uondioseq

VINYOSINIVO “SCISHSAIN “SANNSAV NVOIHOIW $28
O71 ‘SSINLSNGNI SLIINOGYVO 6rZ960E “MSGINNN Gor
ONLLSIT LNSINdINOS 8 AYANIHOVIN OTT'SSINLSNGNI SLPINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 49 of 155

SISYIOIG ~~
uopi0g

ve

 

(pases) sojosluy NOANZ-L 371d [spo ezZus7] pue addoH apeo7] wnnoen UueAOd!g uM addoY  (1):AL0

(pasea7) ‘mains Buipae4 Arejoy yy yory ‘suaddoy gL Ze-G4A apo (Z)440

(paseay) ‘joubew lo] eonoubeyy ym :(6002) ‘0-002 WAN M/S “OUS JOxIW 002'UL)TAN rep0W pue07 (L}440
sjossy paseo

GLLvYOO0OL N/S ‘kedaems OGO9DES epoy| e9UeApY = (}):410

68990000! N/S ‘Jedeems ELZ LLG I@po| soUeAPY ( Iyss0

GELLL-BONOEZ N/S ‘YIT IOV NOZ/0€-Z IePCW B1Uag (1)s0 |
L6LL¥LO6ELOOZ N/S ‘YIT 40SSI9S TINOBOAS IepoW OAeUS !YoIy ( Lao
8L6L0Z00Z N/S ‘YI JOSsI9g SAOLLE l@POW O7r (Wa

9ZPB1 LOZ N/S ‘WIT JOssI9g SAOEGEL l@POW O7P (yo

sajeog jnopeey jey6iq (Z) pue weyeaiq ‘seddoH Burpeo7 ym yoeg ‘uMOUYUN N/S PUR :gOEL-14d N/S ‘Suone}S Bulpeo7 Beg yINg Z-1D IspowW UOJEI|9q (z)aw0 |

sajeog jnopesy |ey5iq (Z) pue sepeniq ‘seddoy Bulpeo7 ym Yyoes ‘60€L-1dd N/S PUE '8LG0-1dd N/S ‘suoe}S Bulpeo7 Beg xINg Z-1.D |@POW UOL}aI|9d (2ys10 |
sajeos jnopesy |eyibiq (Z) pue -ioyeniq ‘seddoy Buipeo7 yyim yoey !0ZG0-18g N/S Pue ‘6LG0-1d@ N/S ‘suoHe}S Buipeo? beg 4INg Z-1D [apo UONEI|9d (zy
Saj20g Jnopeey jey5ig (Z) pue sepenig ‘seddo} Bulpeo7 YIM Yyoey ‘8170-1 N/S Pue ‘6120-1 N/S ‘suoHeis Bulpeo? Beg yINg 2-19 [epo|N UONs||ed (zyaio
sajeog jnopesy jeyOig (Z) pue epeniq ‘seddoy Buipeo7 ym yoes ‘7160-18 N/S Pue ‘LL60-1dd N/S ‘SuoHe}s Buipeo? beg 4INg Z-LD lapoW UONaIaq —(Z):A10

Ja}{14 OUlT-Ul PEO-ZSOL ISPOW Puke 'yZPSOLL N/S ‘U4 do07 aSOID 08d [2POW UM :JO}Da/10D ISN UOAIIad —(L)'AL0

 

uondiioseq

VINYOSITIV9 “AGISUAAIY “ANNAAW NVOIHOIWN S28
O11 'SSIRLSNGNI SLONOGYVO 6VL960E -YAGWNN Sor
ONILSIT LNAWdINOS 8 ANANIHOVIA OTT 'SSINLSNGNI SLIINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 50 of 155

SIDYIOIG ~~

 

 

 

udpj0y serene %¢
(paseaT) ‘| d# 1eSsy ‘6EZZ N/S Pure ‘Od# 1ESSY '/1Z26
N/S ‘Gd# 1988V ‘€1ZZ6 N/S ‘Ld# J8SSV ‘99ZZ6 N/S ‘Zd# ]8SSV ‘SOZL6 N/S ‘pd# JOSSV ‘EEZLE N/S ‘Ed# OSSV ‘EOZZ N/S ‘SHOML HIT SZNOOAB lepow e}OAO | (2}40
(paseay) ‘714 Jessy ‘S/900 .
N/S Pue ‘LTE IeSsY ‘9860 N/S ‘PTH }OSSV ‘Z6PS8 N/S ‘€1# JOSS ‘SG90D N/S ‘ST# ISS ‘L867 N/S ‘O1# JOSS ‘9EZZ N/S ‘SHON WIT SZNOOAB ISPOW e}OAOL (9)10-
(paseay) 'S1-ZL-v9BLLET N/S PUB ‘Ld-LL-POBLLETZ N/S ‘E1L-VOBLLET N/S ‘9d-P1L-P9BLLEZ N/S ‘SdweID B12g VYSEO-GSEN l9PoW epeosey (ra
(pasea7) (Z10Z) ‘LL8E00L N/S ‘Yeleg DINeIPAH JEIUEA QOOEVA IEPOW JIdWAIQ  (})AL0
(pesea7) nopesy jeu6iq goo6-dO lepow ewHdoO ULM ‘ejeoS WO eid ,p X ,p pue ‘sioddoy uRAdid (7) ‘suapeo7 wiNNdeA URADIg (Z) UM ‘suaddoH Jo]OW (yuo
(pasea’]) ‘(810Z) ‘000 0SOPr9 N/S ‘JIS 4IV ABAIZSO' P90 SNIdYIVO ISPOW feddeHoouag (/) pue LOION dy oe ulm yor su Kronooey 61003 (Z)AL0
(pasea7) Jeg xouenA Pue ‘O}O) YOSNG UUM ‘jesse, Buljoo9 (uo
(pesea7) ‘sio}||4 (¢) pue ‘dung wnnoeA EZGGSOCOVY lePOW Yosng UM ‘(SLOZ) ‘OZ LIA-7000-81 NIS oka ass Oz! UVIgoosiA lepow reBulpeyg (L)AL0
(paseay) ‘Ja}e9H O9ETZAC lePpoW seseey pue eBueyoxy JeoH JOJe MII OSTZLZEMS I@POW [ENIY UM Yes ‘sjassep Jeayold —(Z)AL0
(paseay) seBueuoxg JesH JOE AW/JIV OOL PLZEMS ePOW [en pue UOASAUOD MOINS Pedaju] YjIM ‘yUe | JEZI}e}SAID 1SOd (yuo
(pasea7) ‘Jayisse|O pue ‘eBnyuqueg BuiAuq ‘waysks UOolo9||09-e1d JayeAn -Wa}SAS Buljoog YIM (8L0Z) ‘SLEO-HS N/S ‘JOZHA1I9d OL C1eyUdS jepoy) beeyy (a0
(pases) ‘jonUOD UORNg-Ysnd puke ‘WU SINepAH BESPOEH EPOW DePAH ‘9yI4 pues ‘ding wnnseA EZGGSOEOVY —
jepOW YOSNg ‘Inopesy LLOZN |ePoW Idey ‘pes alg eyl4 ysNyxoeg UOjsIq 9\qnog epnuyxq Hulssebaq ym epmyXA GZL Lad YVLS0I8s |epow Jabuyeysg (4 )A10
(pasea7) ‘(810Z) ‘ZOD4BLSE0 N/S ‘YeSUePUOD EWN DOOPAGO IePoW UeADId PUR ‘(8LOZ) ‘COdD8LLZO N/S “1941 DELS ISPOW URAC! YM ‘WU Bulug-aid  (E)AL0
(paseaT) ‘j01U0D 9e}0SsaS pue YOASAUOD peUl|oU] AUe}ON YM JUsWedWOD-¢s aAud diy JOH (Luo
Sr
VINYOSITVO ‘ACISNAAIY ‘ANNSAV NVOIHOIN S28
O71 'SSINLSNGNI SLINOGYVO 6PZ960E ‘YAGWNN gor
ONILSI LNAWdINOS 8 ANANIHOVIAN OT1‘SFINLSNGNI SLIINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 51 of 155

SIDUIOIQ ~
uops0y

9¢

 

(pesea) ‘iajeg Jal, des onselg UM Ualeg 6OP-M [Spo Auedwod sajeg ueoVewWy (1. ):440
(pases) °. S# JESSY ‘00200 N/S PUR - LW J8SSV 'Z6PZ8 N/S 'CS#IESSY 'SOPLO N/S ‘MON WIT SZTNOODAB [SPO eJOAOL = (L):420

Sle) ilelPerscvep.

 

VINSOSITVO ‘SCISMSAIY “SANJAY NVOIHOIN SZ8
OTT SARLSNGNI ALPINOGaVvS 6vZ960 -SSEIWNN GOr
ONLLSIT LNSWdINOS 8 AMANIHOVIN OTT 'SSINLSNGNI ALANOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 52 of 155

SIDYUIOIG ~~»
uopjong

 

CH JESSY ‘JL PEB N/S ‘MOML HIT SEO d1'97-000'r OZNDAZ I@POW eIOAOL  (E)AL0

(peplAoig UO!}EWWOJU] ON Ng ‘JUsWdiInby MaN BuipseBay Auedwog wojy pejsenbay uonewioyuy :10N) quewdinb3 pajjersulun MON 10 107 (L}AL0
(payeysu] Buieg Aqueund) Ueyisuaq UOAed = (f,)440

(SO|IAJES Uj JON) OHI HUNG = (E)4L0

(2019S Ul JON) (LLOZ) ‘ZL L-OEZTAOM N/S Pue ‘uMOUxUN N/S ‘SeBnyUUsD OEZAOM |9POW (z)a10

OLGZPFLL N/S ‘HIT JoUUOSI8d WY0E IPPOW OTP (1)440

(@onsog UI JON) !s!ou0g 9g (p)LD

(LLOZ) ‘pOC# JeSSV ‘600L-41Y N/S JOU! SLY [ePpOW CuslAaid ())u0
syueL (2)

(8918S Uj JON) ‘S19}O0D Jods FL SNid ISSEID JaPopy |COQUIAOY| (z)a0

rere te Fees -Ta |

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 53 of 155

Gordon
& Brothers

 

 

Machine ry &
Equipment Photo
Report

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 54 of 155

SIBYIOIQ w
UOP40L)

WaaIIG AIB}OY OS/OZUdA l@POW O4!ABIef

    

puepequing fe

JEPPE1US OOOESXZ POW

   

VINYHOSITV9 “SCISMSA SNNAAY NYOIHOIA S28
O71 'SSIMLSNGNI ALONOGYVO
LYOd3yY OLOHd LNAINdINDS 8 AMSNIHOVIN

  

 

Joying amjog

 

6PL960E ‘YSEINNN BOF
OT1'SAISLSNGNI SLOINOEHVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 55 of 155

SIDUIOIG ~~
uop10L)

VINYOSINV9 ‘SCISUSATY “SNNSAV NYOIHOIAN S28
OTT 'SSIMLSAGNI SLIINOGYVO
LYOd3Sy OLOHd LNSINdINOS 8 AYANIHOVIN

  

Jojesedes OZ6L NIND HOSUBA Jepo|y De1I0SeSg 224 ¥

Zs

 

6PLO60E -YAGINAN GOr
O71 'SFINLSNONI S.LAINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 56 of 155

SIBYIOIG ~@
uops0r)

VINYOSITV9 'SCISUSAIY “SANNSAV NYOIHOIAN S28
O11 'SSIMLSNGNI ALONOGYVO
LHOd3¥Y OLOHd LNAWdINOSA 8 AXNSNIHOVI

 

 

sopoeey 6

  
     

UISUIY OZ/GL/EOLS [BPOW OBIADId oo)

OOOZAOM [SPO] DBIABId 82!

6VL960¢ ‘YAGWAN dor
OT1‘SSINLSNGNI SLIOINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 57 of 155

SIBUIOIG ~
uopsor)

VINYOSINVO “SCISHAATY “SANNAAY NVSIHOIA S28
O11 SSIMLSNGNI SLMINOGYVS
JHOd3ay OLOHd LNAINdINOS 2? AMYSNIHOVIN

  

 

 

 

 

Jojoeay Bulysem OZ/ZLYLS [POW CIBIADI 6°

6PL960E “YAEGWNN BOF
OTT 'SSINLSNGNI SLMINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 58 of 155

SIQUIOIG ~
UOP40)

yeg yblenq JOASAUOD WWAYS

  

VINSOSIIV9 “SCISNSAIY “SNNSAV NVOIHOIN S28
O11 'SSRILSNGNI SLPINOGYVD
LNOd3y OLOHd LINSWdINOS @ AMANIHOVIN

 

6VL960E -YAGINNN Or
OTT SHIN LSNGNI SLMNOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 59 of 155

SIDUIOIG ~@
uops04g)

 

VINNOSINV9 “SCISHAAY (SANNSAV NVOIHOIW $28
O11 ‘SHIN LSNGNI ALNNOGYVO
LYOd3a4y OLOHd LNAINdINOA 8 ANSNIHOVIN

syue] ueloyy

 

6PZ960E -SIGWAN POr
OTT SHIN LSNGNI SLIINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 60 of 155

SIDYIOIG ~
uopioy

abnyujued Bulyse MM 00SZ JOM ePOW BWaL0S

 

VINYOSNTVO ‘SCISUSAIY “SNNSAV NVOIHOIN S28
OTT 'SSIMLSNGNI ALINOGYVO
JNOd3eu OLOHd LNSINdINODS 8 AMANIHOVIA

 

 

 

6PL960€ -YAGWNN EOr
OTT 'SSIN.LSNGN SLIINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 61 of 155

SIDYIOIG ~~
uop4s0s)

SIBINUD OOPAIHE 12

syue | Bulp|oH LOE0EL-SOLOZ SPO ABojouysa | Jaye AA UBZIO &

VINHOSIIV9 ‘SCISUSAIY “ANNSAV NVOIHOIN S28
O71 'SSIMLSAGNI SLIINOGYVO
LNOd3ay OLOHd LINSWNdINOS 8 AMANIHOVAN

-ZGOL [Spo UOMSII9d “F<

 

67/960¢ ‘YAgWAN dOr
OT1'SSIMLESNGNI SLIINOSYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 62 of 155

SIBYIOIG ~
uopi04g

 

Qleos yond} punolg eaogy ,zZ Ajeyewixouddy xiuos|-uBia py Aleay 2222

 

 

VINNOSITV9 “SAGISUSAld “SANNSAV NVOIHOIN S28
O71 'SSINLSNGNI SALNNOGYVO
JHOddy OLOHd INAWdIND? 8 AYANIHOVIN

suojeys Buipeo? Beg ying Z-1D [apo UOAII8d ~~

 

  

    

6PZ960€ -YAdWNN gor
OTT SHIN LSNGNI SLOINOPYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 63 of 155

SIBYIOIG ~~
uopj0g

  

YINYOAITVS “SCISUSAIY “SNNSAV NVDIHOIN $28
O71 'SSRELSNGNI ALMINOSHVO
LYOdsay OLOHd LNAWGINOA 8 ANSANIHOVIN

sipy Alsaooey ABsioug &&:

JANG dSS OZL UVLSOOSIA Spo; JeBuIe1S

  

  

6PLOBNE “YIGINAN dOr
OT1'SAINLSNGNI SLOINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 64 of 155

SIDYIOIG ~
uOp4s0yH

juswidinby peye}suluQ MAN Jo 307

 

VINMNOAITVO “SCISUSAIY “SNNSAV VLINAW Wd SSS
LuOdsde OLOHd LNAIWINO” 2 ANANIHOVI

 

 

 

A SSA EELS SOOT

 

6VZ960E ‘SSEWNN GOr
OTT SSILSNONI SLOINOGYVO
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 65 of 155

Gordon
& Brothers

 

 

Appendix
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 66 of 155

PROJECT MANAGER QUALIFICATIONS

Senior Manager, Valuations Office: 810.534.7076
Gordon Brothers Mobile: 248.514.4079
Detroit, MI USA jorodie@gordonbrothers.com
Experience

Jim Brodie is a senior manager in Gordon Brothers’ Machinery & Equipment Valuation practice. He has directed hundreds of
machinery and equipment valuation projects across a wide range of industries during his career, which began in 1983. Jim also has
liquidation experience.

Industry Specialties (partial listing)

Aerospace Furniture Primary Metals

Automotive Laboratories Printing and Publishing
Construction & Building Products Machinery Manufacturing Trucking and Transportation
Electronics and High-Tech Mobile and Modular Units Warehousing and Storage
Fabricated Metal Products Packaging Wood Products

Food & Beverage Plastics and Rubber

Licenses, Accreditation, and Certifications
Accredited Senior Appraiser, American Society of Appraisers, Machinery & Technical Specialties
Certified Equipment Appraiser, Association of Machinery & Equipment Appraisers

Professional Development
Introduction to Machinery & Equipment Valuation (Course ME201, American Society of Appraisers)
Machinery & Equipment Valuation (Course ME 202, American Society of Appraisers)
Machinery and Equipment Valuation — Advanced Topics and Case Studies (Course ME203, American Society of Appraisers)
Machinery and Equipment Valuation — Advanced Topics and Report Writing (Course ME204, American Society of Appraisers)
Appraisal Review and Management (Course AR204, American Society of Appraisers)
Uniform Standards of Professional Appraisal Practice

Association Memberships
American Society of Appraisers
Association of Machinery & Equipment Appraisers

Education
SCHOOLCRAFT COLLEGE
Undergraduate Studies — Business Administration

Gordon
Brothers
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 67 of 155

Section 2.1(c): Acquired Contracts

 

Atlas Copco Compressors LLC

CarbonLite Industries

10 Year Total Responsibility

 

 

 

 

 

 

 

 

 

 

 

12827 Telegraph Road : 4/27/2015
Santa Fe Springs, CA 90670 LLC Maintenance Plan

Barrett Business Services, Inc. CarbonLite Industries

1950 Sunwest Lane, Suite 250 LLC Agreement for Client Services 5/28/2014
San Bernardino, CA 92408

Buhler Inc. . .

2385 Arch-Airport Road, Suite 300 rarbonttte Industries |) 4441 Care Contract 3/15/2021
Stockton, CA 95206

CDW LLC . ; .

200 N. Milwaukee Avenue rarbonlte Industries oon Mic? werty: Bree 2/4/2021
Vernon Hills, IL 60061 serpy

CDW LLC CarbonLite Industries | Barracuda Sentinel For Office

200 N. Milwaukee Avenue LLC 365 Subscription 2/4/2021
Vernon Hills, IL 60061 moscnip

Closed Loop Fund, LP

c/o Closed Loop Fund GP, LLC CarbonLite Industries | Mutual Non-Disclosure and 1/11/2019
3 Columbus Circle, Suite 1609 LLC Confidentiality Agreement

New York, NY 10019

Erema North America, Inc. CarbonLite Industries

23 Old Right Road LLC Annual Fee Agreement 3/26/2021
Ipswitch, MA 01938

Evoqua Water Technologies LLC CarbonLite Industries | Water Purification System

1700 28th Street LLC Proposal (#2019-330028) 3/11/2021
Signal Hill, CA 90755 P

Jet Global Data Technologies Inc.

2175 NW Raleigh Street, Suite 400 CarbonLite Industries .

Portland, OR 97210 LLC End User License Agreement Undated
Attn: Legal Department

kaiaTech, Inc. hy:

4302 Solar Way eee paul Non-Disclosure 12/20/2016
Fremont, CA 94538 &

Lanham Associates, Inc. . .

1 Meca Way CarbonLite Industries Terms of Use Undated

Norcross, GA 30093

 

LLC

 

 

 

DOCS_DE:234525.4 13044/001

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 68 of 155

 

PerkinElmer Health Sciences Inc.

CarbonLite Industries

 

 

 

 

 

 

 

710 Bridgeport Avenue LLC Quotation- Gold Plan 5/27/2020
Shelton, CT 06484

Sesotech GmbH ;

Regener Strae 130 ramontite Industries Remote Support Agreement 3/29/2021
94513 Schénberg, Germany

Starlinger & Co. Gesellschaft m.b.H.

Furtherstrasse 47 CarbonLite Industries | Order Confirmation No. 3/3/2020
2564 Weissenbach LLC MA2004653

Austria

Tigunia, LLC ; . Manufacturing and Inventory

P.O. Box 31014 rarboniate Industries Process Assessment Change 5/4/2018
Edmond, OK 73003 Order

Tigunia, LLC . .

P.O. Box 31014 rarbonlite Industries Hosting Agreement 1/14/2020
Edmond, OK 73003

Tigunia, LLC . .

P.O. Box 31014 rarbontate Industries | posting Estimate 1/14/2020
Edmond, OK 73003
Tigunia, LLC . . . :

P.O. Box 31014 CarbonLite Industries | Master Hosting and Services 1/14/2021

Edmond, OK 73003

 

LLC

 

Agreement

 

 

DOCS_DE:234525.4 13044/001

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 69 of 155

Section 2.1(c)-1: Excluded Vendor Contracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Automatic Data Processing, Inc. CarbonL ite in dustries
71 Hanover Road LLC 401(k) Adoption Agreement 1/1/2012
Florham Park, NJ 07932
Automatic Data Processing, Inc. . .

CarbonLite Industries | Amended and Restated 401(k)
7) Hanover Road LLC Adoption Asreement 6/1/2016
Florham Park, NJ 07932 phon Sere
Canon Solutions America, Inc. CarbonLite Industries | Unified Lease Agreement - Undated
One Canon Park LLC Modification Addendum
Melville, NY 11747
Canon Solutions America, Inc. CarbonLite Industries | Unified Lease Agreement 6/18/2018
One Canon Park LLC (S0816843.04)
Melville, NY 11747
Canon Solutions America, Inc. CarbonLite Industries | Unified Lease Agreement 6/25/2018
One Canon Park LLC (S0816843.04) - Schedule A
Melville, NY 11747
Canon Solutions America, Inc. CarbonLite Industries | Lease Upgrade, Trade-in, Return Undated
One Canon Park LLC or Buy-Out Reimbursement
Melville, NY 11747 Addendum to Agreement #

S0816843.04

Canon Solutions America, Inc. CarbonLite Industries | Lease Upgrade Trade-In Return 6/18/2018
One Canon Park — LLC or Buy-out Reimbursement
Melville, NY 11747 Addendum To Agreement
Cedarwood-Young Company (d/b/a Allan
Company) CarbonLite Industries | Post-Consumer PET Supply 6/1/2016
14620 Joanbridge Street LLC Agreement
Baldwin Park, CA 91706
Cedarwood-Young Company (d/b/a Allan First Amendment to Post-
Company) CarbonLite Industries Consumer PET Suppl 8/31/2016
14620 Joanbridge Street LLC vcrecimant PPIY
Baldwin Park, CA 91706 eresme
Clayton Industries, Inc. CarbonLite Industries | Preventative Maintenance 7/1/2020
17477 Hurley Street LLC Agreement
City of Industry, CA 91744
Coast Water Technologies, Inc. CarbonLite Industries | Water Treatment Proposal 5/29/2013
P.O. Box 3486 LLC
Lakewood, CA 90711
Cyntox LLC . .
PO Box 930 rarbontte Industries) Medical Waste Removal Contract | 12/8/2020
Jackson, NJ 08527
Fairmont Logistics LLC CarbonLite Industries | Shipper Broker Agreement 12/28/2018
9663 Santa Monica Blvd LLC
Suite 1092

 

 

 

 

 

DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 70 of 155

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Beverly Hills,

JMG Security Systems, Inc. CarbonLite Industries | Commercial Security/Fire Alarm 9/25/2020
17150 Newhope Street, Suite 109 LLC System Agreement

Fountain Valley, CA 92708

JMG Security Systems, Inc. CarbonLite Industries | Schedule of Protection 9/25/2020
17150 Newhope Street, Suite 109 LLC

Fountain Valley, CA 92708

JMG Security Systems, Inc. CarbonLite Industries | Addendum to Commercial 9/25/2020
17150 Newhope Street, Suite 109 LLC Security/Fire Alarm System

Fountain Valley, CA 92708 Agreement

JMG Security Systems, Inc. CarbonLite Industries | Addendum Undated
17150 Newhope Street, Suite 109 LLC

Fountain Valley, CA 92708

Lexmar Distribution, Inc. CarbonLite Industries | Distribution Agreement 9/24/2020
200 Erie Street LLC

Pomona, CA 91768

Miles Chemical Company, Inc CarbonLite Industries, | Letter 12/30/2020
12801 Rangoon Street LLC

Arleta, CA 91331

Olympic Wire and Equipment Co. Inc. CarbonLite Industries | Master Lease Agreement (20- 9/23/2020
3001 Red Hill Ave. Bld. #2, Ste 102 LLC 09001-101)

Costa Mesa, CA 92626

Plastic Recycling Corporation of CarbonLite Industries | Supply Agreement 1/20/2011
California LLC

P.O. Box 1327

Sonoma, CA 95476-1327

Attn: Patty Moore

Revel Environmental Manufacturing Inc. | CarbonLite Industries | Proposal for O&M 8/22/2018
2110 South Grand Avenue LLC

Santa Ana, CA 92705

Toyota Motor Credit Corporation CarbonLite Industries | Master Lease Agreement 6/2/2011
P.O. Box 2431 LLC

Carol Stream, IL 60132

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 7 to Master 10/1/2014
P.O. Box 660926 LLC Lease Agreement

Dallas, TX 75266

Toyota Industries Commercial Finance ; Rider No. 1 to Equipment

P.O. Box 660926 rarbontite Industries | <chedule 7 to Master Lease 2/1/2018
Dallas, TX 75266 Agreement

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 8 to Master | 10/16/2014
P.O. Box 660926 LLC Lease Agreement

Dallas, TX 75266

 

 

 

DOCS _DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 71 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 9 to Master 12/10/2014
P.O. Box 660926 LLC Lease Agreement

Dallas, TX 75266

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 10 to Master | 9/14/2015
P.O. Box 660926 LLC Lease Agreement

Dallas, TX 75266

Toyota Industries Commercial Finance . . .

P.O. Box 660926 rarbonlte Industries pauipment Schedule 13 to Master 4/21/2017
Dallas, TX 75266 eresm

Toyota Industries Commercial Finance . . .

P.O. Box 660926 rarbonlite Industries raupment Schedule 14 to Master 10/12/2017
Dallas, TX 75266 ease exereemen

Toyota Industries Commercial Finance : . .

P.O. Box 660926 | rarpontite Industries pauipment Schedule 15 to Master 11/29/2018
Dallas, TX 75266 green

Toyota Industries Commercial Finance . . .

P.O. Box 660926 rarbontite Industries rauipment Schedule 16 to Master 12/3/2018
Dallas, TX 75266 ease Aereemen

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 17 to Master

P.O. Box 660926 LLC Lease Avreement 12/3/2018
Dallas, TX 75266 6

Toyota Industries Commercial Finance . . .

P.O. Box 660926 rarbontite Industries paupment Schedule 18 to Master 10/31/2019
Dallas, TX 75266 gree

Toyota Industries Commercial Finance : . .

P.O. Box 660926 rarbonLite Industries pauipment Schedule 19 to Master 10/31/2019
Dallas, TX 75266 © gies

Toyota Industries Commercial Finance . . .

P.O. Box 660926 rarbonkte Industries Equipment Schedule 26 to Master 9/7/2020
Dallas, TX 75266 se Agreemen

Toyota Industries Commercial Finance CarbonLite Industries | Rider 1 to Equipment Schedule 1 6/2/2011
P.O. Box 660926 LLC to Master Lease Agreement

Dallas, TX 75266

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 1 to Master 6/2/2011
P.O. Box 660926 LLC Lease Agreement

Dallas, TX 75266

Toyota Industries Commercial Finance CarbonLite Industries | Equipment Schedule 4/6/20 to

P.O. Box 660926 LLC Master Lease Agreement 4/6/2020
Dallas, TX 75266 e

Toyota Industries Commercial Finance . .

P.O. Box 660926 rarbontte Industries | F-suipment Lease Agreement 11/12/2020
Dallas, TX 75266

Toyota Industries Commercial Finance CarbonLite Industries

P.O. Box 660926 LLC Rider to Master Lease Agreement | 11/12/2020
Dallas, TX 75266

 

 

 

 

 

DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 72 of 155

  

 

  

    

12/10/2019 |

 

 

 

 

 

UniVolP, Inc. CarbonLite Industries | Agreement to Subscribe to
830 Parkview Drive N. LLC Hosted Voice Over IP (VOIP)
El Segundo, CA 90245 Telephone System and Internet
Access Service
Verizon Wireless Services, LLC CarbonLite Industries | Retail Installment Contract 5/16/2017
One Verizon Way LLC
Basking Ridge, NJ 07920
Vision Service Plan CarbonLite Industries | Group Vision Care Plan 6/1/2020
3333 Quality Drive LLC (30033496)
Rancho Cordova, CA 95670
Wells Fargo Equipment Finance, CarbonLite Industries | Agreement No. 301-9681420-001 2/20/2019
Manufacturer Services Group LLC
300 Tri-State International, Suite 400
Lincolnshire, IL 60069
WTB Solutions, Inc. CarbonLite Industries | 36 Month Professional Services 11/2/2018

1000 W Macarthur Blvd, Santa Ana, CA,
92707

LLC

 

Agreement

 

 

DOCS_DE:234525.4 13044/001

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 73 of 155

Section 2.1(e): Acquired Real Property Leases

 

Prologis Targeted U.S. Logistics Fund,
L.P.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

Notice of Extension of Lease
Agreement

3/24/2020

 

Prologis Targeted U.S. Logistics Fund,
L.P.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

Nonbinding Proposal for Lease
Amendment re: Extension
Notice

4/28/2020

 

Prologis Targeted U.S. Logistics Fund,
LP.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

First Amendment to Lease
Agreement

3/2/2021

 

Prologis Targeted U.S. Logistics Fund,
LP.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

Lease Agreement

10/1/2010

 

 

Columbia Business Center, LLC
3546 Concours Street, Suite 100
Ontario, CA 91764

 

CarbonLite Industries
LLC

 

Columbia Business Center
Building Lease

 

10/1/2010

 

 

' DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 74 of 155

Section 2.1(f): Acquired Personal Property Leases

 

5601 Granite Parkway, Suite 1350 CarbonLite
Plano, TX 75204 Industries LLC Master Lease Agreement 1/18/2019
Attn: Credit Department

 

Stonebriar Commercial Finance LLC
5601 Granite Parkway, Suite 1350 CarbonLite .

Plano, TX 75204 Industries LLC Equipment Schedule 1 8/8/2019
Attn: Credit Department

 

 

 

 

 

 

DOCS_DE:234525.4 13044/001
LOO/PPOEL ¥ STSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 75 of 155

 

OL

VIN apIsIoary Jo AWD jeuoryedns0Q LOZI-ST waned eyes pue Surpying

V/N apisioary Jo AWD jeuonjednso9 L690-S1 woueg Ajeyesg pue Surpying

VIN OpIsioary JO AUD jeuorjednss9 Z900-€1 yaLeg Ajoyeg pue Supping

VIN OpIsIoATY JO AYD jeuoyednsoQ TLEL-ZI wWuuleg Ajoyesg pue Surpying

VIN OPISISATY JO AWD [euonednsoG ZS8I-TT yuuleg Ajeyes pue Suipying

VIN OpIsIoATY JO AWD [euorjednsoQ 8ISt-r1 yWouled Ajoyes pue Surpring

V/N opisioary Jo AUD jeuorjednsoQ 697I-SI wuLeg Ajoyes pue Suipying

V/N OpIsioary Jo AUD jeuorjednsoQ 061-091 wWutieg Ajoyeg pue Supping

INNIS Vy

ZTOZ/T/Z 29 poo. Jo qwounredaq SOHSIBO'] ZS9ET Joyseurysio
PCOT/6L/P VHSO [e9 [eworednsoQ 9I-Z180Z0OV yuel einssolg Iry oyesodQ 0} yuUWEg
vZOT/9 L/S VHSO [RO jeuoryednssQ yI-L9OTIOV yur] omsseig iy oyesodQ 0} WuWEg
PTOT/ST/S VHSO [®D jeuoryednooQ vI-8991LOV yueL einsselg Iry vested 0} wunteg
IZOTZ/O1/9 VHSO Ie) jeuoryednooQ y1-60ST10d Jo[log Ways oye1odCQ 0} WuLag
IZOZ/01/9 VHSO [e9 [euorednsoQ rI-OIST10d JoTIOg wes}s oyesiodE 0} Wuntag
7ZOZ/T/9 Vda / GNOVOS [equouNUONAUg IL89pD IopeT[OD sng eyesedQ 0} yrutleg
ZZOT/T/9 Vdd / (WOVOS [equowuOMAUA rOLSPD Jops|JO_ Isnq eye1edCQ 0} WuL18g
ZZOT/1/9 Vdd / GNOVOS [equourUoNAUg COLSPD Jojoa|]0D Isnq eyesodO 04 WuLEg
ZZOT/T/9 Vdd / GWOVOS jeyuoUMMOIAUY ZOLSPD JopsTfoD isnq syesodQ 0} jruL8g
ZZOT/T/9 Vda / GNOVOS [ejuowUONAU SOLSPD susAodlog Ivo[D oyesodQ 0} WuUsg
ZZOT/1/9 Vdd / GWNOVOS jequouuomAUg LoLsspD suspAIpoAOg IO[OD oyesedQ 0} Wuueg
ZCOT/T/9 Vda/ GNOVOS [equourUONAUg 67987) SIg[log Wes}g oyessdQ 0} WULIEg
ZZOT/T/9 Vda/ GNOVOS [equoUTUONAUg LT987D SIg[lOg Wee}g aje1edQ 0} WuWHIEg
CCOT/8 T/T OpIsIsAry Fo Ayunos) yeyaswUuoITAUT 8SPOLEO0VA US J quowoeseuRy| s[elioyeyAy Snopsezeyy
ZCOT/8TZ/Z OS.Ld VO jequouruolAUg ESOLIENDDTVO # Vda TVO/MOIeIouEy ose Ay Snopsezey
IZOZ/T/9 Vdd / Spieog Joe VO [equsUUOM AU 66CTETOIEE 8 [eLUsnpuy Joye A\ ULIOIg
7ZOT/T/L Vda / pisieary Jo AUD [eyuouruoMAUg OLE] WLS Jes() jeLAsnpuy

 

 

 

sasuoor'T pure sys g :(8)[°Z WOKdI¢

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 76 of 155

LOO/PPOST P'S7SPET-Ad SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II
VIN OPISIOATY JO AUD jeuoryednsoQ 7rSy-81 wuuleg Ajeyes pue Surpjing
VIN episioary JO AUD [euonednsoQ OLVO-LI wWuusg Ajeyes pue Surpjing
VIN opisioary Jo AD jeuonednss9 vOLI-IT woueg Ajeyeg pue Supping
VIN Spisioany Jo AID jeuoryednso9 Z8ES-LO wuneg Aeyes pue Supping
VIN Opisioary Jo AWD jeuoryednssQ 8IPLl WuLleg Ajayeg pue Surpying
VIN OpIsIoArYy JO AWD [euorjednsoQ 7660-€1 wuLeg Ajeyeg pue Suipying
V/N opIisioary Jo AWD jeuoryedns9Q POLE-ZI wuueg Keyes pue Surpymg
VIN apIsioary Jo AWD jeuonednosQ pTIE-TI youd Ajeyeg pue Supping
VIN apIsIoAry Jo AWD jeuonednosQ 9100-71 Wuueg Ajeyes pue Surpying
VIN apisiosry Jo AWD jeuorednssQ TEL7-11. wuueg Ajeyesg pue Surpying
V/N opisieary Jo AYO jeuoryednosQ CCLT-TI ywoueg Keyes pue Surppmg
V/N episioary Jo AD [eornednso9 p98I-II yULIeg Ajeyes pue Surppmg
V/N episioary Jo AD jeuonednss9 000r-01 youeg Ajeyeg pue Surppmg
VIN opisioany Jo AWD [euonedns0Q 99€E-01 yuueg Ajeyeg pur Surpymg
VIN opisioary JO AND JeuorjednsoQ E1Tb-LO Wale Ajeyeg pue Surpying
VIN apIsIoATy Jo AWD jeuonednosQ LE0v-L0 youeg Ajeyes pure Surpling
VIN OpISIOARY JO AWD [euoryednso9 €6ES-S0 yuneg eyes pue Supping
V/N apisioary Jo AWD jeuonedns9Q SSTI-TI waned eyes pue Surpying
V/N opisioary Jo AUD jeuoredns9Q ES8I-1I wuLleg Ajeyes pue Surpjying
VIN oprsioary JO AWD jeuoryednooQ ILII-€1 wuueg Ajeyes pue Surpjing
VIN opisioary Jo AUD jeuonednoo9 8971-71 wuueg Ajoyeg pue Surppmg

 

 

 

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 77 of 155

LOO/PPOEL PSTSPET-AC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

cl

0 000°8r 000°8r T@/el/s0 LaTTdd UVATO 10-T0-ONT'TD 0crL00-OS our “VSN Sonseid pIsry Jooury
0 000°8r 000°8r Te/cl/so LAT Wad YVATO 10-10-ONT“TO 617L00-OS oul “VSN Solse[d pishy rooury
0 000°8r 000°87 T?/cl/s0 LaT dd ava 10-10-ON TID 81¥200-OS our “VSN Sonseld pIsry sooury
0 000°8r 000'8r Uc/CT/S0 LaT Wd YvaTto 10-1T0-ON TID LI¥L00-O8S our “VSN sonseid pisry sooury
0 000°8r 000°8r Te/e1/s0 Ladd avaTto 10-10-ON TID 91¥L00-OS out “VSN Sonseyd pIshy 1ooury
0 000°8r 000°8r U¢/c1/s0 LaTTdd ava 10-I0-ON'T-"TO ST¥L00-O$ our “VS Sonseld prsny icoury
0 000°8r 000°8¥ L¢/el/s0 La Tad ava 10-10-ONT-TD ¥1¥L00-O8 our ‘VSN Sonseld pisry osury
000°8r 000°8r 000°8P 1Z/ct/s0 LaTTad UVa 10-10-ON TTD €1vL00-OS our ‘VSN Sonseld pisry iooury
000'8r 000°8r 000°8r L/C/S0 Ladd UVa LO-10-ONT“1ID c1vL00-OS ou “VSN souseyd prsry rcsury
000°LP 000‘Lr 000°Lr 17/67/0 Ladd ava 10-10-ONT-T)0 €9€L00-OS ou] “VS SoHseld prsry Jooury
0 000°Lr 000°Lr 1/67/70 LaTldd ava 10-10-ONT-TO 09€400-O$ dU] “VSN Solseld pisry Jooury
0 000‘Lr 000°LP 1@/6C/P0 LaTTad ava 10-10-ONT-TO 8S€£00-OS ou] “VSN sonseld pisry Jooury
0 000°Lr 000‘LP 17/67/70 Ladd ava 10-T0-ON TTD pSEL00-O$ ou “VSN sonseld pisry 1coury
0 000°Lr 000°Lr Lc/67/r0 LaTTdd Uva 10-10-ON TT) vEELO0-OS oul “VSN sonseld pisry rcoury
0 000‘LP 000°Lr Tc/6c/70 LaTTdad ava 10-T0-ONT-TD 9CEL00-OS our “VSN sonselg pisry cowry
000°Lr 000°Lr 000°LY T/67/v0 LaTTad UVaATO L0-10-ONTTO ¥CEL00-OS ouy “VSA Sonseid pisny scoury
000°LF 000°Lr 000°Lr Tc/6c/P0 LaT ad ava 10-10-ON'T-'TD €ctL00-OS ou] “VSN Sons] g prsry scoury
000°Lr 000°LP 000°Lr Uc/67/v0 LaVTad UVaATO 10-L0-ONT-“10 CCELOO-OS oul “VS Sonse[g prsry rcoury
000°Lr 000‘Lr 000°Lr T/6c/70 LaTTad YVATO [0-10-ONT-TO IZEL00-OS our “VSN sons] g pisry Jooury
000°LP 000°Lr 000‘Lr Tc/6c/"0 LaTad YvaTO 10-L0-ONT-“TO 0¢€L00-OS oul “VSA Sonseld pisry icoury
000°Lr 000°LP 000°Lr 17/6c/0 LYTTdd avaTo 10-10-ONT-“TO 61€200-OS our “VS sonselg prsry Jooury
000°L¥ 000°Lr 000%Lr Uc/6c/r0 Ladd Yvayo 10-T0-ONT-TO 81€Z00-OS oul “VSN sonseid pishy rcoury
000°Lr 000°Lr 000°L4 TZ/6c/v0 LaTTad ava 10-L0-ONT-TO LI€L00-OS oul ‘VSN sonselg prsny sooury
000°LP 000°LP 000°Lr 1@/6c/v0 LAT Tad YVaAT 10-TO-ONTTIO 91€L00-OS OUT “VSN SONse[g pIsty rooury
000‘Lr 000°Lr 000°L¥ 1¢/67/70 LaTTdad ava 10-10O-ON TTD STEL00-OS oul ‘VSN sonseld prsry scoury
000°L7 000°Lr 000°Lr 1c/6c/¥0 LaTTdd UvVaTO 10-TO-ONT'TO ¥IEZ00-O$ our “VSN Sonseyd pisry Jooury
000°Lr 000°LP 000°Lr 12/6¢/¥0 LATTad YVATO 10-L0-ONT-“T0 €1€L00-OS our “VSN sonselg pisry scoury
000°Lr 000°LP 000%LP 1¢/6¢/v0 LAT Tad Uva 10-10-ONT-“TO 01€Z00-OS our ‘VSN sonseld pisry sooury
000‘Lr 000°Lr 000°. U/67/b0 LaTTAd Yvato 10-10-ONT-TO 90€Z£00-OS uy ‘VS Sonse|d pisny rooury
000°Lr 000°Lr 000°LY 1c/6c/v0 LATTad UVgI 10-10-ONT-TO vOELO0-OS oul “VSN sonse|d pisry Jooury
000°Lr 000°Lr 000°Lr Lt/67/r0 LaTTdd vay 10-L0-ONT-TO €0€L00-O$ ouy ‘WSN souselg pisry sooury
000°LP 000°L 000°Lr 1/6¢/v0 LAT Td Uva 10-10-ONT"TO COEL00-OS ou * soljse] g prsry 100

 

 

 

  

 

 

 
 

S1opigC 19ur10}snD wedgO (DIZ UOIWIES

 

 

      

 

     
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 78 of 155

1OO/PPOET P'SZSPETAA SOO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eT
000‘O% 000°0r 000‘0r Te/cc/v0 PPP J WOAH 10-T0O-ONT-YD 16¢L00-OS “OUT YUCCA
000‘0r 000‘0r 000‘0F Tt/ec/b0 Pied West 10-T0-ON THD 06¢L00-OS OU] YURLIOA
000‘0r 000‘0r 000°0% 1@/ec/v0 Ile West 10-10-ONT-YO 68CL00-OS OU] YUBLIOAT
0 000°8r 000°8r Te/c1/S0 LAT dd aval 10-10-ONT-TO UsvL00-OS ouy “VSN Sonselg pisry 1ooury
0 000°8r 000°8r Le/71/s0 LaTmad avaTO t0-10-ONT-TO 0S¢400-OS oul “VSN Solseyd pisry sooury
0 000°8r 000°8P T¢/cr/s0 LATTad UVATO 10-10-ON TTD 6¥¥L00-OS oul “VSN sonse]d prsry sooury
0 000°8r 000°8r [¢/cr/s0 Ladd YvaTD 10-10-ON' TTD 8400-08 ouy “VSN SONseTg pishy 1ooury
0 000°8r 000°8r T@/el/so LaT Tad YvaTo 10-10-ONT-“TO L¥vL00-OS our “VSA sonseld pisry ooury
0 000°8P 000°8r U¢/c1/s0 LaTidd YvaTo 10-10-ONT-TO 9vvL00-OS ouy “VSN Souseyd pisry 1ooury
0 000°8r 000°8r Le/cl/c0 LaTTdd Uva 10-10-ONT-TD S¥PL00-O5 oul ‘VSN Sonseld prsry rooury
0 000'8r 000'8r Le/cr/0 LaTHd UVATO 10-10-ONT-10 bryL00-O$ ou “VSN Sonseyd pisry so.wry
0 000°8r 000°8r Le/er/s0 LaTTad Uva 10-10-ONT-"TD errL00-O$ oul “VSO sonseyd pisry rosury
0 000°8¥ 000°8r Uc/cl/s0 LaT Wd UvaTyo 10-10-ONT-TO cryL00-OS ou “VSN sonsejg pisry s0oury
0 000°87 000°8¥ Te/el/co LaTTdd Uva 10-10-ONT-TO TvyL00-OS our “VS sonseld pisry rcoury
0 000°8r 000°8r T¢/cl/s0 LAT Tad UVAIO 10-10-ONT-10 0vPL00-O8 our “VSN sonseld prsry scoury
0 000°8¢ 000'8r Le/cr/s0 LaT Tad UVaTO 10-10-ONT-TD 6£€vL00-O$ ou] “VSN sonseyd pisny ccury
0 000°8¢ 000°8P AUSY) La dd ava L0-10-ONT-TO 8€rvZ00-OS oul “VSN Sonseyd prsny sccwy
0 000°8r 000°8P Le/er/so Lad UVa 10-10-ONT-TD L€vL00-OS our “VSN Sonseyd pisny oswy
0 000°8r 000°8r Le/cl/s0 LaTdd Uva 10-10-ON TTD 9€7L00-OS oul “VSN SoNseld prsny cowry
0 000°8r 000°8r Te/cl/so LaTTad &vaT 10-L0-ON TTD ££¥L00-O$ ou “VSN Sonseyd prsny 1osury
0 000°8¢ 000°8r Tc/cl/o0 LaTTad UVa 10-10-ONT-TO vevL00-O8 ouy “VSA Sonseld prsny oswry
0 000°87 000°8r Uc/ct/s0 La Tad YVaTO 10-10-ON TTD €€¥L00-O$ ouy “VS Sonseld pisny scoury
0 000°87 000°8r Le/ct/s0 LaTTdd ava 10-10-ONT-TO CEvL00-OS oul ‘VSN sonse|d prsny sooury
0 000°8r 000°8r L¢/c1/s0 LATTHd YVvaTO 10-TO-ONT-TO T€vL00-OS Ul “WSN sonse|d pisry Jooury
0 000°8r 000°8P Te/cr/co LaTTad Uva 10-10-ONT-TO 0€bL00-O$ ouy “WSN Sonseld prsry sooury
0 000°8r 000°8r Le/er/so LAT Td ava 10-10-ON TTD 6CvL00-OS ou “VSN Solsetd pisry roswy
0 000°8¢ 000°8r T¢/el/s0 LaTTdd Uva 10-10-ONT-TD 8¢rL00-O8 oul “VSQ Sonseid prsny rosury
0 000°8r 000°8r T@/e1/so LYT Td YVaTO 10-10-ON TTD Lé¥L00-OS uy “VSN SoNselg pishy 1cowry
0 000°8r 000°8¢ T¢/cr/co LATTad VAT 10-10O-ONT-“TO 9¢PL00-OS our “VS Sonseld prsny sooury
0 000'8r 000°8r I@/71/0 La TTdd YVaTo 10-10-ON TTD $cvL00-OS our “VS sonseld prsny r0sury
0 000°8r 000°8r Te/cl/so La Tidd ava LO-10-ONT-“TO berL00-OS oul “VSN sonseig prsny scoury
0 000°8r 000°8r Te/cl/s0 LaTTad YvaTO [0-10-ONT-TO €crL00-OS ouy “VSN sonseld prsry sooury
0 000°8¢ 000°8r T¢/cr/so LaTTad Uva 10-10-ONT-TD ccvL00-O8 our “WSN Sonse|g pisry ooury
0 000°8r 000°8P T¢/ct/S0 LOTTdd UVaATO 10-10-ON TTD 1@pL00-OS oul “VSN sonseid prsny cowry

 

 

   

 

 

 

  

 

 

    

 

     

 

      
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 79 of 155

LOO/PPOEL PSTSPET'AG SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vl
00S‘Er 00S‘Er 00s‘e¥ T/T 1/0 BL UID | CALYOS-UO-AAW TA | 61-667L00-OS | “OUT WweeA/OT] ‘Surpodooy zopuewoyy ueng
00S‘Er O0s'eh 00s*er 12/1 1/0 Syl UH | CGALYOS-UO-AAV TA | 81-66ZL00-OS | “Ul weTeA/OTT ‘BurpoAooy zopueusopy ueng
o0s'ey 00S ‘Er o0s'eh T/T 1/0 aye UIAIH | CALWOS-AO-ANW TA | 91-667L00-OS | “UY WweeA/OTT “SurpoAooy zopuewioyy uens
00S ‘Er 00S*EF o0S"eb TZ/T 1/0 SABI USAID | CGALYOS-UD-AAV TA | $1-66ZL00-OS | “Ul WuseA/OTT Burposooy zopueusopy ueng
o0s'er 00S ‘er o0s'er T/L 1/S0 syeLJ usp | CALYOS-WO-AIV TA | ¥1-667L00-OS | “OUl woeeA/OTT ‘SurpoAoey zopuewsopy wens
oos*er O0S*Er o0s*er T/T 1/0 aT up | CALYOS-YO-AAV 1d | €1-667L00-OS | “Ul IwoeeA/OTT “SurypoAooy Zepuewsoyy uens
00S*Er 00st 00S‘er Le/t 1/0 ay UII | CGALYOS-MO-AAVTA | 71-667L00-OS | “OU MuoEA/OTT “SulpoAooy zopueusopy uene
00S ‘Er 00S‘er 00S‘Er IC/ET/SO SyPIA UH | CGALYOS-YO-AMV TA | 11-66Z200-OS | “Ul MueeA/OTT Surposooy zopueusapy ueng
000°%r 000°@r 000°%r TC/LC/v0 SBT USAID | CGHLYOS-MO-AAV TA | 01-66ZL00-OS | “OUI WwoTeA/OTT “Surposooy zopueuioyy ueng
000°%r 000° 000°%r IC/OE/70 euIeIOpUT OF Jo]Jog SUT[OT, LO-IG-ONT"'TO | 6°8ECL00-OS | ISWOIsND - Joqiy Useip/sainjue A BUTeIOpUy
000°C 000°@r 000° T¢/oe/r0 eureIOpUT 10J J][9q SUITLOL TO-L0"ONT'TO | 8°8E7L00-OS | JOWOIsND - Jeqiy Useip/saimjue A BUeIOpUy
000°%r 000°%r 000° LC/0e/r0 (COULD) Solled 12D Surfoy 10-1T0“ONT“TO | 2-8€7L00-OS | JoWOjsND - Joly UseiH/soimjus A euUBIOpUy
000°%r 000°%r 000°%r TC/OE/70 (GOURD) 112d WD SujoL TO-LO-ONT-TO | 9-8€7L00-OS | FoUlOIsND - Joqly Useip/seinjus A euTeLOpuy
000° 000°%r 000° Tt/0e/r0 (dOU-UL) SH T19d ID SuIOL TO-L0O-ONT-TIO | S-8€TL00-OS | J8UlOJsND - Jodi J UeeIp/sainjue A euTeIOpuy
000°%r 000°%r 000°r Tc/Oe/v0 (COWL) MTled 12D Suyyoy 1O-1O-ONT'"TIO |_ p-8€TL00-OS | FWIOISNY - JogIy Useip/sainjus A BUIBIOpUy
000° 000°C 000‘%r T/Oe/v0 (OW WL) SPd WD Suro TO-LO-ONT-TO | €-8€7L00-OS | JoWOIsND - Jeqiy Usaip/seinjue A BUueIOpUT
000°¢r 000°CP 000°tr L2/€0/S0 BUTLIOPUT 10F Jo[[eq SUrI[OL LO-10-ON'T-'TD | E¢-8ETLOO-OS | JOWOIsSN?) ~ Jog y UseIp/soimjue A PUTBIOpUT
000‘%r 000° 000°tr L¢/€0/S0 BUIBIOPU] JO yoy[aq SUT[OT, LO-10-ON TTD | C7-8ETLOO-OS | JOWOIsND - TeqLy Useip/seimua A BUTeIOpUT
000°tr 000° 000°CP 17/€0/S0 BUILIOPUY 10F Jopjog Sury[oyL, LO"IO-ONT-TD | T¢-8€TL00-OS | JewWojsnD - Jodi UseIp/soinjue A BUIeIOpuU]
000°¢r 000°%F 000° 12/€0/S0 BUIOPUT 40F Jo][of SUNTOL LO“LO-ONT'TO | OC-8ETLO0-OS | JOULOISND - Jogi] UssIp/sainjue A BUBIOPUT
000‘tr 000°%r 000‘ U¢/€0/S0 BueJOPU] JOF J9]9 SULLOL TO-10-ONT'TO | 61-8€7L00-OS | JoWoIsND - Jeqry Useip/seimjus pA BuIeOpUy
000°%r 000°%r 000°tr 1¢/€0/S0 BUILIOPUT IO o][eg SUNOY, TO-LO-ONT"ID | 81-8€7L00-OS | WOjsND - Jogi UooIp/soinjue A eUIeIOpuUy
000°%r 000° 000°Cr 1¢/€0/S0 BULIOPUT OF Jo[Jod SU[OL LO-1O-ONTIO [| LI-8€TLOO-OS | OWOISND - Jogi y UooIp/sainjue A BUIBIOpUT
000% 000°¢r 000°%r 12/€0/S0 BUIBIOPUT JF [9g SUNOY, LO-LOTONT"TO | 9T-8ETLO0-OS | WOISND - Jogi] WosIH/sainjue A BUIeIOpUy
000°¢r 000% 000°%r Tc/€0/0 BURLOPUT 10} J9][9q SUIOL 10-L0-ON TTD | ST-8€7L00-OS | foWOISND - Jogi Ueoip/soinjue A BUrBIOpUy
Orly Orr Ort T@/O1/0 Lad %1 /4 GNIVOTA SdVO Ad/dd_ | dIHO-Od-HNIT-HSVM | $-10€L00-OS SOLSNPU U291D) OD
00S ‘Er 00S*Er 00s‘er TZ/O1/S0 U Lad Yl /M GNTYOTY SdVO Ad/dd | dIHO-Od-dNIT-HSVM | ¥-10€200-OS SoLsnpul Weeit) OD
000°0r 000°0r 000‘Or Le/TC/¥0 Tod W2lH 10-10-ONTD 86CL00-OS “OU YURLIOAT
0000" 000°0r 000‘0r Le/ce/¢0 PTS WOAH 10-10-ON TD L6¢L00-OS “OUT YURLOAT
000°Or 000‘0r 000‘OF Le/et/v0 PT]ed UWeth 10-10-ONT UO 96¢L00-OS “OUT YURLIOAT
000‘0F 000°0% 000‘0r Le/ct/40 ]]9d US21H LO-1O-ONT UD £6CL00-OS “OUT YURLIOAT
000‘Or 000°” 000°0r Te/cec/v0 PIPd WAH 10-10-ONT-YD 6CL00-OS “SU YURLIOA
000°0r 000°0r 000‘0r Le/cc/v0 [Pd USI 10-10-ONT-YD €6¢L00-O$ “OUT PUR IOAT
000‘0r 000‘0r 000‘0r 1C/Ct/v0 Je[[eq WIA 10-10-ONT-aD €6CL00-OS “OU YURLIOAT

 

 

 

 

 

 

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 80 of 155

LO0/PPOEL P'SzSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ST

0 000°0S 000°0S 1210/0 06L968 Er oI] ITISON 10-I10-ON'T-T3 69€L00-OS OU “BOLeury YHON Sis}e Ay 9[ISON
0 000°0S 000‘0S 1¢/10/S0 06L968Ch Wel] OTIS9N 10-10-ONT-TO 89€L00-OS OUT BOLIOUTY YON SI9ye AA [ISON
0 000‘0S 000°0S 12/10/50 06L968CP Wel] STISON L0-10-ONT-“T9 L9EL00-O$ OU] “BOLOLY YLION S198 A\ [ISON
Ovo'os oro‘os Or0'OS T2/10/S0 06L968Chr Wel] STISON L0-10-ONT"TD 99€L00-OS OU] “BOLIOUTY YLION SISTe AA 9TISON
000°0S 000°0S 000‘0$ 7/10/S0 06L968 Ch Wel] S[ISON 10-10-ONT-TD £9€L00-OS OU] “BOLISUTY YLION Sioqe Ay 9SON
000‘Lr 000°Lr 000‘Lr U¢/10/¥0 Ladd YVaTO 10-10-ONT-“TO bLCLO0-OS dU] “BOLeUry YON Si9]2 AA 9]1S9N
000°LP 000%. 000‘Lr Tc/10/r0 LaTTdd YvaTo 10-10-ON TTD 0L7L00-OS ou] BOLeUry YON Sieqe Ay 9S°N
000‘Lr 000°Lr 000°LP 1@/L0/v0 LAT Tad UVa 10-10-ONT-TO 89¢L00-O5 OUT “BOLIOUTY YON Siaqe AA S[ISON
000‘LP 000°Lr 000°Lr 1/10/70 LaTTdd Uva 10-L0-ONT-TO L9TLOO-OS ou] “BoLeury YON SI91@A\ S[ISON
000‘0S 000‘0$ 000‘0¢ U/ET/E0 O6L968EP Wel] SHSON 10-10-ONT-TO b9CL00-OS SU] BOLOUTY YON SIsTe AA 9]ISON
000‘0$ 000‘0S 000°0S LC/ET/EO 06L968EP Wel] STISON 10-10-ONT-TO S¥CLO0-OS UT BOTIOUrY YLION Si9TeA\ STISON
000°%r 000°%r 000°%r Te/Le/v0 OFS Sela Weel OTSUD-ANV TA | 6-00€L00-OS | ‘OUT MOTeA/OTT ‘SuyfoAooy zapuewoy ueny
000°%r 000°%r 000°%r TC/L7/¥0 ONS SET UIeID OTS UO-AIV TA | L-00€L00-OS | “OUT MHOTeA/OTT “SuyoAooy zopuewsoyy wens
000°Cr 000° 000° TC/LT/P0 ONS Sel Woo OUS"UO-"AAV TA | $-00€L00-OS | “OUT WeTRA/OTT “SurpoAoey Zopuewioyy uens
000°@r 000°%r 000°%r Tc/vpl/S0 OTS OBL Wool OUS"UD-TAV TA | ST-00EL00-OS | “UL WOTeA/OTT “Suyosooy Zopuewoyy wens
000°Cr 000°¢r 000°%r T¢/p1/s0 OTIS SEL UOTE) OTSUO-TAV TT | pI-00€L00-OS | “Ul MMeeA/OTT SurpoAoey zopuewsoyy wens
000°¢r 000‘%r 000°%r Te/rl/S0 OLS Se [J UeetO OTSRUD-TAV TA | €1-00EL00-OS | “OUl MwWeeA/OTT “SurpoAooy zopuewsoyy wens
000°%r 000°¢r 000°¢r Tr i/c0 ONS SARL SSID OTIS"UO-ANVTA | ZI-O0EL00-OS | “OUT Tmeye A/OTT “SurpoAooy zopuewiayy uens
000°%r 000°Cr 000°r Ler 1/0 ONS SFPLY Wet OUSUO-AAV TA | LI-00€L00-OS | “Ul tueTeA/OTT “Surpodooy zopuewlopy ueny
000‘%r 000°tr 000°C LU/L7/r0 ONS SRL OID OMSUO-TAV TA | OT-00EL00-OS | “OUL WsTeA/OTT “Surpodooy zopuewiop ueny
000°tr 000°tr 000°%¥ Ue/L7/r0 AL Uscip | CHLYOS-UD-ANVTA | 6-667L00-OS | “OUT OBA /OTT “BurpAooy zopuewsoyy ueny
000°%r 000°%r 000°%r Le/L<7/v0 SI UssIH | CALYOS-YO-ANV TA | 8-667L00-OS | “OUT MuEeA/OTT BurpoAooy zopuewsoyy wens
000°%r 000° 000°tr Te/L7/P0 sye]T USAID | CALYOS-AO-ATV TA | 9-667L00-OS | “OUL MeTeA/OTT ‘Suyodooy zopuewioyy uens
000°%r 000°%r 000°%r I@/r 1/0 SABA USAID | CGALUYOS-AD-ANV TA | 0€-66ZL00-OS | “OUI MusTeA/OTT ‘SurpoAooy zopueusopy ueng
000° 000°¢r 000°C 1¢/r1/S0 ayea weep | CGALYOS-AO-ANV TA | 67-667L00-OS | ‘UL MuETeA/OTT “SurpoAoey Zopuewioyy uens
000°%r 000°%r 000°%r I@/rl/s0 oxBIT USsID | CGALYOS-AD-ANV TA | 87-667L00-OS | “Ul MUSeA/OTT ‘Surposooy zopueusoyy uene
000°Tr 000°cr 000°tr Te/rl/s0 aI uscip | CALYOS-YO-ANVW TA | L7-667L00-OS | “OUy MHOTeA/OTT ‘SurpoAooy zepuewsoyy uens
000°%r 000°tr 000°C Le/r i/o aA UseIH | CHLYOS-YO-ANVTA | 97-667L00-O8 | “OUL MuoeA/OTT “SuyoAoey zepuewsozy ueny
000°%r 000°tr 000°C L/P t/s0 SBI UH | CGALYOS-YO-ANV TA | $7-667L00-OS8 | “Ul mueRA/OTI ‘SurpdAcoy zapuvusopy ueng
000°¢r 000°¢r 000‘%r Té/rl/So ayeIA USI | GHLYOS-AD-AAV TA | 77-667L00-OS | “OUT MMaTeA/OTT “SuloAcoy zopueusoy ueng
000'%r 000°Cr 000°%r 1é/vU/S0 aA USeID | CALYOS-UO-AAV TA | €7-667L00-O8 | “Ul HweTeA/OTT “SuyoAooy Zepuewayy ueny
000°r 000°%r 000°C Te/Pl/S0 SMI USI | CGHLYOS-YO-AAV Td | _72-667L00-OS | “OU twee A/OTT “SurpoAooy zopuewoyy uenr
000°%r 000°%r 000°%r Ue/p 1/0 SABA W99ID | CGALYOS-UO-AIV TA | 17-667L00-OS | “OUT WeeA/OTT “SurpoAooy zopueusopy uens

o0s‘er 00S ‘Er Uc/T 1/0 oye USID | CGHLYOS-YO-ANVTA | 07-667L00-OS | OU] tuaeA/OTT “Sulposooy zopuewapy uene

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 81 of 155

LOO/PPOE! P'STSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

91
0 000'Sr 000°Sr TZ/10/S0 LaT Tad UVa T0-10-ONT-TO | 6-L87200-OS SsoseaUM/OUy “Lad YooLsod
0 000°Sr 000°S¥ 1210/0 Ladd ava LO-1O-ON TTD | 8°287200-OS SOSBAUA/OUT “LAd yoo] acd
0 000°SP 000°Sr T¢/¥0/S0 LaTTdd avato T0-1L0-ONT-TO | L-£87400-OS SesvaUq/ouy “Lad yoo aed
0 000‘Sr 000°Sr E¢/L0/S0 LATTHd Uva L0-1O-ONT"TO | 9-£87L00-OS Saseaug/ouy “Lad yoo acd
0 000°Sr 000'S¥ U¢/T0/S0 LaTTad Uva LO-10-ONT-TO | $-£87L00-OS SaseAUT/OU “Lad YOoLAed
000'Sr 000°Sr 000°Sr L2/10/S0 LATTAd YVATO LO-10-ONT-TD | #-£87L00-OS SOSBAUA/OUT “LAd YooLacd
000'SF 000°SP 000°SP 12/8 1/€0 LAT Md ava 1O-10-ONT’TO | S$1-£97L00-OS soseaug/ouy “Lad YooLacd
0 CS 000°0$ 1¢/€0/S0 LATTaAd YVaTO 10-L0-ON TTD TI ¥Z£00-OS wonerodi0 JoureyUOD wW19}s9 A,
0 000‘0S 000‘0S L7@/o0/S0 LaTWdd UVATO 10-10-ONT-TO 01¥L00-OS wore1od10} JoUreJUOD WIE}S9 AA
0 000°0S 000°0S 12/S0/0 LaTTdd ava 10-10-ON TTD 60¢%4L00-OS uonerodio3 JoureUOD WA\saA\
0 000°0S 000°0S T2/S0/S0 Ladd ava 10-10-ONT-TO 807200-OS uopes1odio) JoureyUOD Wa\saA\
0 000°0$ 000‘0S T@/s0/S0 LaTTad YVATO 10-10-ONT-TD LOVLOO0-OS uonerodio Joureyu0D wW\s9A\
0 000°0S 000'0S TZ/S0/S0 LaT Tad avaTo 10-10-ONT-T9 90¢%L00-OS uore10dI0D JoUreJWOD UIO}SO A,
0 000°0S 000°0S ISUISY) Ladd ava 10-10-ONT-T19 SOVL00-OS woLe10dI0} JoUTe]UOD WoIse A,
0 000°0S 000°0s U¢/S0/S0 LaTTdd ava L0-L0-ONT-'TO v0PL00-OS doneiodi0} JoureuOD Woysa AA
000°S€ 000‘S€ 000's¢ TUT €/€0 dIHO Od | dIHO-Od-UNIT-HSVM | _#-007200-OS uonnjog reuA}Od 9.
000°SE 000°SE 000's€ PC/L E/€0 dIHO Od ; dIHO-Od-ANIT-HSVM | €-007L00-OS uonnjog rowdjod 0,
000°SE 000°SE 000°SE Uc/Le/e0 dIHO Od | diHO-Od-HNITHSVM | 7-007200-OS uonnjog Joudjog 1
000‘0r 000‘0r 000°0r Lc/Oe/r0 69EPSOST Woy] COOUOS 10-10-ONT-8D $LEL00-OS Aueduto sjonpoig o00u0g
0 000°0$ 000°0S 1¢/C0/0 O6L968 EP Wei] STISON 10-10-ONT-"TO €6€L00-OS dU] “BOLOUTY YHION SI9}BA\ 9[ISON
0 000‘0S 000°0¢ 1¢/c0/S0 06L968Eh Welt STISON 10-10°-ONT-T0 ¢c6€L00-OS OUy “BOLISUTY YON SIOe AA 9fISON
0 000‘0S 000°0$ 1¢/C0/S0 06L968Ch Wal] S]ISON 10-10-ONT-T1) 16€Z00-OS OU] “BOLIOUry YON S19}8 A\ 9TISON
0 000‘0S 000°0¢ 1¢/CO/S0 06L968 Eh Wel] [Sen 10-10-ONT"T0 06€200-O$S dU] “BOLLOUTY YON S192 A\ 9TISON
0 000‘0S 000°0S T¢/c0/S0 06L968 Eh Wal] STISON 10-T0-ONT-TO 68€200-OS ou] “BOLIoury YON S192 A 91S°N
0 000‘0S 000‘0$ 1@/70/£0 06L968EPr WOT] STISON 10-10-ONT-"TO 88£L00-OS ou] “BOLISUrY YON sioq2 Ay 9S°N
0 000°0S 000‘0S L¢/c0/S0 06L968Cr WOT] STISON 10-10-ONT-TO L8€200-OS OU] BoTIOUry YON Sioye Ay STISON,
0 000‘0S 000°0S 1¢/C0/S0 O6L968 EP UST] OPISON 10-10-ONT-T)D 98€200-OS ou] “BOLISUTY YLION Sioye M\ 311S9N
000°os 000°0S 000°0S 17/Z0/S0 06L968 Eh Wei] STSON 10-T0-ONT-“TO $8€L00-OS OU] “BOLOUNY YON SIoIe A S[ISON
000‘0S 000°0S 000°0S L¢/c0/S0 O6L968 EP WET] S]ISON 10-10-ONT-1D ¢c8€L00-OS uy “BoLIoUry YLION Sieqe AA 91}S°N
0 000‘0S 000°0$ U¢/10/S0 06L968¢h WEI] OTISON 10-10-ONT-TD PLEL00-OS dU] “BOLOUTY YLION SioTe A, 91}SON
0 000°0S 000°0S Tc/10/0 06L968 Eh Wel] SISON 10-T0-ONT-TO €L€L00-OS OU “BOLIOUrY YON Sioje A 9]1SON
0 000°0S 000‘0S T¢/10/S0 06L968Ch WEI] SISSON 10-T0-ONT-TO CLELOO-OS SU] “BoHoUrY YON Sieqe AA 91}SON
0 000°0S 000°0$ [2/L0/S0 06L968 Eh Wei] BISON 10-L0-ON TT) 1£€L00-O$ OU] BOLOUTY YON Si9}@A\ 91ISON
0 0000s 000‘0S U¢/L0/S0 06L968Ch Wor] OTISON 10-10-ONT-TO 0L€200-OS SU] “BOLIOUTY YLION SIO’ AA 9[ISON

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 82 of 155

Li

LOO/PPOE! P'SZSPETAA SOOd

 

 

 

 

 

 

 

 

 

   

000°%r 000°%r 000°%r LCel/r0 SLATIHd Wod %001 GO - TIOL cO-10-ONTT) | 6°787200-OS oBeIOACg UOT
000°%r 000°¢r 000° IZ/ET/P0 SLATIad Yod %001 AO - TIOL cO-LO-ONT-TD | 8-h87L00-OS aSRIOADG UST
000°%r 000°r 000°%r I¢/et/r0 SLATTAd Yod %001 AO - TIOL cO-10-ONT-TO | £-787L00-OS oseloAag Usz
000°%r 000°tr 000°C T2/€l/70 SLYTId Wd %001 GO - TIOL cO-10-ONT“TD | i-P87200-OS e8e1oaog UeZ
000° 000°%r 000°C I/Et/70 SLATad dod %00T AO - TIOL c0-10-ON'T"TD | €1-787L00-08 aseIoaog U2
000°Cr 000°Cr 000°cr TZ/Et/v0 SLATTAd Yd %001 EO - TIOL CO-10-ONT"'ID | CI-¥87L00-OS oBeioaog uaz
000°%r 000°%r 000°%r Id/el/vo SLATd dod %00T AO - TIOL c0-10-ONT"TO | TE-#87200-OS a8BIoAog U9Z
000°r 00ATr 000° IZ/E1/v0 SLATTad ddd ° “10° - -¥8CL00-OS oBeIoAog UaZ

 

 

  

 

 

 

 

   

 

 

 

    

 

 

   
LOO/PPOEI P'S7SPET-Ad SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8I
07'6Z0'S OL 00°099 00°099 1Z/1Z/0 ‘uy Auedurod JeorusyD sort] (HOM) %0¢ opIxospAH umIssejog 698670-Od
0Z'6Z0°S HL 00°099 00°099 LZ/1Z/P0 ‘ouy Aueduroc eorUTeyD soy] CHO %0¢ ePrxompAH wntssej0g 698670-Od
00° 161F se9 00°099 00°099 IZ/ET/TO ‘ouy Auedurog jeorwmayD soytAl (HOM %0¢ eprxompAy umIssej0g Z8SS70-Od
CPL Ov'rl 69'1S 69 TS 17/90/b0 ‘ou Auedwrog yeorwmayy soytAl WIMP I SBS %Fg Ploy soydsoyg $6LS7Z0-Od
LO 9'88p'T Orr SECO1 8eE0I 17/90/70 ‘uy Suedwiod [eolMsYyD soy WIP qI $8S %S8 PPV s0Ydsoud $6L¢70-Od
Pe PPL aa 69'1S 69'1S 12/90/%0 ‘uy AueduioD yeormeyy sa[tAl WP AI S8¢ %S8 Ply oLoydsoyg $6LS70-Od
9S OPTI 00°71 SEO! seco! IZ/E1/ZO ‘ou Auedurod [eorurayD sory WINIP q] CBs %Sg Ploy s1i0ydsoug 8IS$Z0-Od
POzcsrl 9TOLO'PI | 8EEOI 9L907 Prore 1Z/L1/Z0 ‘ouy Auedwioy yeormeyD salty WHIP aI SBS %Sg ploy s110ydsoug 01S$Z0-Od
CY Liy’6 Isp ul 00°SZ8 00°SZ8 IZ/S1/S0 poyerodioouy pruaqoey| #-S Jojsey L€0970-Od
80 LPY‘6 isp ll 00°SZ8 00°Sz8 IZ/PT/SO poyerodsoouy pruaqoey 7S Josey S€0970-Od
80°Lrr’6 isp l 00°SZ8 00°Sz8 IZ/LO/PO poyerodioouy prauaqory| 7S Josey 608SZ0-Od
Rte roe 88ZES ‘0 00°0bL O0'O9T'EF | 00000. | 1Z/10/T0 ‘ou Auedwog yeotwayy sortjl 606 OUd 22409 €87670-Od
fen eq.
9 SLPS D 9€°0 00°S91 9€°S91 L@/r1/P0 ‘ouy Auedurog yeorurays saytyal AI TESS apMod 90] [9D-K/IOWATOg OTUOTIED L78S70-Od
6006‘L 6139 00°001T OO;OOT'T | IZ/sT/so poyerodioouy prutieqoey eI SNV L€09Z0-Od
196 00S‘L 6189 00°001‘T OO'OOT'T | 1é/rI/s0 porerodioouy pruuaqoeyy] eH. SNV $£097Z0-Od
[B9°sz9'¢ 618'9 00°SZ8 00'Szs 1Z/LO/P0 poyelodioouy pruneqaeyy BIO SNV 608SZ0-Od
rey? PLIL'e 00°0S9 00°001 00°0SL IZ/L1/20 ‘our Aueduion yeormey soy | [e3 OS = WMD I SLE YOO] 9q97 oplxoIpAH wury LESsz0-Od
PS 08E'Z p799'¢ 00°0S9 00°001 00°0SL L/L1/Z0 ‘ou Auedwiod yeommeyy say | [e8 OS = wp q] SL ¢ YOO] 9q97 OplxoIpAH wry 9€SS70-Od
D8e'6SI Str'0 00'SLE 00°SLE IZ/EL/ZO ‘uy Aueduiod yeonmeyD saqWl | [e3 OS = Wp q] SL ¢ YOaL 9q97 opIxoupAH wry 8ISSZ0-Od
7907 OLIL'€ 00°SzE 00°0¢ 00°SLE 17/80/10 ‘uy Aueduiog yeommoy sory | 1e3 OS = wep q] CLE YOO] 2q97 eplxoipAH wury 9S€S70-Od
S9'9Z1'T 999¥'€ 00°SZE 00°0¢ 00°SLE 17/10/10 ‘ouy Auedwiog yeormeyy sayy | [e3 OS = Wp q] SL € YOaL 9q97 OpIxoIpAY wy €87SZ0-Od
XZ161 S7SE 00°05 00°0¢ 1Z/Z1/S0 ‘ou AuedwioD feormeyy soll | [eF OS = Wh a] 67 ¢ YOoT, 9q97 OplxoIpAH Wry L66S70-Od
ST ITLST LTSI O0'SLET OO'sLET | 1z/st/s0 poyerodroouy praneqoery p@-del SADIPPV L£097Z0-Od
QT Izisz L781 OO'SLET OO'sLET | 1Z/rI/s0 poyerodroouy pranieqoer PC-d a SAMIPPY $€0970-Od
r§L7L0S1 L781 00°SZ8 00°SZ8 1Z/L0/v0 poyerodioouy prutiaqoeyy PC-d a PAGIPPY 608S70-Od
NOSLOE OS FZ 00°S1 00°S1 1Z/80/S0 ‘our AueduroD yeormayD sora [ted Jed ¢ ‘suojooy $86S70-Od
LOO SPE6 06'8 00°0S0'T 00'OSO'T | IZ/L7/ZO kueduiog Seg swoy LO Z9X0PXOp Beg DVLA €19$Z0-Od
4 *pazifiqeis
-Q7'6S8°9L t6L 00°089°6 00°089°6 | IZ/ZI/€0 O11 ‘VSO aan AQ ‘OHA ‘OPE 8s 8uIS WYOsPUa 9L9S70-Od
(NI *paztfiqeis
Bo poe 79 POET 00° 00'1 IZ/S/SO Vd oy quogies AD SHUM Oald sn asus WwOsPAd 9£0970-Od
© *Pozt[iqeis
Co08z‘01 06'7 00°007°7 00'00z'7 | -[z/sT/so Wd ou quogien AD. HUM ‘OGL Sf eSUlS MVOsPAd 9€0970-Od
vA EH

 

s19pig szsyddng uedo :(N{'z woys9¢

 

 
LOO/PPOEI PSTSPET-AA SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OS'ZSE'E
pia

 

 

 

 

 

 

 

 

 

61
0S 6S9°FI LEE‘ 00°00S‘E¥ oo0'00s‘er | IZ/ST/S0 Auedwog uelpy geq peseyoing | —7Z-0109Z0-Od
0S 6S9'FI LEEO 00°00S‘Er 00°00S‘Er | IZ/SI/S0 Aueduios uelpy seg peseyoing | 1Z-0109Z0-Od
06°9L9'r1 pLeeo 00°00S‘Er oo00s‘er | IZ/SI/S0 Aueduio5 uelry see poseymd | 0Z-0109Z0-Od
06 9L9'¥1 PLeco 00°00S‘Er O000S*Er | IZ/S1/S0 Auedwog wey [eg poseyomg 7-010970-Od
D6 9L9' PI pLeeo 00°00S‘Er OO00S'EF | IZ/ST/S0 Auedwiog uelly : seg peseyoing | 6 1-0109Z0-Od
1-06 9L9'F1 PLEe'0 00°00S‘Er oo'00s‘Er | TZ/SI/S0 Aueduwoy wey ayee paseyog | —8I-0109Z0-Od
L06'9L9'F1 pLee 0 00°00S‘Er o0'00S‘Er | IZ/SI/SO Aueduiog wey afeq peseyoing | —L1-0109Z0-Od
PH6'9L9'PI PLeeo 00°00S‘Er 00°00S‘Er | TZ/ST/S0 Auedwon uelly ayeq peseyomg | 91-010970-Od
TAS 6S9'PI LECO 00°00S‘EF 00'00S‘Er | TZ/SI/S0 Aueduog uelly seg peseyong | ¢1-0109Z0-Od
6 9L9FL PLEO 00°00S‘Er 0O'00S‘EF | IZ/ST/S0 Auedwiog wey g[eq peseyoing | F1-0109Z0-Od
06°9L9'F1 PLEEO 00°00S‘Er 0O0'00S‘EF | IZ/ST/S0 Auedwog ueypy s[eq peseyomg | €1-0109Z0-Od
E06 9L9'F] PLEO 00°00S‘EF OOO0S‘EF | IZ/SI/S0 Auedwog uelly seq paseyomd |  Z1-0109Z0-Od
95° 6S9' FI LEE‘ 00°00S"EF 00'00S‘*Er | 1Z/ST/S0 Auedwuiog ueyry q[eq peseyoing | 1 1-0109Z0-Od
ROO 1E9°ST €6S€°0 00°00S‘Er oo00s‘er | 1Z/S1/s0 Aueduiog ueyly seq paseyong | _01-0109Z0-Od
FN6 919° FI PLee0 00°00S‘Er oo'00s‘er | 1Z/ST/S0 Auedwog ueyry a[eq peseyoing 1-0109Z0-Od
LO L9ETI EF87'0 00°00S‘EF 00'00S‘Er | 12/10/50 Auedwoy weyly [eq peseyoing 8-€686Z0-Od
Oe SPECI 8E87'0 00'00S‘EF O0'O0S‘EF | LZ/LO/S0 Auedwog uelly seq peseyoing | 09-€68SZ0-Od
r OL L9PZI 9987'0 00°00S‘EF o0'00S‘Er | IZ/LO/SO Aueduiog uelly ae_ poseyoing | 6 -€68S70-Od
NEO'LOE'TI €P87'0 00°00S‘EF oo'00s*er | TZ/10/S0 Auedwoy uelry seg peseyoing | —8S-€68SZ0-Od
No L9€‘Z1 EP8T0 00°00S‘Er oo'00s‘er | 12/10/50 Aueduo9 uelly greg poseyoing | L6-€68S70-Od
EO LOE ZI €v87'0 00°00S‘Er 00'00S‘Er | IZ/TO/SO Auedwo5 uely a[eq peseyomg | — 6S-€68S70-Od
DrLor‘zi 99870 00°00S‘Er OOOOS*EF | IZ/10/S0 Auedwog welly aeg paeseyoing | 0S-€68S70-Od
CYO'L9E TI €v8T'0 00°00S"Er oo 00s‘Er | 1Z/10/S0 Auedwog ueyly greg peseyomd | Zp-€68S70-Od
SO'LIE TI €P8T'0 00°00S‘Er oo'00s‘er | IZ/10/S0 Auedwog ueyry arg peseyoindg | 1 #-£€68SZ0-Od
tO L9E‘TI €¥870 00°00S ‘EF 00'00S‘EF | 1Z/10/S0 Auedwog weyry a[eq peseyoing #-£68S70-Od
| BSSIEEl Z90€°0 00°00S‘Er o0'00S*Er | 1Z/LO/S0 Aueduiog uelly seg paseyoing | 8 E-€68SZ0-Od
AF0 LOC TI E7870 00°00S‘EF 00'00S‘Er | 1Z/10/S0 Auedutog ely [eq poseyong €-€68S70-Od
187 €6S7'0 00°088 00'OZIZr | COO00'Er | 1Z/0Z/r0 Auedwiog uelly afeq peseyoing | €$-678SZ0-Od
MtL'96¢ €6S7'0 OO'OEST | OO'OLE'ITY | OO'OOS‘Er | 1Z/0Z/F0 Aueduios uelpy a[eg peseyoing 7-678S70-Od
FOO sts‘r ETE 00°00S‘T OO'00ST | IZ/LI/€0 “OUy YDSO] SILA Jouajsiog | yor swe1y sdy/sdog/ssogzxos/sdrl BIC £699 8-€10bZ0-Od
490°00L'0Z ore 00°000°9 00°000°9 | 12/60/70 “OUY Ya], BIA Jouaysiog | yor sweiy sdptysdog/ssoszxos/sdrl PIC .£69'°9 L18SZ0-Od
WZ6Z0°S 7O'L 00°099 00°099 IZ/EL/SO “oul AueduioD yeonueys soll] (HOM) %0¢ eprxompAH] uunissej0g §10970-Od
Mig zse‘e TIL 00°Orr 00 0FP IZ/E1/S0 ‘oul Auedwon yeortueyy sor (HOM) %OS oPrxompATY wunissejog $10970-Od
07 6720'S COL 00°099 00°099 IV/EL/SO ‘ouy Aueduion jeorwayy sory] COM %0S eprxospAyy wnyssejog $109Z0-Od
ZL 000 00°0PF IZ/EL/S0 “our AueduroD feorwayD soppy (HOM) %0¢ @PIXoIpAL] winissej0g ¥10970-Od

 

 
LOO/PPOEL P'STSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0¢

0S 659'F1 LEC 0 00°00S"Er 00°00S*Er | TZ/ST/S0 Auedwio5 uelly eyed peseyoing PS-010970-Od
06°9L9'rI PLEe 0 00°00S"EF 00°00S"Er | IZ/ST/SO AueduroD uelly eieq peseyoing €£-010970-Od
06°9L9'rI pLEEO 00°00S"EF 0000S*Ev | TZ/SI/S0 Aueduro5 uelry oye poseyoind ¢$-010970-Od
L86'9L9°r1 FLEE O 00°00S"Er 00'00S*EF | TZ/ST/SO Aueduio5 uelry seg poseyong 1¢-0109¢0-Od
LOs'gco*vt Lee 0 00°00S"EF 00'00S"EF | TZ/ST/SO Aueduio5 uelly oyeg poseyoind 0S-0109¢0-Od
486'°9L9'FI PLECO 00°00S"Er 0000S ‘Er | TZ/ST/S0 Aueduio5 uelly seq peseyoing $-010970-Od
186°9L9°VI PLEO 00°00S"EF 00;00S*EF | IZ/ST/SO Aueduio5 uelly oyeg] poseyound 6¥-010970-Od
B6'9L9'r1 PLee 0 00°00S‘Er 00°00S*Er | T@/ST/s0 Aueduto5 uelly eyed peseyoung 8P-010970-Od
BS 669'P1 Lee 0 00°00S"Er oo"00s'EF | TZ/SI/S0 Aueduiop uelly seq poseyong L¥-0109¢0-Od
0" Leo's €6Se'0 00°00S ‘Er 00°00S*Er | IZ/ST/S0 Aueduros uelry eee peseyoing 9¥-010970-Od
S69LL'YI LOEE0 00°00S"EF 00°00s*er | TZ/Si/s0 Aueduro9 uelry seg peseyoing $b-010970-Od
6 9L9'r1 PLeeo 00°00S"EF ooOO0S'EF | TZ/ST/S0 Aueduro uelry sfeq peseyoing vr-010970-Od
OBS ILS ‘FI Tcee0 00°00S*Er 00°00S*Er | IZ/ST/S0 Aueduro5 uelry seq poseyoing €¥-010970-Od
Qo919'r1 Lee 0 00°00S"EF 0o0';O0S'EF | TZ/SI/S0 Aueduro3 uelry sie poseyoing Cv-010970-Od
06 9L9'FI pleco 00°00S"€r 0OO0S'Ev | IZ/ST/S0 Auedwio5 uelty set peseyoing Tv-0109¢0-Od
Bs 659'p1 LEE 0 00°00S"Er OOO0S'EF | TZ/SI/S0 Auedwio9 uelTy s[eg peseyoing 0¢-010970-Od
56 9LL'Yl L6CEO 00°00S ‘Er 0000S*EY | TZ/ST/SO Auedwio9 uelly seg peseyong b-010970-Od
90° LE9°ST c6So'0 00°00S "Er 00°00S*Er | IZ/ST/S0 Auedwo) uelyy eRe peseyoing 6£-010970-Od
SEO9LL YI L6EE0 00°00S"EF 00°00S*E” | IZ/S1/S0 Auedtod uelty s[eq peseyoing 8£-0L0970-Od
M6°9L9'P1 PLEc 0 00°00S"E¥ 00°00S*EF | IZ/S1/S0 Auedwio uelTy seg peseyoing L€-0109720-Od
L96°9L9'F1 PLECO 00°00S"Er 00°00S*EY | TZ/ST/S0 Auedurog uelty seg Peseyoing 9£€-0109¢0-Od
Bs 69'F] Lee0 00°00S‘Er 00°00S*EF | IZ/S1/SO Aueduro9 uelry seg peseyoing S€-010970-Od
COoie9‘st £6SC0 00°00S*Er 0000S*EF | IZ/ST/SO Sueduio uelly aR poseyoing ve-OL0970-Od
SS 9LS r1 Icgee0 00°00S"EF 00'00S*Er | IZ/S1/S0 AuedwoD wey seq poseyoing €€-010970-Od
(S69LL'P] LOCEO 00°00S*Er 00'00Ss*er | 1@/ST/S0 Aueduro5 uelry oe peseyoind cE-010970-Od
"Q69L9'bI bLECO 00°00S"EF 00'00S*Er | 1@/S1/S0 Auedwo5 uelry see peseyoing L€-010920-Od
6 '9L9'P1 PLee 0 00°00S ‘Er 00°00S*Ev | IZ/SI/S0 Auedwog uelry seg poseyoing 0€-010970-Od
6 9L9'r1 PLECO 00°00S"EF 00°00S*EF | TZ/S1/S0 Auedwuo uelly see peseyoing €-0109¢0-Od
“06'9L9'r1 PLEEO 00°00S"EF o0'00s*e¥ | EZ/ST/so Aueduro5 uelry o[eg peseyoind 6¢-010970-Od
CQO 1E9°S €6SE°0 00°00S*Er 00'00Ss*Ev | TZ/SI/S0 Auedwog uelly 2a peseyoing 8¢-0109C0-Od
Wg OL Sr} [gee 00°00S*Er 00°00S"EF | TZ/S1/S0 Auedwiop ueqly seq poseyoind L7-010970-Od
G6 9L9'r1 PLEe 0 00°00S*EF 00'00S*EF | EZ/S1/S0 Aueduro5 uelry sea peseyoing 9¢-0109¢0-Od
‘U6'9L9'r1 PLeco 00°00S*EF 00°00S*EF | TZ/ST/SO Auedwioy uerry sea peseyoing $c-0109C0-Od
06°9L9'r1 PLee 0 00°00S‘Er 00'00SEF | TZ/ST/S0 Auedutog ueliy sled peseyoing ¥¢-010970-Od
0S'6S9°F1 Lee 0 00°00S*Er 00°00S"ev | TZ/SI/S0 Aueduro5 uelly seg peseyoing €7-010970-Od

 

 

 

 
LOO/PPOEL P'S@SPET-AC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1Z

SO'1€8°I SOLES 00°1 00°! IZ/L0/S0 soryeloodg uorssiusuely Jamog JOYISSE[D IOHOS SAL[J S+S 0L6$70-Od
97'SSE 97'SES 00°! 00'T IZ/LTZ/P0 salyfeloods worssttusuely 1omog JOLPISSE[D JOUOS 9¥BL S+S 006$Z0-Od
00°00$ 00°00$ 00'T 00’! LU/LT/v0 sol}eloads wolssiwusuely 1amog AOLISSE[D ISLS OAL S+S 006SZ0-Od
9 6E1 9€ 6E1 00° 00'T LC/LZ/¥0 salyepoeds uolsstwusuely, Jamo Jolfisse[D Js}10§ O¥e]T $+ 006$Z0-Od
LET 79 ST'p9 00°! 00°T L@/LZ/¥0 sonyerodg UorssiusuBl] JaMmM0g JOLfISSBID 1B}IOG OYPIA $+ 006$Z0-Od
L0°L6 LO0°L6 00°! 00°1 IZ/LZ/0 sonperoedg wolsstuisuesy 1omog JoLfIsse[D IOHOS Ox2I4 $+$ 006$70-Od
LO'LI9‘E LO'LIOE 001 00°! IZ/LZ/¥0 sanjfeloods worsstusuery 1oMog JONISSETD JOOS S42[q $+ 006SZ0-Od
PEO LEST SO'1€8‘T 00"! 00°! 1/LZ/0 solyeloads uorsstusuely, Jamo JOIfISSED JOHOS SAB] S+S 006SZ0-Od
0 S66'T 00°S66'T 00'T 00'T LT/¥C/TO SOOTAIOS APINIGE 2 OT SAA Jopnxy aN 9€007 $6SS70-Od
Moroso 00°0S9 00°I 00°1 LU/L1/0 oodog sey Jopuyxg suUo], g°] Jodurpseig 968S70-Od
00°SLT 00°SLI 00°I 00°! IZ/L1/t0 codon serry Jopnijxg SuuO] QT JosutIe1g 968S7Z0-Od
rO0'L9 00°L9 00° 00°! IZ/L 1/70 oodog sey Jopnyxy sUUO], 8°] JosuTpIwig 968670-Od
F-0'0S6 00°06 00°! 00°T IZ/L1/¥0 osdop serry Jopnyxg suuo], g*] Jesurieis 9$8670-Od
ROS 867 0S '86P 00! 001 IZ/L1/v0 oodog sey Jopnuxg SUUOL g°] JosUTIEIS 968S70-Od
)0'0zS'81 00'0zS‘81_ | 00! 00'T L/L 1/¥0 oodog sey Jopniyxg Suu], 3°] IasuTIe1S 968570-Od
1900086 00°008°6 00° 00°T 17/80/70 soqyeloossy 29 UdT[NYA, Jopnyxy oUUoy, g"] Jasulpe1S S18S7Z0-Od
=6)0'097'S 00°097'S 00°! 001 17/80/r0 oHoaq uosduoyy f JoplLyxg suo 8°] JosuTpIVIS 118SZ0-Od
EDLELLOF | OO'OLS‘LI9 | 89P08'0 | ZES6T'O | OO! LZ/O1/ZO “UY “S1OJOOIY 3 sissy poyuy Jopniyxg SUUOY, g'] JesulpIEig 660S70-Od
KPO OLE 0O'OLL 00°! 00'r IZ/E1/10 sjeyuoy yequng WONRoyIPo] Sur eID SLESTO-Od
heo'ort 00011 00°! 00'T IZ/E1/10 STeyuaY yequng WOTROYIpPOY| Sur] Iea[D SLESTO-Od
96°99 06°99 00! 00! IZ/€L/10 sjeuoy yoquns WOHROIPOY SUIT Ie9ID SL€STO-Od
Qre EUL 00°! 00'I LZ/E1/10 sjequay yoquns WOHeoYIpoy] Wur'y eID SLESTO-Od
Co'Lz OS LZ 00°! 00'T IZ/E1/10 sTe}uOY Jequng WOHTBOLIPOF] aur] Iea]D SL€SZ0-Od
See See 00°T 00°I LZ/E1/L0 sjejuey yequns WOTBOJIPO] Bur] eID SLESZ0-Od
Ph0'389't 00°889'1 00°1 00°! IZ/EL/10 speuay yoqung UOTBOYIPO] Sur] IeI]D SLESTZO-Od
069191 pLeeo 00°00S‘Er oo00s*Er | IZ/SI/SO Aueduiog ueyTy a[eq peseyong 6-0109Z0-Od
SOLS HI ISce0 00°00S ‘EF 0000S *Er | IZ/S1/S0 Auedwoy ueyy a[eq poseyoing 8-0109Z0-Od
69L9 PI pLeeo 00°00S‘Er oo'00S*Er | LZ/SI/S0 Auedwuog uerlry seq poseyoing L-01097Z0-Od
RES OLS‘ pI ISee0 00°00S*€r 00 00S‘Er | TZ/ST/so Aueduio9 ueypy geg paseyoing | _09-0109Z0-Od
6 OL9FT PLee0 00°00S‘EF oo00S‘er | IZ/SI/S0 Auedwiog ueyy ajeg poseyoing 9-010970-Od
a06'9L9'V1 PLeeo 00°00S‘Er 0000S Er | IZ/SI/SO Aueduroy uelpy seq peseyomg | 66-0109Z0-Od
66 '9L9'F1 PLEEO 00°00S‘Er o0'00S‘Er | IZ/SI/SO Auedwog ueyry eq paseyoing | — g¢-010970-Od
6 9L9'F1 pLeeo 00°00S‘Er o000s*Er | IZ/S1/S0 Auedwog weyTy areg peseyoing | £S-0109Z0-Od
06°9L9'rI PLEO 00°00S‘EF OO'O0S*Er | 1Z/ST/S0 Auedwog ueyry greg peseyoing | —96-0109Z0-Od
06°9L9'FI PLEe 00°00S‘Er oO;O0S' Er | IZ/ST/S0 Auedurog ely seq poseyomng | ¢¢-0109Z0-Od

 

 

 
LOO/PPOEL PSTSPETAG SOG

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CT

OF £61 B9°8E 00°s 00°S 1Z/ZZ/P0 Ajddng Areyrueg orxe soyddng [elioyuer ¥L8S70-Od
£0°8S¢ ZL6L 00'L 00°L 1Z/ZZ/0 Addng Areyrues ore sarddng yeloyues pL8S70-Od
pOTL 10°81 00°F 00°8 00°CI IZ/LI/€0 Ajddng Areyrues o1xe a, saifddng yetoptes P69S70-Od
oor 00°01! 00't 00°] 00°Z IZ/LZ/ZO sjequsy yyequns [eWey YIpo0{ ZI9SZO-Od
3871 98°8Z1 00°T 00'T 1Z/SO/ZO sjequay yoquns [eWay YIpos Z8PSZ0-Od
00°56 00°S6 00'T 00°! 1Z/S0/Z0 speqoy Jequngs [eqwsy YIpHoy 78#S7Z0-Od
1 00°S6 00°S6 00'I 00°! 1Z/S0/Z0 sjejuey yequns [eqweY YIP07 78PSTO-Od
PRE ZL1 86°7L1 00°E 00°1 1Z/S0/Z0 sjequsy yequns [eqwey YIPLOT 78PS7Z0-Od
Cpr st prst 00°! 00'I 1Z/S0/Z0 sjeyuay 1yoqung [eqwey BIpoy 78#S70-Od
OL rz OL ¥Z 00°T 00'T LZ/S0/Z0 syeyuay yaquns [eWay YIpyoy- 78PS7O-Od
69°8 9°8 00°! 00°! LZ/S0/ZO sfewoy yequns [ewoOY YIPHOy Z8PS70-Od
KOO ESET OO'EST‘T 00° 00°! 1Z/S0/ZO STeyUSY yoqung [eqwsy YIPOT Z8PS7Z0-Od
0° S6 00°56 00°! 00'T TZ/LO/10 speqoy yequng 2Usy YIPIOT SEESTO-Od
Q)0's6 00°56 00°! 00'T IZ/LO/10 sjeusy yoqung [eIWOY YIPI07 SEESTO-Od
E96 SPE S6TLI 00°% 00°% LZ/L0/10 s[ejusy yoqung [eqwoy YIP] SEESTO-Od
B8'9€ pr st 00°% 00°Z IZ/L0/L0 s[equeY Ioqung [eqwsy YIPLOT SEESTO-Od
=O 6b OL v2 00°% 00°% LZ/L0/10 sjequey yyequng [eWay YIpyo7 SEESTO-Od
O€ LI 69°8 00°7 00°% IZ/L0/10 sjequeY yequng eqsyY YIp07 SEESTO-Od
NPO'90E7 00°ES ET 00°Z 00°% 1Z/L0/10 s[equoy yoqung [eo YIPI0F SEESTO-Od
9°L SOL 00°1 00'T 1Z/O1/Z0 s[eyuey yequng Joyo - [ewoy yuourdmby L0S$Z0-Od
L0'I 00'T 00'T 00'T IZ/O1/ZO sfeyuoy yoqung JOY - [BUY yuourdnby L0SSZ0-Od
Sco 8¢'0 00'T 00'T [Z/O1/Z0 sjeyuay yoqung Joyo - [eyuey yuourdinby 10S$Z0-Od
Cyo'ts OO'1S 00'T 00°I LZ/OL/ZO sTejuay yoquns Jom - [eWey juowdinby 10S$Z0-Od
00°LEZ OL'EZ 00°01 00°01 LZ/Z1/S0 ‘our AueduioD feormeyD sar SISOD PolejayY 61CIAOO 666570-Od
O'SZ3°€ 0S @Z 00°0L1 00°0L1 LZ/S0/Z0 OTI MG qessy - aeMIos pue siondw0y 98PST70-Od

| 207008 00°00! 00°8 00°8 1Z/Z0/Z0 “OUY “SuNDISAG XBUITIT, Jessy - WeMIOS pue siomndwios) 67¥S70-Od
Ky0'00L"€ 00°S8I 00°07 00°07 IZ/P 1/0 DATOS ssuedxy JousayU] pue Jomndwo05 8Z8S70-Od
0°000°% 00°000°Z 00'1 00'T IZ/6L/10 “ouy ‘sursysg XBUIIL asuiedxg JOWII}U] pue Jomndw0D S6€SZ0-Od
dzsss 9¢'S¢5 00°! 00'T 1Z/L0/S0 solyeloadg worsswusuely 1amog IoIfISSE[D JOOS BYBL S+S 0L6670-Od
Fo00s 00°00 00'T 00°1 LZ/L0/S0 sayeroodg wolsstusursy, oMog IOIISSE[D JOWOS SYP S+S 0L6$Z0-Od
OE GEL 9¢°6E1 00'1 001 T7/L0/S0 soryeloedg uorssiusuely 1amog JOYISSE[D JOOS APL S+S 0L6SZ0-Od
B19 SI'P9 00°71 00'I 1Z/L0/S0 soqperoeds worsstuisuely, Jomod JOYISSEID JOWOS dyx214 S+S 0L6S7Z0-Od
0°L6 LO'L6 00°! 00°! IZ/LO/SO soperoads worssiuisuely Jomog JOPISSE[D JOHOS ayx2]4 S+S 0L6S7Z0-Od
L0°L6 LO'L6 00't 00'T 1Z/L0/S0 sonfeloodg Uoisstusuel] JoMog JOIISSEID IOL0S 242]. $+ 0L6S7Z0-Od
LO'LI9‘E LO'LI9'E 00'L 00'I LZ/L0/50 soleloodg uorssiusuesy Jomog IOVfISSB[D JOOS dx] S+S 0L6S7Z0-Od

 

 

 
 

 
LOO/PPOET #S7SPET-AC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€C
00°@rS 00°ZrS 00°T 00°I IZ/EL/S0 ‘OU ‘saIBoToUyseL, YOW sayddng qe] vO 61097Z0-Od
00°SZP 00°StPr 00'1 00°I IZ/Z1/S0 ‘ou Atreduiog yeoreyD SoTL sayddns qe vO $66S70-Od
€6'8 £6'8 00°! 00"! 1C/pc/p0 oul AueduroD yeormayD soll soyddns qeT VO 768S70-Od
1-00'S9 00°s9 00°! 001 1Z/P7/70 “ouy Auedwiog yeormeayD sory sayddngs qe] vO Z68S70-Od
0°ZO1 00°ZOT 00'1 00°1 1/7/70 ‘ouy AuedutoD yeormeyy sep sayddng qey VO 768S70-Od
400°SLI O0'SLI 00'T 00'T L@/vZ/v0 ‘ou Aueduiog peormeyD sop soyddng qey vO 768S70-Od
O'S11‘Z 00'SIT‘Z 00°T 00°I 17/vZ/0 “ouy Auedwoy [eorMeyD sort soyddng qe] vO 768SZ0-Od
P38. 87 98'L8P 00°! 00°I 17/91/70 poyerodioouy soLysnpuy {pouey sayddns qe} VO Ev8SZ0-Od
R0'0L0‘P 00°LOP 00°01 00°01 1Z/9L/P0 poyerodioouy sorysnpuy [[oLey soyddngs qey vO €p8SZ0-Od
SDO'bLY 00° PLY 00°! 00'T 17/90/70 “ouy Aueduio jeorweyy sar saddng qeT VO 16LSZ07Od
00°SLI 00°SLI 00'T 00'T 1Z/90/¥0 ‘oul Aueduio [eorueyD sor saddng qet vO 16LS$70-Od
E)0'0S0'T 00°0S0'T 00'T 00°T 1Z/0Z/€0 OTT YHUSIDS TIS salddng qeJ vO PIL$Z0-Od
Eo 00¢% 00°00¢"F 00°1 00°I I1Z/07Z/€0 OTL ounUEIDS TAS soddng qet VO PILS70-Od
Orr zEz br ZEZ 00°1 00°1 I@/E1/€0 eUOTeUIOIUT AM A sayddns qeq vO 819670-Od
0 1Z 00°1Z 00°! 00°T IZ/11/€0 OU] ‘ssOUDTOS sfTT Jou quyyeg soyddng qe vO L99S70-Od
0'L08°¢ 00°L08°€ 00°I 00°1 IZ/T1/€0 “OUY ‘seoUDTOg OFTT JoWyquNeg soyddns qey vO L99S7Z0-Od
=O0°C9¢ 00'c9¢ 00°! 00'T L/L 1/€0 “OUT “SOOUDIOS OFF] OW AUIyIEg sayddng qe vO L99$7Z0-Od
 00'919°Z 00°919°% 00°! 00'T LZ/11/€0 “Uy ‘SeoUalOg OFT] Low quIleg sayddng qe] vO L99$70-Od
NIB9'SSP PSL 00°Z 00°Z 1Z/90/€0 “ouy xeustuOUsY sayddng qey vO €-1¥8¥70-Od
Noe 1 06 TT 00'T 00'1 17/67/70 Ajddng Areyrues o1xe sorddng yerroyrues 076$Z0-Od
LRT L6I STL61 00°! 00°! 12/70 Addng Areyueg orxe sarddng [elioyuer pL8ST0-Od
3201 ols 00°0Z 00°07 1Z/Zz/v0 Ayddng Areyrueg orxe yy sarddng Jeoyues PL8S70-Od
P0'6S1 1g'97 00°9 00°9 00°C1 1Z/27/r0 Ajddng Areyrues orxe satddng jeuowuer PL8S70-Od
$9961 gs's9 00'€ 00°€ L2/ZZ/+0 Ajddng Areyrues o1xe 4 sotddng yeronuer PL8S70-Od
rie ere 00'T 00'T L7/CT/P0 Ajddng Areyrueg orxe solddng [eloyues pL8S70-Od
hes yr ES PP 00°T 00'I LZ/7Z/r0 Ajddng Areyrueg o1xe sotddng [eiojuer PL8SZ0-Od
KET LO I9'€E 00°Z 00°% L7/ZZ/r0 Ajddng Areyrues o1xe A, salddng yeroyues PL8S70-Od
F.0°7EL LOTEL 00°1 00°71 1z/e7/v0 Aqddng Areyraes axe ay seljddng [eoyruer PL8SZ0-Od
99°71 EC 19 00°% 00°% LUZ Ajddng Areqrues orxe soyddng [eloyuer PL8S70-Od
RSeTHI BeTII 00°! 00°T 1@/77/¥0 Ajddng Areyrues orxe soyddng yelroyuer pL8SZ0-Od
6971 Ly'e9 00° 00°% Le/z7/r0 Ajddng Areyues axe Ay sorddng jeropues pL8S70-Od
S18 bOL8 00'E 00'T L@/CT/¥0 Ajddng Areyrues axe sorddng yetoyuer pL8ST70-Od
Ms. sal 60°9 00°9 LZ/ZC/¥0 Ajddng Areyrues orxe A serddng jevoyuer PL8S70-Od
v6ST LOT 00°% 00° 1Z/tz/P0 Ajddng Axeyrues orxe sarddng yelroyues pL8S70-Od
BST LE 8TLE 00°T 00° IZ/7T/PO Ajddng Azeyrurs orxe sayddng yetoyues yL8ST0-Od

 

  
LOO/PPOEI ¥'S7SPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

  

VC
00°SEZ 00°S€Z 00°I 00'r IZ/L1/¥0 “ouy Auedwiog eormeyD soll aJSBMA - SOOJAIOS SPIsINO 9¥8S70-Od
00'PLY 00°PLE 00°! 00'T IZ/L1/70 “ouy AueduloD yeormeyD sor] BISEAA - SOOTAIOS ApISINC 9¥8S70-Od
Slit SLY 00'1 00'T IZ/Z1/S0 sopdeig soyddng 20430 800970-Od
ich’ PLS 007% 00" IZ/LO/SO sejdeis sarddng 20430 SL6ST0-Od
WZ} Lo1 00°! 00°! 1Z/10/S0 so[dzig sorddng 20030 8€6S7Z0-Od
Lyyrl ama! 00'I 00°! IZ/LZ/€0 sodeyg sarddng 20430 Z9LSTZO-Od
66 791 66° P91 00°T 00°T IZ/LZ/€0 saldeis soyddng 0430 Z9LSTZO-Od
POS LIE‘ T 06°8S9 00°Z 00°7 00°F 17/90/50 uoreiodiog Suiseyoeg AeMON soyddng Surmoenueyy 896S70-Od
A007 00°0Z 00°l 00°T LZ/67/0 wogieag sorddng Sunmoyjnueyy 1Z6ST70-Od
Moris or'Is 00°! 00°! 17/67/70 wogleeg serddng supmnjoxjnueyy 1Z6$Z0-Od
OL'619 L619 00°01 00°01 1/7/70 ‘ou “OD Suiseyoeg Wlayshg sayddng supmjoxynueyy 985670-Od
0 0Er OS IZ 00°07 00°07 12/7/70 ‘ouy “Oo: SuIseyoeg wreyshg soyddng Supmpoesnueyy 986SZ0-Od
by67 767 00°F 00°T LT/LO/SO JosuleiH soyddng souguayureyl 086S70-Od
sor 66¥ 00'1 0071 IZ/L0/S0 uozeury soyddng sourusjueyy bL6ST0-Od
PESTLE SSL 00'I 0071 1Z/S0/S0 soqeroeds uorssiuisuely, amo sorddng sourusyueyyy 196$Z0-Od
H0'0Sz 00°0SZ 00'I 00'T 1Z/S0/S0 soqyeloadg worssiusuely 1aMog solddng soueusjueyy 196$70-Od
£6 97 €6'9% 00'E 00'T 1Z/S0/S0 soleloadg worsstwusuely 1amog sorddng sousuajureyy 196$Z0-Od
r 69°S6 LO'ET 00'L 00°L 1Z/S0/S0 sonyeroods worsstusuely Jomod soyddng sougusjureyy 196SZ0-Od
MH E'9€ IT9€ 00°! 00°! 1Z/SO/S0 soqperoods WoTssTusueL], JOMOg sarddng sousuajuieyy 196$70-Od
Nes LEE pS'LEe 00°T 00'L 1Z/S0/S0 solyeloads uolssfwusuely, Jamo sayddng soususjureyy 196$Z0-Od
[OST 96-7 00'I 00°I 1z/S0/S0 somyeroads wolssnusuell Iomog sayddng soususjureyy 196SZ0-Od
Qz sz LUST 00'T 00'I 1Z/S0/S0 sonyeroedg worsstusuely 1oMog soyddng souvusjureyl 196$Z0-Od
HOTS 00°€T 00°F 00°F LZ/S0/S0 sarjeroads uorsstwsuely Jomog satddng souvuoyureyyl 196Z0-Od
€9°07 £9°07 00°1 00°! 1Z/S0/S0 sonjeroods UolssTusuely Jamo soyddng soueusyureyy 1966Z0-Od
1161 OL I6E 00°! 00°! 1Z/S0/S0 soqyeroodg worssiusuely Jomog satfddng souruayureyy 196$Z0-Od
| 28°6S 98°6S 00'I 00°! 1Z/S0/SO soleloodg worsstusuely Jamog soyddng souvusjureyy 196$Z0-Od
ACE 96 ZE96 00'1 00'T 1Z/S0/S0 sonfeloodg Worsstursuely, Jomog sayddng soueusyureyy 196$70-Od
3°65 98°66 00° 00°I 1Z/S0/S0 solyeloadg wolssiusuely, 1amog sayddng souruayueyy 196S70-Od
Ross Bgcs 00°! 00°! 1Z/r0/S0 “OU S[OO], 0107 soljddng sourusyureyy 966670-Od
Ale +91 Ie v9l 00°! 00'T 1Z/0£€/¥0 soqpeloads worsstusuely JoMmod soyddng soueusjureyy Z€6S7Z0-Od
ap0°S9t 00°S91 00'T 00'T LZ/O€/+0 sonpefoods uorsstuisuely, Jomo sol[ddng souruojureyy 7£6ST70-Od
OSL‘ OS TILT 00'T 00°I LZ/O€/¥0 sonyetsedg uolssiuisuely 1omog sayddng souruayureyy ZE6S70-Od
o'r! 60°F] 00°T 00'T 1Z/6Z/¥0 uozeury soyddng souvuayurey] 7Z6S70-Od
09°0¢ 09°0¢ 00°! 00°! IZ/EL/SO “ouy ‘sarsojouyos | YOW soyddng qeyt vO 61097Z0-Od
77 9E ZOE 00'T 00'T IZ/EL/SO “OUy ‘soIsojouyse], WOW soyddng qe] vO 610970-Od

 

   
1OO/PPOEL P'STSPET'AC SOO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

St
00°000°I 00°000°T 00° 00°1 1Z/Z1/Z0 ‘ouy Auedurod eorwoyD soytAl BUTT WVU T-ZEPSTZO-Od
00°081 00°081 00°1 00°1 1Z/91/%0 ‘ouy “SuLMpoenueyl [eUOUTUOITAUT JoAay SuIpIng Way Ly8SZ0-Od
00'8S¢ 00°8S¢ 001 00°! 1Z/91/v0 ‘ouy “Surmousnueyy [ewuaWUOIAUY [oAoy SuIpIIng WU L¥8SZ0-Od
Ife LOL ET LOL 00" 00'T 12/0/50 OT] Sesofouypey 1ej2,y enboag JOG WH $$6S70-Od
ovr! So'vrl 00'1 00° 1Z/PO/SO ITT Sasojouypoy, Joyepy enboag 0g WRU S$6S70-Od
HO0'07 00°02 00° 00'1 17/60/70 OT] SeBopouyoa], oye, enboag L0G NFU 618S70-Od
BEE] 06°99 00°7 00°7 17/60/¢0 OTT Sazsopouyooy, soye ay enboag J310G WU 618S$70-Od
POo ert Os'9s¢ 00°% 00°7 17/60/r0 ITT Sefsofouyooy, Joye Ay eon LOG NVU 618SZ0-Od
a ospy
Borst 00°SLI 00°T 00° 1Z/L0/r0 sump SEO BUETPEINEN sopeld Wu SLLSZO-Od
spy
OzE9T OO'LI 00°96 00°96 1Z/10/%0 SUN UeoLoury /suLMouyNUR, GD sopeid WU SLLS7O-Od
R091 80°91 00'1 00° IZ/LO/SO sonyelseds worsstursuely Jomo Jouzog NFU OvESZ0-Od
Paso¢ OS0€ 00°T 00°! 17/90/50 sonqeroedg worsstuisuely Jomo Jouzog WU $96S70-Od
kBI'SrE 09'8PE 00" 0071 17/90/S0 soneroodgs worsstuisuesy Jomo _ ouzeg WH $96S70-Od
£9198 91°98 00'T 00"! 1Z/L0/S0 soperoods worsstuisuel], Jomod Jouzog WU 6£6$70-Od
10°01 00°00L 00°! 00'1 1Z/10/S0 seneroods Uorsstusues], IoMOd Jouzog WU 6£6SZ0-Od
Lge LL1 Le bby 00°F 00% 1z/10/S0 saretoods worssusuery oMmog Juz WU 6£6SZ0-Od
| 87 L61 ce 6y 00°F 00'r LZ/TO/SO sonjeroods uolsstursuery, Jomod Jouzog WEY 6£6SZ0-Od
Riad 90°8F 00°r 00°F 1Z/L0/S0 sotyejoeds worsstusuely, Jomog ouz9g WAY 6£6SZ0-Od
OBL LEE er'6L 00'P 00°F 1Z/10/S0 soneroods WorssTursUBI], JoMog Jouzeg WY 6£6S70-Od
BT LSL‘T LL'6@Z 00°71 001 1Z/S7/Z0 senferoodg uorsstusuery, Jomod Jouzog WU 009$70-Od
27°79 (4H6) 00'1 00! IZ/L0/SO sonperoods Uorsstusuer] JaMmog uepegd WH ZL6SZ0-Od
-00°S€ 00'SE 00% 00° EZ/LO/SO sonyeroeds worsstusuely Jomo yeyoog INBU ZL6SZO-Od
0929 00'8EE 00°Z 00°7 1Z/LO/SO sonyeloads WoIsstusuely 1aMog yeyoog NYU ZL6SZ0-Od
eo-TSE TS'TSE 00'T 00°! IZ/EL/S0 “ouy Juoudimbg 3% ery, o1duxA[Q eg NVU 070970-Od
n00°08T 00°08T 00! 00°1 IZ/EL/SO ‘ouy uowdinbg 2 army sIdu41Q Joe WAU 0709Z0-Od
te@l'820°r a! 00°€@Z‘€ OO'EZZ'E | IZ/ET/SO ‘our Juewidinbg 2 any o1duiA]O eT NVU 070970-Od
{6-066 $6065 00'T 00°T TZ/LT/v0 “ouy uourdmby 2 omy, o1dwAjQ Jae EC NBU L68S70-Od
A0'081 00°081 00°1 00°1 LZ/LT/b0 ‘ouy juourdinbg 2p an ordu4[Q Reg WP L68S70-Od
Qo S97 Stl OO'PeTZ | OO'ELZE | OO'EOP'S | IZ/LZ/r0 “our Juourdinby 2 ony oeeslo Reg WHU L68S70-Od
n a3pq
Gorse OO'SLI 00° 00°! IZ/LZ/v0 sung Soret y Benen eT WVU S68S70-Od
espa
00°7£9'T OO'LE 00°96 00°96 IZ/LZ/P0 SUTIN URoLoWY/SULINoeNURW! FO Led APU S68S70-Od
00°! 00°1 00° 00° IZ/91/ZO syequeyy yequns suedolg S7SS70-Od

 

  
LOO/PPOEL #'STSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9¢

£8301 L801 00°T 001 12/90/50 ‘SUT BOLOUTY YON euler Buel Wa ¥96S70-Od
EL 6S¢ EL6S€ 00'T 001 1¢/90/S0 “OU] BOMOUTY YON etuerTy Busty Way ¥96S70-Od
00°S78"S6S°7 | 00'008*FI | 00°! 0071 T@/S0/0 “OUT BOMSUTY YON PUIOTA BUST ABU 8S6S70-Od
S38 LL6°67 S8'LL667 | 00'T 00'T 12/¢0/S0 “OUY BOLIOUTY YON emo emery Na 8S6S70-Od
YO'09S'T 00°S61 00°8 00°38 1/70/90 ‘ouy Aueduros eorureyD Sart, BUI Ae 1g6$c0-Od
LZO'LSE'T 8L 0ST 00°6 00'T 00°OT L7/10/0 VSD UeZVy BUI Aa 8v6S70-Od
| Qo'00s‘z 00°0S7 00°01 000L. 1¢/10/S0 ou AueduioD [eoyweyD solrAl BUeI WBS 9€6S70-Od
O36 06L 86062 00°71 001 17/6c/+0 OU] BOLOUTY YON euler Buel” WPL 0€6S70-Od
19° POT Oe COL 00° 00°C Uc/6c/v0 OU] BOLIOUTY YON emery euler WB 0£€6S70-Od
L'SZ0'T SSCS 00°C 00°C Uc/6c/v0 “OUT BOLOUTY YON ewer BUSI IVY 0€6670-Od
CESE OLLI 00°C 00°C 1/6¢/¥0 OU] BOLOUNY YON Busy ULSI ABU 0£6S70-Od
SOC LOE 09° €81 00°% 00° 1/67/60 “OUT BOLISUTY YON euler PUT AS 0£6S70-Od
aL LZS S8'E9T 00°C 00°C 1/67/70 “OU BOMOUTY YON BuUlely eUoty NB 0£6S7c0-Od
Qozer'z (445 4 001 0071 1¢/6¢/v0 OU] BOLOUTY YON eer BOI INVA 0€6S70-Od
eR9'ESI 09°€81 00'T 00°T 1@/67/70 “OU BOLIOUTY YLION BULOI euler WBN 0€6S70-Od
[OLLI 9LLT 00'T 00'T L@/6c/v0 ‘OUY BOMOUTY YON euory Buel Wa 0£6S70-Od
F=86 SOL S9'CSE 00°% 00°C 1/67/70 “OUT BOLIOUTY YON BUlory BUloT APU 0€6¢70-Od
"00°26S‘L 00°%6S°L 00'T 001 T/T c/r0 Sep eTA 6z[N§ vuloT Wa €£8°c0-Od
SEv'C96'1 €v'796'E 001 001 T/1c/0 SPOT JOZTNS Bulory WY €L86C0-Od
Nep's86‘€ tL766'} 00°C 00° [12/0 “OUT BOLOUTY YON euler ews NU L98°¢0-Od
090°S90'T $T99C 00° 00° T/T e/v0 “OU BOLOUTY YON BUlory Buloly Aa L98670-Od
Bosez 00'S ET 00°T 00'T Les t/r0 OU] “BUIPULID OLY ISOMPIIAL BUloly WVU 0€8°70-Od
Qo'szs oO'Sés 00'T 00'T [c/s t/v0 “OUT “SUIPULID OftUrsy ISOMPTFAL Butera 0€8S70-Od
O0'SET 00'S ET 00T 00°T Le/Sl/r0 OU] “BUIPULIDN attrsy ompTTAL euleld We 0€8S70-Od
Cdo'szs ‘| 00°Szs 00'T 0071 Te/S 1/70 OU] “SUIPULID aTUNy ISOMPTTN BUT AU 0€8S70-Od
PS ZLI £98°TLI 00°1 001 Uc/c0/P0 sorperoods WOIsstUIsueI] JaMod emery Wa LLLSZO-Od
Nose 00'SL 00°T 001 U¢/c0/v0 sonqeloodg uorsstusuesy Jamog euler Na LLLS7@O-Od
LQo00z 00°0F 00°s 00's 1¢/C0/70 seneloods uorsstusuely Jomog BUlOly INVA LLLSCO-Od
Dr ecee'r Ov 677'P 00'T 00'T Le/97/€0 “OU BOLOUTY YON eulory BUloly ABA OvLoc0-Od
mgs £8 LO'€8 00'T 00°T 1Z/97/E0 sonjeroods worsstuisuely Iomog euoly We 8€LS70-Od
MO'S3e 00'S8E 00°] 001 Tc/9T7/€0 sonjeroods WorsstuIsueIT JOMOd BuloIy APA 8€2£570-Od
B0'0LS 00°0LS 001 00'T Tc/9C/€0 sonjeroads uorsstusuery Jamod euoty Wad 8€LS7c0-Od
‘20°89 L0°89 00°71 00'T 00°C Te/Sc/co sonerseds WorsstusueIE JoMod Buoy Wea 66$S70-Od
CE EHS £3017 00° 00°F Te/L1/C0 OU] BOLOUTY YON Bluey euler Wad 8¢SS70-Od
LVese LI E8e 00'T 00'T 00°¢ I/L1/70 soneroads uolsstutsuel], Jomo BuUoTy Wed LESSTO-Od

 
1OO/PPOEL PSTSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Le
SLES SLICE 00"! 00°! 1Z/70/€0 Spey yoqung BUISIOS WU 0€9S70-Od
Z0°9 z0°9 00°T 00°I 17Z/v0/€0 syequay yoquns BUISIOS PY 0€9670-Od
00°Z08 00°708 00'T 00°1 1Z/0/€0 sjeyuoy yoqunsg BUISIOS WVU 0€9$70-Od
Ov ysl PP SL 00°01 00°01 LZ/LT/TO sanyeroods worsstusuely Jamog BUIAIOS NW $89¢70-Od
9°SCS‘T 08°Z9L 00°% 00°% LZ/L7/ZO sanetoads Worsstuisuely JoMog BUIOIOS INU $89¢70-Od
LZo'SSL‘e 96797 00°C! 00°71 IZ/L 1/20 solyeloads wWolsstusuery 1oM0g BUIOIOS WAY 6€SS7Z0-Od
~90°919 00°919 00'T 00'I 00°% LZ/€0/Z0 solyeloads uorsstusuely, Jamo BW910S WY 8EPSTO-Od
D¥¢-699 €£°699 00'T 00°T LZ/S0/S0 OTT setsojouysay Joye Ay enboag OY - SUSWIIS WPY €-869SZ0-Od
HO 19‘ pO LE9‘T 00'T 00°T Z/L0/r0 “oul sumayskg BuTpAIRY SIDI S+S WU OLLSTO-Od
Wo0SL 00°0SL 00°! 00°I LZ/10/0 “ou surayshg BUIpAINY SUI S+S WU 9LLSTO-Od
00°097'T OT SZ 00°0¢ 00°0S 1Z/10/¥0 “ouT sulaysAg BUIPOAOIY SOI S+S WU 9LLSZO-Od
rei Sits SL VOT 00°SZ 00°SZ 1Z/10/70 OU] StUaIsAg SuLpADY Sw S48 WIPE 9LLSZO-Od
€7'991‘L STOOLL 00°] 001 1Z/10/P0 ‘oUy stuayshg SuTPIADOY SUI S48 WVU 9LLSZO-Od
QL Srz OL’ SZ 00°! 00°! 1Z/10/%0 “OUT SUIaJsAS SUTPIADOY SUI StS APU 9LLSZO-Od
997 19'P97 00°! 00°T 12/10/70 “OUT SWID]SAQ BULpAIDY SAY S+S NBU 9LLSZO-Od
DO FZO'E 00°F0S 00°9 00°9 1Z/10/+0 “OU StUaIsAg SUTPOADOY SU S+S WEY 9LLSTO-Od
95°07 0S 02 00'T 00°! LZ/L0/+0 “OUy suIa}shg BUTpAIOY SYD S+S W2U 9LLS70-Od
69°06 Sve S6E 00°% 00°Z 17/10/70 “ouy suisjshg SulpoAOOY SU S+S WU 9LLS7O-Od
KP0'SPE 00°69 00's 00'S LZ/LO/TO SuIaIshg SUT[pUeL [eLayeIA| PAHBAOUTT wone|[2d N2U STESTO-Od
hors £6°0S 00°I 00°! LZ/Z1/S0 uozeuly SYIPYOT WY 700970-Od
Lory L8 £601 00°8 00°8 LU/TZ1/S0 uozeury SHPO WA 700970-Od
Bees 66'S 00°! 00°! LZ/LZ/0 uozeury SYTPIOT WY v68SZ0-Od
Csr Es rl 00°! 00°! L7Z/9Z/E0 Wor a vr SYTPOA We IvL$Z0-Od
00°991 Os Ir 00°F 00°F 17/97Z/€0 Wpor a Br SHIPYOT WY IpL$Z0-Od
Ursr SLb8P 00° 00° LZ/Z1/S0 ‘QU BOLIOUTY YON Buoy BUTT WP L00970-Od
Ps 78s'z 06915 00°S 00'S IZ/Z1/S0 OU] BOLIOWY YON ellos BUA WY L009@0-Od
O'TO'TI 00'ZZ0°ZI_— | OO! 00'E 1Z/90/S0 dAePy J9zZjNg eUalg WHY L96S70-Od
L6EES BL6EES 00"! 00'E 1z/90/S0 oLOaT_ Jezing eWOIT PY L96S7Z0-Od
bO'SLL 00°SLL 00°; 00°! 17/90/50 “OU BOLIOUTY YON euloly eWay WY $96S70-Od
ROz'S9e'l 7S 9E1 00°01 00°01 17/90/50 “OU BOLIOULY YON Bulalg WY NU 796S7Z0-Od
WZ} S10 00°8 00°8 12/90/50 ‘OU] BOLIOUTY YON BUlolg Bway NU 796S70-Od
B8'0 IZ0 00°F 00°F 12/90/50 “OU] BOLIOWY YON Buel BWIA APY £96S70-Od
9°8 91% 00°F 00°F 17/90/50 OU] BOLIOWY YON Buel ewer NPY +96S70-Od
999 €3°0 00°8 00°8 12/90/50 ‘OUY VOLIOUrY YON @UloIg BWI AU $96SZ0-Od
ZLE 00°6 00°6 12/90/50 “OU] BOLIOWY YON Bulorg BUOY NY 796S70-Od

 

 

 
LOO/PPOEL # STSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

87

00°S7 00°Sc 00'T 00'T TC/S 1/50 solyeloods wolssiwusuely Jamog BUIIOS Wa 8£0970-Od
88° LZ] LOTE 00°F 00°F TC/ST/SO soneroods worssitusuely 1amog BUISIOS WU 8£09T0-Od
LI0L9 LYOL9 00°T 00°T Ic/cl/So sanyeroods worsstusuely Jamog BUISIOS Wa £€0097¢0-Od
0009 00°009 001 00'T I@/C1/S0 sonperoeds uorsstusueI], Jomo BUISIOS INVA £00970-Od
3 0'6S0°L 80°6S0°L 00T 007 17/ct/S0 soqeroads worsstuisuely Jomo BUIDIOS WU €00970-Od
L£e'€91 ce egl 00% 00'T Uc/L0/S0 solyjeloads woisstusueiy Jomog VUIZIOS Wa 1L6$70-Od
~00'007 00°007 001 001 17/L0/$0 soqyetoads uolssiusuely, Joaog BUIdIOS WP 1L6$70-Od
CSc eLr 69 CLP 00°t 00°T UC/L0/S0 soryeloads worssiusuely, aM0g BUDIOS WP 1L6S70-Od
“€61'] 80° €61'T 00°T 001 Tc/L0/S0 somyeroods worssjusuely Jomo PUIMOS WS 1L6S70-Od
O'S] LOST 001 00'T 1/¥0/S0 soyeroads wojsstuisuely Jamo BUIDIOS W29 ¥S6S70-Od
00°07 00°07 001 00'T 17/¥0/S0 somyeroads wolsstuisuely, Jamo BUIDIOS WU bS6S7C0-Od
rt0'6ct LOLI 00°6 00°6 17/v0/S0 sanyeloods wolsstusuery, 1aM0g BUIDIOS WU PS6S70-Od
LTSOT LVUS9L 00°T 00'T 1¢/L7¢/v0 satjpeloads worssttuisuesy, oM0g BUISIOS Wet 668S70-Od
00st 00°0S 1 00'T 00°T IC/L7/¥0 salyyeroods uorssttusuely, 12M00g BUISIOS WL 668S70-Od
COO LEL‘T 83°98 00°07 00°07 TC/LT/b0 sol}ejoodg worssTusuely, a BUIDIOS WU 668$720-Od

ro) 36pa
IWe"1 76 €8'1v6 00°T 001 IC/L7/b0 sung SEH ev Beane GD PUISIOS WIP C-FOESTO-Od

LL 98pq
-00'0891. 00°091 00°87 00°8F IC/L7/P0 suring OH eV BETO gO BUIIOS WV c-POESTO-Od

: SOPH
80°807°97 00°9ST 00°891 00°89T IC/L7/v0 Suny uvoneury /suLMjoRynUR, JD BUIDIOS WU C-POESTZO-Od
LAS'BLE I88LE 00'T 00°T Ic/€T/F0 saneloods uorssitusuely, 12M0g BUIDIOS We L88670-Od
‘do'00¢ 00°00¢ 001 001 Uc/€c/v0 sonyersods worsstusuell Jomog BUISIOS Wa L88670-Od
Oz 6z3"¢ LT6C8E 00°T 00°1 IC/€T/¥0 soryeroods wolsstusuely Jomog BUISIOS WV L88S70-Od
09° €67 09°€67 00°T 00'T Ic/et/r0 sonyeroads worsstusuery Jomog BUIDIOS NW 6£SS70-Od
0°007 00°007 00°T 0071 1¢/@T/v0 sonperoeds WorssTusuRly Jamog BUISIOS WVU 6€SS70-Od
rer SLi SP SLLT 001 001 I?c/ST/v0 ‘ouy ‘sasudiaqugq ¢xd BUSIOS Waa FE8STO-Od
0005‘ 00°00S‘T 00°T 00°t T7/ST/P0 “ouy ‘sostidiaiwgy gxq BUIDIOS WVU PE8sc0-Od
Lo rset € 00'PSLTE 001 001 T7/S1/¥0 ‘ouy ‘sasuidiojug dxq BUISIOS WP bE8Sc0-Od
AS°666 CS 66€ 00% 00'T 12/60/70 sonyeloeds wolsstusuely Jomog BUIIOS Wa 918S70-Od
ogi “787 OT 78 00'T 001 1d/re/e0 sonperoods worssTusuely Jamo BUISIOS We L7LS70-Od
D0 0S€ 00'0SE 00° 001 1c/P7/€0 soqperoads worsstuisuely, Jamo BUISIOS Wa LELS7O0-Od
0'SZ1 00°S7T 00°71 00°T 17/v0/€0 S[PIUOY FSqung BUIdIOS APU 0¢9S70-Od
NO0'SZI 00°SZT 001 00'1 1¢/r0/€0 spequsy iequng BUIOS WU 0£9670-Od
0€ 01 0¢ OCI 001 00'1 17/r0/£0 s[eyusy Yequns BUSIOS WU 0€9670-Od
8 cl STI 00'T 00°t 1@/0/€0 S[euey Yequns BUISIOS INV 0¢€9670-Od

 

 

 
LOO/PPOEI PSTSPETAC SOO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

au

 

 

 

 

 

 

 

 

 

67

L8'SZ 66'1 00°€1 00°€1 1Z/SZ/€0 SUIPUeA Add - Aueduro| jeusjsey sourr dud pue.Ajayes ZELSZO-Od

SuTyoRy|
6LIL 6L1L 00'1 00° | TZ/S1/€0 SuIpueA Add - AueduioD jeusjsey sourrjduros pure Ajayes €0LS70-Od

UIYORIY
Ler6 07 $607 00'T 00°] L@/81/€0 SuIpucA Add - Aueduiog jeusjsey souerfduro pue Ajayes €0LS70-Od

ey QuIOR]
e611 LOI 00'T 00°] IZ/81/€0 SUIpueA Add - Aueduio_D yeusysey sourrjdurod pur Ajazes €0LS70-Od
-00'SZ1 00°SZI 001 001 IZ/ET/SO OT ‘doy JOBUILIeIS WIPY 910970-Od
Peo'L 00'L 00°! 001 IZ/EL/S0 OTT ‘dey JOULES WAU 910970-Od
Cy LI OL tL 00°! 00'T IZ/ET/S0 OT ‘Moy JosUIeIS WU 9109Z0-Od
Sore 00°FZ 001 00'T TZ/ET/S0 OTT ‘dey JOBUIpIEIS WAY 9109Z0-Od
00°896 00°896 00° 00'1 IZ/ET/S0 OTT ‘doy PSUS WAY 9109Z0-Od
40'L01 00°L01 001 00°! IZ/EL/SO O11 tdoy TOBUTLEIS WY 9109Z0-Od
O°ZE 00°ZE 00" 00'1 IZ/E1/S0 OT1 ‘dey JOSUTPIEIS WP 910970-Od
Oss Lg¢ 00'l 00°] Le/Z1/S0 “oul TIO Yor JOBUIPIELS WI 966$70-Od
Psy er Sp 00'T 00°] Tz/z1/S0 “our ‘TIO 3ood BULLS WAY 966S70-Od
mes 9 65°9 00'1 00'L IZ/Z1/S0 ‘OUT TIO 9g 1oBUIIAIS WW 966$70-Od
7990S 199°0¢ 00°01 00°01 Te/Z1/S0 “out TIO 39g JOBUTLIEIS WY 966$70-Od
00°0SZ 00°0SZ 00'1 00'1 IZ/Z1/S0 OTT ‘Moy JOSUTIeIS WY 166S7Z0-Od
SPZ'8SS'T 977 00°0£ 00°0L L/Z1/S0 OT1 ‘dey JoBUIPILIS WU 166$70-Od
N90'SPI 80'S 00° 00°1 12/80/50 ied JoyseApy JOSUTLIS WY €86670-Od
LOI eh Ser 00°1 00'1 1Z/80/S0 Le Jase] LBUILIIS WIA €86670-Od
Sacce 9gS€ 00°L 00! I/LO/SO “02 JONND YSZ JOBUTIEIS WU 8L6$70-Od
Ar or Iv'0¢ 00°1 00'T 1Z/L0/S0 “0D JoNND YET JOBUTIIEIS WU 8L6SZ0-Od
OF'76E vs'9 00°09 00°09 1Z/L0/S0 "02 JoNND YET JOSUIILIS WU 8L6$70-Od
Ay serzi BPSELZl | O01 00°! LZ/LO/SO Vd equoqiep JoBUIPZIS WAU LL6S70-Od
res OF TS 00'I 00°T 1Z/r0/S0 JosUTLeIS JoBuTIeIS WAU 0S6$Z0-Od
Nip 16 69°ST 00°09 00°09 1@/0/S0 JOBUTIEIS JosurpeIS WAU 0S6SZ0-Od
TLHET IZLpE7 | OOF 00'1 1z/r0/S0 JosUT[IEIS JOBUTpIEIS WY 0S6$Z0-Od
Jeols 9€- 01S 00°T 00'T I Z/ZZ/v0 JosurpIeIS OTUTLIEIS WP 9L8SZ0-Od
qo 09r'Tt z8'€ 00°000°€ 00°000°E | 17/90/r0 OTT OUID0y JOY JosuTIeIS WVU L8LSZ0-Od
Wrst Plrst 001 001 1Z/S0/Z0 JoBuypIeIS JOBUTIEIS WHY €87S70-Od
Or Z1 Ir'7l 00'1 00"! IZ/TO/SO OU] SJOO], 0107 XOUOS WHY 06$70-Od
“d0"08z'9 00°0FI‘E 00°% 00% LZ/T1/€0 “ouy JopUN, XOHOS WEY ¥99$Z0-Od
00°0rZ'81 00°071‘6 00°% 00°2 T/TI/€0 “ou] sop, XAOS WY ¥99SZ0-Od
LE EL LEEI 00'1 001 1Z/ST/S0 soljeroeds Wojssiwsuel], IoMod BUISIOS WY 3£09Z0-Od

 

 
LOO/PPOEL P'STSPET-AC SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0€
ouTyoey|
65°79 69'S 001 00'1r IZ/L0/%0 SuIpuea Add - AuedwoD yeuoyse.y souerduoD pure Ajajes Z08SZ0-Od
UIYORIAy
S70 STO 00'T 00"! L2/L0/b0 SuIpueA Add - Aueduio|D jeuajse,y sourrduioD pur Ajezes Z08SZ0-Od
i sUuIyoRyy
Ye'se 66.L1 00°T 00°2 1Z/LO/¥0 Surpuea Add - Aueduiop yeusjse,j sourrduio pur Ajayes Z08SZ0-Od
ta} ouTyoRyAy
6 L1 66L1 00'1 00'1 1Z/L0/P0 Sulpuea Add - Aueduroy yeusisey sourl[duiog pure Ayazes ZO8SZ0-Od
mn aulyoRy]
96°61 661 00°01 00°01 IZ/LO/P0 SuIpue Add - Aueduto_D jeussey sourrduro pur Ajazes Z08SZ0-Od
oe sUuryoey|
NOL Ly 661 00°¥Z 00°PZ IZ/LO/PO supe Add - Auedutop jeusysey sourrduiog pue Ajazes Z08SZ0-Od
SUTYORY)]
18°67 66 00'€1 00°€L IZ/ST/E0 SuIpueA Add - AueduroD jeusjse.] sourl}duio) pue Ajayes ZELSTO-Od
Rn SUIyORy
PS cst pL sul 00°1 00'T LZ/S7/€0 SuipusA Add - Aueduiog yeuase.y sourldiuoD pur Ajayes ZELSTO-Od
LO OUTYORA,
ove POPE 00'L 00°1 1Z/SZ/€0 SuIpusA Add - Aueduio| eusysey aouer duo pur Ajayes ZELSTO-Od
D aulyoey[
OL 61 6L'61 00'T 00° LZ/Sz/e0 SUIpUsA Add ~ AuedutoD yeusjsey sourrdwo pur Ajayes TELSZO-Od
SUIYORY|
Lpr ors 09 LTI 00°F 00% IZ/STZ/E0 SuIpucr Add - Aueduto|D jeusyse.f sourrduiog pue Aayes TELSTO-Od
KL auryoey|
99°07 99°07 00°5 00'1 IZ/STZ/€0 SuIpueA Add - Aueduio_ yeuayse. sourrduiog pure Ajeyes ZELSTO-Od
’ suryoey|
DE06 90°81 00's 00's IZ/SZ/€0 SuIpueA Add - AuedwoD jeueyse.y sourrduro pur Ajeyes ZELSTO-Od
QO SUITE]
06'PLZ 6PLT'0 00°000°T 00°000'I_| Iz/sz/Eo Buipuea Add - AuedwoD yeusysey sourrdwo0D pue Ajoyeg ZELSZO-Od
Q suIyoRyy
Foro 6r'9 00°1 00'1 LZ/S7/€0 SuIpue A Add - AueduroD jeussey sourr[durog pur Ajayes TELSTO-Od
N oulyoRy]
Ny srr p9Eo'e9 00'L 00'L LZ/ST/€0 SUIPUSA Add - Aueduro; Jeuaysey sourlfduiog pue Aayes ZELSZO-Od
at SUTQIRYAI
Mtr Sry p9Eg'e9 00°L 00°L T/ST/E0 suIpucea Add - Aueduto_ jeusjse.y sourydwo5 pue Ajeyeg ZELSTO-Od
4 oulypoeyy .
Mise OL ST 00'L 00'T LZ/ST/EO suIpue Add - AueduioD [eusjse,y souerfdurog pue Ajayes ZELSTO-Od
Yn QUIORJAL
Rose 66 LI 00°T 00°% Z/ST/€0 Surpue, Add - Auedwoy yeusjse souerduoD pur Ajayes TELSTO-Od
SUIYORIAL
96'1L 66.L1 00°F 00'r LZ/S7/€0 Surpuea Add - Aueduroy yeusjse.y sourlduiog pue Ajayes ZELSTO-Od
ouryoey|

 

 
LOO/PPOEL P'STSPET-AG SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TE
ouTyoRy|
96'601 60170 00°00r 00°00 1Z/67Z/P0 SUIPusA Add - AuedwoD jeusjsey souel[duioy pue Ajayes 9166Z0-Od
surrey]
€3'¢ Tess 00'T 00°! 1Z/6TZ/¥0 BUIPUsA Add ~ Auedwio> yeuajse,f sourl[duog pue Ajayes 916S70-Od
SUITOR yA]
LQ9°¢9 PEo'e9 00"! 00°! 17/67/70 SUIPUs A Add ~ AuedtuoZ jeusjse.y souelduog pue Ajayes 916S70-Od
a SUTyORT
496°061 peo'e9 00°¢ 00°€ 17/67/¥0 BUIPUSA Add ~ AueduioZ jeusjse,y aouvl[diuoy pue Ajayeg 916S70-Od
o quIyoRyy
DE TL 66°L1 00°r 00°F 17/67/¥0 BUIPUSA Add - Aueduioy [euajse,y sourl|dioD pue Ajayeg 916S70-Od
® oulyoryy]
Be Ll 66 LI 00°! 00°} 17/67/70 SUIPUSA Add - Aueduios jeucjsey sourljduroy pue Ajozes 916S70-Od
oO oulyoey|
Ly ile 7S9'8 00°9€ 00°9¢ 1Z/6Z/¥0 SUIPUsA Add - AueduioD [eusisey soueldiuog pue Ajoyeg 916$70-Od
NI QuIqoRy]
SRL SIS 7598 00°09 00°09 1Z/67/v0 suIpuer Add - Auedwop reusjsey sourrfdurod pur Ajayes 916SZ0-Od
o sUuTyoRy|
WE 6SE 7S9'8 00°SP 00'S 17/67/70 BUIDUDSA Add - Auedwio> jeusyse.{ sourifduroD pue Ajayes 916SZ0-Od
~ UIYoRYy
B 671 7S9'8 00°ST 00'ST 17/67/70 SUIPUSA Add - Auedwoy jeusise.y gourl[duiog pue Ajazes 916SZ0-Od
iL SUIyORYy
96°L 661 00°F 00° L@/67/¥0 SuUIpusA Add - Aueduios [eusjsey souer[duioD pur Ajgyes 916S70-Od
st SUTYORJAy
ni6'6 66'1 00°¢ 00°S 17/67/70 SUIPUSA Add - Aueduioy jeusjse.y souel|duioD pue Ajayeg 916$Z0-Od
Oo) SUIYIVIAY
ihe co 70607 00°€ 00°€ 1Z/L0/+0 BuIpuceA Add - AueduioD jeusjse.j aourrfduiog pue Ajayeg ZO8S7Z0-Od
oO SUITOR
Qo-1z1 09 LT 00° 00°1 LZ/LO/70 SUIPUsA Add ~ Aueduioy jeusisey soueljdwog pue eyes Z08S70-Od
SUITOR
o'091 00°0F 00°r 00°F 1Z/L0/0 BUIPUSA Add ~ Aueduioy jeusyse,f souriduroD pue Ajeyeg Z08S70-Od
Lag SUIYORY|
rot 76101 a! 00'rI 1Z/LO/PO BUIPUSA Add ~ AueduioD yeusyse,j souelfduios pue Ajayes ZO8S70-Od
N UIYOR|
BLL Stre PT 00's 00'S IZ/LO/¥O SUIPUS A Add - AueduioD jeusjse.y sourrjdwog pue Ages Z08S7Z0-Od
“7 ouryoRy
Co'LOE 90°8T 00°LI 00'LI LZ/LO/P0 SUIPUS A Add - AueduioD jeusyse.y souel[dioy pue Ajayes Z08S70-Od
w ouIyoRyy
6 PLT 6FL70 00°000'T 00'000'T | TZ/L0/r0 SUIPUSA Add - Sueduio; yeusise,] souelduioD pue Ajayes Z08S70-Od
QO guIyORIy
6r'9 69 00°T 007 1Z/L0/¥0 SUIPUSA Add - Aueduiod jeusjsey soueidi0D pue Ajoyeg ZO08S7Z0-Od
suTyoey]
66'rE Legs 00°9 00°9 IZ/L0/70 SUIPUSA Add ~ Auedwioy jeusjse.j soueldwi0y pue Ajayes Z08SZ0-Od

 

 

 

   

  

 

     
LOO/PPOET P'SZSPET-Ad SOOd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

cE
Ko)
Ww
a
—_—
oO
Mm
©
®
Do
G
o
Cae 6L'€ 00°1 001 IZ/O€/r0 uozewry sartddng asnoyare jy S€6S70-Od
OBC sez OS BL 00'€ 00'€ 1@/67/r0 ‘ouy Auedwiop yesrmeyD saqtAl sarjddng esnoyere yy S@6ST70-Od
keel SZ ELST 001 00'T LZ/9@/€0 Wop g sarjddng asnoyere Ay SELS7O-Od
Qo'oss 00'oss 00° 00'1 L@/L1/60 ‘ouy ‘Twoje A [ejuoY Joprer], ¢S8S70-Od
G00Ss 00'0S¢ 00°1 00° 1Z/€0/€0 ‘ouy TweTe A Jeqwoy Ja[rel yp S79S70-Od
Tr SUIYyoRy[
LLP LOLI 00°! 00°1 1Z/6Z/0 SuIpucA Add ~ Auedutog feussey sourtfdu0, pure Ayes 916S70-Od
<t . QuryoRryy]
NO'EP LO'ey 00'f 00'1 1Z/67/PO SuIpuea Add - Auedwoy feusjsey sourrjdwoD pue Ajayeg 916S7Z0-Od
[e)) sulyoeyy
‘2o-nz 19°¥Z 00°T 00'L 1 Z/67/+0 SuIpuer Add - Auedwoy jeusjsey souelduiog pue Aoyes 916670-Od
oO SUITOR]
Q6u1 66LI 00'T 00°1 17/67/0 SUIPuceA Add - Aueduioy jeusjsey sourr[duiog pue oyes 916SZ0-Od
OUuIyORy]
Qouz1 09°LZI 00't 00°! 17/67/P0 SuIpusA Add - AueduioD jeuejsey sourldiog pur Ajqyes 916S70-Od
p~
> UIYOVIY
nag-0z 99°07 00° 00'T L7/67Z/¥0 SuIpusA Add - AuedwoD jeusisey sourrdui0D pue Ajeyes 916S70-Od
to suIYoRy[
@0°091 00°0F 00°F 00°F 1Z/6Z/¥0_ SuIpueA Add - Aueduroy jeusysey sourlfduieg pue Mayes 916S70-Od
mv ouTyoRy
go's 80°81 00°! 00'1 1Z/67/0 suIpued Add - AuedutoD yeuojsey sourtfduiog pue Ajayes 916SZ0-Od
w sulyoRyy
o's 90°81 00'1 00'T 1/67/P0 SuIpueA Add - AuedwoD eussey sourrduiod pue Ajezeg 916$Z0-Od
O QUITORY
99°861 90°81 00'1T 00'1T 17/6Z/¥0 SUIPUSA Add ~ AueduioD Jeussey sourr[duiod pur Ajayes 916SZ0-Od
QuIyoRy|
bo 90°81 00°? 00°P 1Z/6Z/v0 SUIpUeA dd - AuedwoD jeusysey sourl{duioD pue Ajazeg 916S7Z0-Od

 

 

  
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 98 of 155

Section 2.1(1): Acquired Intellectual Property Rights

Patents, Copyrights, Trademarks

 

The name “CarbonLITE” and any similar names indicating affiliation with any Affiliates of the
Sellers, the Business, or the Purchased Assets.

CarbonLite Holdings LLC

 

® Carbonlite STANDARD CHARACTER MARK Serial No 77983377, Reg No 4242388
e Carbonlite STANDARD CHARACTER MARK Serial No 85915809, Reg No 4492569

Domain Names

http://www.carbonliterecycling.com/

33
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 99 of 155

Section 2.1(m): Acquired L/Cs

 

 

34
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 100 of 155

Section 2.2(h): Additional Excluded Assets
Affiliate/Intercompany Agreements

e CarbonLite Holdings LLC (“Holdings”) is party to that certain Commission Agreement
dated April 4, 2019 (the “Loaned Earth Agreement”) with Jason Farahnik d/b/a Loaned
Earth Recycling. Under the Loaned Earth Agreement, Mr. Farahnik serves as Holdings’
Director of Resin Sales and Brand Partnerships and is entitled to certain commission
payments related to his work for Holdings and its subsidiaries, including Seller.

 

e Holdings is party to that certain Management Agreement dated April 1, 2010 (the
“HPC/CarbonLite Management Agreement”) with HPC Industries LLC (“HPC”),
pursuant to which HPC provides certain services to Holdings and certain of its
subsidiaries, including Seller. The HPC/CarbonLite Management Agreement was
amended on January 1, 2011; on or about July 1, 2011; May 1, 2012; March 15, 2013;
and October 28, 2015, and was extended on or about December 30, 2020.

35
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 101 of 155

Section 3.3: Consents and Approvals; Governmental Authority

Certain of the Permits listed on Section 2.1(g) hereto may not be transferable from Seller to
Buyer and Buyer may be required to apply to a Governmental Authority for such Permits.

36
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 102 of 155

Section 3.4: Compliance with Laws

e In the ordinary course of business, Seller may be subject to periodic inspections by
governmental authorities, during which inspections, Seller may be informed of alleged
concerns or violations to be remediated. There are no material alleged violations that are
unremediated as of the date hereof.

e There is an ongoing project to increase capacity at Seller’s premises for which permits are
required. Seller is operating in accordance with all laws and regulations for this ongoing
project. In the future, Seller may be required to obtain additional Permits as circumstances
warrant.

37
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 103 of 155

Section 3.5: Litigation

© 2245 Valley, LLC v. CarbonLite Industries LLC, Docket No. LLTVA2000374 (San
Bernardino Superior Court)

e Acco Engineered Systems v. CarbonLite Industries, Docket No. RIC2003667 (Cal Super. Ct.
Sep. 15. 2020)

e Bioenergy-Technology, Inc. v. CarbonLite Industries LLC, Docket No. 2020-L-001007 (IIL.
Cir. Ct. Jan. 24, 2020)

e City of Riverside v. CarbonLite Industries LLC, Case No. CVRI 2100496 (Riverside Cty.
Super. Ct.)

e CSI Electrical Contractors Inc. v. CarbonLite Industries LLC, et al., Case No. BC476129
(Cal. Super. Ct.)

e Focus Management Group USA, Inc. v. CarbonLite Industries LLC, Docket No. N19C-12-
216 (Del. Super. Ct. Dec. 23, 2019)

e Luckey Logistics, LLC v. CarbonLite Recycling LLC et al., Docket No. 1:20-cv-01457 (C.D.
Ill. Dec. 30, 2020)

e R2 Logistics, Inc. v. CarbonLite Recycling LLC et al., Docket No. 16-2020-CA-001504-
XXXX-MA (Fla. Cir. Ct. Mar. 10, 2020)

e Trinity Logistics (no suit filed; entered into out-of-court settlement)

e Warner & Warner, Inc. v. CarbonLite Industries, LLC, Docket No. 2020CV000151 (Wis.
Cir. Ct. Jun. 10, 2020)

38
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 104 of 155

Section 3.6(a): Financial Statements

See attached.

39
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 105 of 155

Section 3.6(b): Material Liabilities

None.

40
DOCS_DE:234525.4 13044/001
age 106 of 155

Section 3.6(c): Accounts Receivable Over 30 Days and 120 Days Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 1003 |_ Amcor Rigid Plastics USA, Inc 02/28/21 05/29/21 | Invoice SINV000000718 Invoice PSINV000001465 $556,452.00 | $556,452.00 Y
QG 1003 | Amcor Rigid Plastics USA, Inc 03/31/21 06/29/21 | Invoice SINV000000729 Invoice PSINV000001543 $148,728.00 | $148,728.00 ¥
1003 | Amcor Rigid Plastics USA, Inc 04/21/21 07/20/21 | Order SO-007285 Invoice PSINV000001652 $1,886.40 $1,886.40 Y

a 1003 | Amcor Rigid Plastics USA, Inc 04/30/21 07/29/21 | Order SO-007327 Invoice PSINV000001649 $33,692.27 | $33,692.27 Y
= 1003 | Amcor Rigid Plastics USA, Inc 04/30/21 07/29/21 | Order SO-007328 Invoice PSINV000001650 $33,158.29 | $33,158.29 Y¥
Ly 1003 | Amcor Rigid Plastics USA, Inc 04/30/21 07/29/21_| Order SO-007329 Invoice PSINV000001651 $33,159.92 | $33,159.92 Y
1004 | Banyan Plastics LLC 06/12/20 | 06/12/20 | Order SO-006261 Invoice PSINV000000991 $4,067.70 $0.00 N

T 1004 {| Banyan Plastics LLC 06/12/20 | 06/12/20 | Order SO-006282 Invoice PSINV000000992 $4,227.30 $0.00 N
hy 1004 | Banyan Plastics LLC 06/17/20 | 06/17/20 | Order SO-006283 Invoice PSINV000001000 $4,394.25 $0.00 N
uw 1004 | Banyan Plastics LLC 07/06/20 | 07/06/20 | Order SO-006358-3 Invoice PSINV000001043 $3,781.00 $0.00 N
¢ 1004 | Banyan Plastics LLC 07/10/20 | 07/10/20 | Order SO-006358-1 Invoice PSINV000001041 $3,879.80 $0.00 N
Q 1004 | Banyan Plastics LLC 07/10/20 | 07/10/20 | Order SO-006358-2 Invoice PSINV000001042 $3,801.90 $0.00 N
C 1004 | Banyan Plastics LLC 07/31/20 07/31/20 | Order SO-006358-4 Invoice PSINV000001065 $3,767.70 $0.00 N
1004 | Banyan Plastics LLC 10/06/20 10/06/20_| Order SO-006715-] Invoice PSINV000001239 $2,782.40 $0.00 N

O 1004 | Banyan Plastics LLC 01/26/21 01/26/21 | Order SO-007142-1 Invoice PSINV000001402 $2,666.30 $0.00 N
CS 1004 | Banyan Plastics LLC 01/26/21 01/26/21 | Order SO-007142-2 Invoice PSINV000001403 $2,466.10 $0.00 N
re 1004 | Banyan Plastics LLC 01/26/21 01/26/21 | Order SO-007142-3 Invoice PSINV000001404 $2,441.40 $0.00 N
CQ 1004 | Banyan Plastics LLC 01/26/21 01/26/21 | Order SO-007142-4 Invoice PSINV000001405 $799.00 $0.00 N
Li) 1004 | Banyan Plastics LLC 01/29/21 01/29/21 | Order SO-007144-1 Invoice PSINV000001406 $2,581.80 $0.00 N
g 1004 | Banyan Plastics LLC 01/29/21 01/29/21 | Order SO-007144-17 Invoice PSINV000001407 $2,577.90 $0.00 N
1 1004 ; Banyan Plastics LLC 02/02/21 02/02/21_| Order SO-007144-19 Invoice PSINV000001425 $2,259.40 $0.00 N
CN 1004 | Banyan Plastics LLC 02/02/21 02/02/21_| Order SO-007144-18 Invoice PSINV000001426 $2,628.60 $0.00 N
@ 1004 | Banyan Plastics LLC 02/15/21 02/15/21 _| Order SO-007144-16 Invoice PSINV000001438 $2,394.60 $0.00 N
q 1004 | Banyan Plastics LLC 02/17/21 02/17/21 | Order SO-007147-1 Invoice PSINV000001440 $1,961.70 $0.00 N
1004 | Banyan Plastics LLC 02/17/21 02/17/21_| Order SO-007147-2 Invoice PSINV000001441 $2,206.10 $0.00 N

1004 | Banyan Plastics LLC 02/17/21 02/17/21 _| Order SO-007147-3 Invoice PSINV000001442 $2,148.90 $0.00 N

1004 | Banyan Plastics LLC 02/17/21 02/17/21 | Order SO-007147-4 Invoice PSINV000001443 $2,295.80 $0.00 N

1004 | Banyan Plastics LLC 02/17/21 02/17/21_| Order SO-007144-20 Invoice PSINV000001444 $2,364.70 $0.00 N

1004 | Banyan Plastics LLC 02/19/21 02/19/21_| Order SO-007147-5 Invoice PSINV000001445 $2,358.20 $0.00 N

1004 {| Banyan Plastics LLC 02/23/21 02/23/21 | Order SO-007144-21 Invoice PSINV000001446 $2,555.80 $0.00 N

 

 

DOCS_DE:234525.4 13044/001

41

 

 

 

 
107 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1004 | Banyan Plastics LLC 02/23/21 02/23/21 | Order SO-007144-22 Invoice PSINV000001447 $2,654.60 $0.00 N
N 1004 | Banyan Plastics LLC 02/24/21 02/24/21 | Order SO-007144-7 Invoice PSINV000001455 $2,590.90 $0.00 N
og 1004 | Banyan Plastics LLC 02/24/21 02/24/21 | Order SO-007144-8 Invoice PSINV000001456 $2,561.00 $0.00 N
g 1004 | Banyan Plastics LLC 02/24/21 02/24/21 | Order SO-007144-9 Invoice PSINV000001457 $2,610.40 $0.00 N
‘g 1004 | Banyan Plastics LLC 02/24/21 02/24/21 | Order SO-007144-10 Invoice PSINV000001458 $2,579.20 $0.00 N
a 1004 | Banyan Plastics LLC 02/25/21 02/25/21 | Order SO-007144-25 Invoice PSINV000001459 $2,663.70 $0.00 N
® 1004 | Banyan Plastics LLC 02/25/21 02/25/21 | Order SO-007144-26 Invoice PSINV000001460 $2,557.10 $0.00 N
ul 1004 | Banyan Plastics LLC 02/25/21 02/25/21 | Order S$O-007144-28 Invoice PSINV000001461 $2,628.60 $0.00 N
1004 | Banyan Plastics LLC 02/25/21 02/25/21 | Order SO-007144-27 Invoice PSINV000001463 $2,661.10 $0.00 N

< 1004 | Banyan Plastics LLC 02/26/21 02/26/21_| Order SO-007144-15 Invoice PSINV000001462 $2,635.10 $0.00 N
1004 | Banyan Plastics LLC 02/26/21 02/26/21 | Order SO-007144-23 Invoice PSINV000001469 $2,616.90 $0.00 N

QO 1004 | Banyan Plastics LLC 03/06/21 03/06/21 | Order SO-007144-13 Invoice PSINV000001477 $2,619.50 $0.00 N
1004 | Banyan Plastics LLC 03/06/21 03/06/21 | Order SO-007144-30 Invoice PSINV000001479 $2,672.80 $0.00 N

® 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007144-24 Invoice PSINV000001478 $2,390.70 $0.00 N
1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007144-31 Invoice PSINV000001480 $2,592.20 $0.00 N

1004 | Banyan Plastics LLC 03/09/21 03/09/21 _| Order SO-007144-33 Invoice PSINV000001481 $2,460.90 $0.00 N

a 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007144-32 Invoice PSINV000001482 $2,509.00 $0.00 N
KH 1004 | Banyan Plastics LLC 03/09/21 03/09/21_| Order SO-007237-10 Invoice PSINV000001490 $2,075.00 $0.00 N
mm 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-5 Invoice PSINV000001491 $2,093.00 $0.00. N
ht 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-6 Invoice PSINV000001492 $1,931.00 $0.00 N
tS 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-8 Invoice PSINV000001494 $2,034.00 $0.00 N
© 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-9 Invoice PSINV000001495 $1,937.00 $0.00 N
A 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-11 Invoice PSINV000001496 $2,055.00 $0.00 N
a 1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-12 Invoice PSINV000001497 $2,173.00 $0.00 N
1004 | Banyan Plastics LLC 03/09/21 03/09/21 | Order SO-007237-13 Invoice PSINV000001498 $2,158.00 $0.00 N

th 1004 | Banyan Plastics LLC 03/10/21 03/10/21 | Order SO-007237-7 Invoice PSINV000001493 $2,067.00 $0.00 N
1S 1004 | Banyan Plastics LLC 03/10/21 03/10/21 | Order SO-007237-14 Invoice PSINV000001499 $2,094.00 $0.00 N
e 1004 | Banyan Plastics LLC 03/11/21 03/11/21 | Order SO-007237-1 Invoice PSINV000001487 $2,065.00 $0.00 N
1004 | Banyan Plastics LLC 03/11/21 03/11/21 | Order SO-007237-2 Invoice PSINV000001488 $2,090.00 $0.00 N

1004 | Banyan Plastics LLC 03/12/21 03/12/21 | Order SO-007237-4 Invoice PSINV000001501 $1,960.00 $0.00 N

1004 | Banyan Plastics LLC 03/17/21 03/17/21 | Order SO-007237-3 Invoice PSINV000001500 $1,935.00 $0.00 N

1007 | Bantam Materials International 03/03/21 03/03/21 | Order SO-007201-4 Invoice PSINV000001473 $16,496.00 $0.00 N

 

 

 

 

 

 

 

 

 

 

 

DOCS_DE:234525.4 13044/001

42

 

 

 

 
Page 108 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, 1007 | Bantam Materials International 03/04/21 03/04/21 | Order $O-007201-5 Invoice PSINV000001474 $16,369.60 $0.00 N
“A 1007 | Bantam Materials International 03/05/21 03/05/21 | Order SO-007201-1 Invoice PSINV000001472 $16,249.60 $0.00 N
~~ Credit
3 1007 | Bantam Materials International 03/16/21 03/16/21 | Credit Memo SCM000000175 Memo PSCM000000195 -$12,278.80 $0.00 N
oO 1007 | Bantam Materials International 03/19/21 03/19/21 | Order SO-007201-2 Invoice PSINV000001504 $11,899.20 $0.00 N
oO 1007 {| Bantam Materials International 03/19/21 03/19/21 | Order SO-007201-3 Invoice PSINV000001505 $12,223.20 $0.00 N
a 1007 | Bantam Materials International 03/22/21 03/22/21 | Order SO-007201-6 Invoice PSINV000001506 $12,628.50 $0.00 N
aS 1009 | Avient 03/16/21 04/15/21 | Order $O-007239 Invoice PSINV000001502 $1,423.20 $1,423.20 Y $1,423.20
LL 1012 | Cal Recycle 06/30/20 10/28/20 | Invoice SINV000000514 Tnvoice PSINV000001023 $1,628.12 $1,628.12 Y $1,628.12 $1,628.12
1012 | Cal Recycle 10/31/20 10/31/20 | Invoice SINV000000623 Invoice PSINV000001251 $150,441.80 | $150,441.80 Y $150,441.80 | $150,441.80
Ti 1012 ; Cal Recycle 11/30/20 11/30/20 | Invoice SINV000000672 Invoice PSINV000001317 $162,530.92 | $162,530.92 Y $162,530.92 | $162,530.92
N 1012 | Cal Recycle 12/31/20 121/20 | Invoice SINV000000692 Invoice PSINV000001378 $165,043.94 | $165,043.94 Y $165,043.94 | $165,043.94
oF 1012 | Cal Recycle 01/31/21 01/31/21 | Invoice SINV000000715 Invoice PSINV000001428 $102,749.54 | $102,749.54 Y $102,749.54
q 1012 | Cal Recycle 02/28/21 02/28/21 | Invoice SINV000000725 Invoice PSINV000001470 $32,631.99 | $32,631.99 4 $32,631.99
1012 | Cal Recycle 03/31/21 07/29/21 | Invoice SINV000000737 Invoice PSINV000001555 $29,648.20 | $29,648.20 Y
OQ 1012 | Cal Recycle 04/30/21 08/28/21 | Invoice SINV000000743 Invoice PSINV000001667 $29,362.32 | $29,362.32 Y
1022 | CIB International, Inc 05/03/21 06/02/21 | Order SO-007168 Invoice PSINV000001678 $383.58 $383.58 Y
1022 | CIB International, Inc 05/04/21 06/03/21 | Order $O-007169 Invoice PSINV000001679 $390.42 $390.42 Y
EF 1031 | Everrank Inc. 05/19/20 | 07/18/20 | Order SO-006129 Invoice PSINV000000939 $8,890.56 $0.00 N
1031 _{ Everrank Inc. 06/04/20 | 08/03/20 | Order SO-006184 Invoice PSINV000000960 $16,669.80 $0.00 N
a 1031 | Everrank Inc. 06/04/20 | 08/03/20 | Order SO-006185 Invoice PSINV000000961 $17,426.22 $0.00 N
LO 1031 | Everrank Inc. 06/09/20 |__ 08/08/20 | Order SO-006186 Invoice PSINV000000965 $17,559.78 $0.00 N
1031 | Everrank Inc. 06/12/20 {| 08/11/20 | Order SO-006187 Invoice PSINV000000972 $17,482.50 $0.00 N
ah 1031 | Everrank Inc. 06/15/20 | 08/14/20 | Order SO-006188 Invoice PSINV000000973 $17,101.14 $0.00 N
a 1031 | Everrank Inc. 06/25/20 | 08/24/20 | Order SO-006237 Invoice PSINV000000994 $16,813.44 $0.00 N
1031 | Everrank Inc. 06/26/20 | __ 08/25/20 | Order SO-006238 Invoice PSINV000000997 $16,959.18 $0.00 N
” 1031 | Everrank Inc. 06/30/20 | 08/29/20 | Order SO-006239 Invoice PSINV000001003 $17,612.28 $0.00 N
(D 1031 | Everrank Inc. 07/01/20 | 08/30/20 | Order $O-006304 Tnvoice PSINV000001026 $16,776.90 $0.00 N
1031 | Everrank Inc. 07/09/20 | 09/07/20 | Order SO-006306 Invoice PSINV000001028 $16,701.30 $0.00 N
1031 | Everrank Inc, 07/10/20 | 09/08/20 | Order SO-006305 Invoice PSINV000001031 $16,886.10 $0.00 N
1031 | Everrank Inc. 07/28/20 {| 09/26/20 | Order SO-006307 Invoice PSINV000001052 $16,676.10 $0.00 N
1031 | Everrank Inc. 07/29/20 | 09/27/20 | Order S$O-006308 Invoice PSINV000001055 $16,359.00 $0.00 N

 

 

 

 

 

 

 

 

DOCS_DE:234525.4 13044/001

43

 
109 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ 1031 | Everrank Inc. 09/02/20 11/01/20 | Order $O-006530 Invoice PSINV000001140 $17,255.70 $0.00 N
A 1031 | :Everrank Inc. 09/08/20 11/07/20 | Order SO-006531 Invoice PSINV000001155 $17,992.80 $0.00 N
oD 1031 | Everrank Inc. 09/15/20 11/14/20 | Order SO-006532 Tnvoice PSINV000001161 $17,348.10 $0.00 N
go 1031 | Everrank Inc. 09/24/20 11/23/20 | Order SO-006533 Invoice PSINV000001171 $17,070.90 $0.00 N
o 1031 | Everrank Inc. 09/28/20 11/27/20 | Order SO-006534 Invoice PSINV000001182 $17,440.50 $0.00 N
a 1031 | Everrank Inc. 10/07/20 12/06/20 | Order SO-006535 Invoice PSINV000001209 $16,779.00 $0.00 N
® 1031 | Everrank Inc. 10/14/20 12/13/20 | Order SO-006536 Invoice PSINV000001215 $17,196.90 $0.00 N
i 1031 | Everrank Inc. 10/20/20 12/19/20 | Order SO-006537 Invoice PSINV000001223 $17,602.20 $0.00 N
1031_| Everrank Inc. 10/28/20 12/27/20 | Order SO-006763 Invoice PSINV000001233 $16,995.30 $0.00 N
< 1031 | Everrank Inc. 11/03/20 | 01/02/21 | Order SO-006764 Invoice PSINV000001265 $16,189.32 $0.00 N
: 1031_| Everrank Inc. 11/10/20 | 01/09/21 | Order SO-006765 Invoice PSINV000001264 $16,776.90 $0.00 N
1031 | Everrank Inc. 11/12/20 | 01/11/21 | Order SO-006766 Invoice PSINV000001271 $15,973.02 $0.00 N
Lp 1031 | Everrank Inc, 11/19/20 | 01/18/21 | Order SO-006767 Invoice PSINV000001278 $16,886.10 $0.00 N
6 1031 | Everrank Inc. 12/02/20 | 01/31/21 | Order SO-006768 Invoice PSINV000001323 $16,701.30 $0.00 N
5 1031 | Everrank Inc. 12/04/20 | 02/02/21 | Order SO-006769 Invoice PSINV000001324 $16,726.50 $0.00 N
1031 | Everrank Inc. 12/10/20 |__02/08/21 | Order SO-006770 Invoice PSINV000001325 $16,667.70 $0.00 N
hi 1031 | Everrank Inc. 12/16/20 |__ 02/14/21 | Order SO-006771 Invoice PSINV000001332 $16,732.80 $0.00 N
n 1031 | Everrank Inc. 12/17/20 | 02/15/21 | Order SO-006772 Invoice PSINV000001333 $6,644.40 $0.00 N
™m 1031 | Everrank Inc. 12/3/20 | 03/01/21 | Order SO-007052 Invoice PSINV000001346 $17,448.90 $0.00 N
ht 1031 [| Everrank Inc. 01/06/21 03/07/21 | Order SO-007085 Invoice PSINV000001383 $17,131.80 $0.00 N
iN 1031 | Everrank Inc. 01/13/21 03/14/21 | Order SO-007086 Invoice PSINV000001391 $17,490.90 $0.00 N .
1031_| Everrank Inc. 01/19/21 03/20/21 | Order SO-007087 Invoice PSINV000001396 $17,045.70 | $17,045.70 Y $17,045.70
vt 1031 | Everrank Inc. 02/24/21 04/25/21 | Order SO-007088 Invoice PSINV000001448 $17,669.40 | $17,669.40 Y¥
a 1031 | Everrank Inc. 03/05/21 05/04/21 | Order SO-007226 Invoice PSINV000001475 $1,727.00 $1,727.00 ¥
N 1031 | Everrank Inc. 03/09/21 05/08/21 | Order SO-007227 Invoice PSINV000001489 $17,650.50 | __ $17,650.50 Y
MD 1031 | Everrank Inc. 03/25/21 05/24/21 | Order SO-007089 Invoice PSINV000001508 $17,188.50 | $17,188.50 ¥
[O_1031 | Everrank Inc. 03/26/21 05/25/21 | Order SO-007090 Invoice PSINV000001509 $17,188.50 | $17,188.50 Y
103] Everrank Inc. 03/30/21 05/29/21 | Order SO-007091 Invoice PSINV000001520 $17,238.90 | $17,238.90 ¥
1031 | Everrank Inc. 04/02/21 06/01/21 _| Order SO-007092 Invoice PSINV000001557 $17,398.50 | $17,398.50 Y
1031} Everrank Inc. 04/06/21 06/05/21 | Order SO-007093 Invoice PSINV000001558 $17,850.00 | $17,850.00 ¥.
1031 | Everrank Inc. 04/08/21 06/07/21 | Order SO-007094 Invoice PSINV000001564 $16,944.90 | $16,944.90 Y
1031 | Everrank Inc. 04/13/21 06/12/21 | Order SO-007095 Tnvoice PSINV000001574 $17,001.60 | $17,001.60 ¥

 

DOCS_DE:234525.4 13044/001

44

 

 
110 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c 1031 _| Everrank Inc. 04/21/21 06/20/21 | Order SO-007286 Invoice PSINV000001613 $17,270.40 | $17,270.40 Y
NI 1031 {| Everrank Inc. 04/28/21 06/27/21 | Order SO-007228 Invoice PSINV000001639 $20,182.50 | $20,182.50 Y
oO 1031 | Everrank Inc. 05/05/21 07/04/21 | Order SO-007229 Invoice PSINV000001668 $20,182.50 | $20,182.50 Y
= 1031 | Everrank Inc. 05/10/21 07/09/21 | Order SO-007230 Invoice PSINV000001685 $21,230.00 | $21,230.00 Y
C 1033 | Go Green Industries 12/17/20 O1/31/21 | Order SO-006964 Invoice PSINV000001344 $9,595.00 $0.00 N
[ 1033 | Go Green Industries 05/12/21 06/26/21 | Order SO-007301-3 Invoice PSINV000001686 $3,598.00 $3,598.00 Y
TG 2
@ Indorama Ventures/Green Fiber -
= 1035 | Customer 08/12/20 | 08/12/20 | Order SO-006492-2 Invoice PSINV000001118 $18,371.48 $0.00 N
= Indorama Ventures/Green Fiber -
1035 {| Customer 08/20/20 | 08/20/20 | Order SO-006492-1 Invoice PSINV000001119 $18,312.05 $0.00 N
st Indorama Ventures/Green Fiber -
1035 | Customer 09/01/20 09/01/20 | Order SO-006492-3 Invoice PSINV000001139 $17,761.43 $0.00 N
oO Indorama Ventures/Green Fiber -
1035 _| Customer 09/18/20 | 09/18/20 | Order S0-006492-4 Invoice PSINV000001172 $18,189.69 $0.00 N
db Indorama Ventures/Green Fiber -
1035 | Customer 09/29/20 | 09/29/20 | Order SO-006492-5 Invoice PSINV000001177 $18,528.80 $0.00 N
oO Indorama Ventures/Green Fiber -
1035 | Customer 10/28/20 10/28/20 | Order SO-006492-6 Invoice PSINV000001232 $17,953.71 $0.00 N
Indorama Ventures/Green Fiber -
Oo 1035 | Customer 05/12/21 05/12/21 | Order SO-007238-10 Invoice PSINV000001683 $9,868.00 $9,868.00 Y
CS Indorama Ventures/Green Fiber -
i 1035 | Customer 05/12/21 05/12/21 | Order SO-007238-11 Invoice PSINV000001684 $9,688.00 $9,688.00 Y
NI Indorama Ventures/Green Fiber -
| 1035 | Customer 05/13/21 05/13/21_| Order SO-007238-2 Invoice PSINV000001687 $10,004.00 | $10,004.00 “4
oO Indorama Ventures/Green Fiber -
wd 1035 | Customer 05/13/21 05/13/21 | Order SO-007238-12 Invoice PSINV000001688 $9,808.00 $9,808.00 Y
air Indorama Ventures/Green Fiber -
WN 1035_| Customer 05/13/21 05/13/21 | Order SO-007238-13 Invoice PSINV000001689 $9,844.00 $9,844.00 Y
M) Juan Hernandez Recycling, LLC/Valemi
iY) 1039 | Inc. 04/27/21 05/12/21 | Order SO-007241-67 Invoice PSINV000001631 $432.33 $432.33 Y
Juan Hernandez Recycling, LLC/Valemi
LD 1039 | Inc. 04/27/21 05/12/21 | Order SO-007241-68 Invoice PSINV000001632 $679.51 $679.51 Y
Juan Hernandez Recycling, LLC/Valemi
1039 | Inc. 04/27/21 05/12/21 | Order SO-007241-76 Invoice PSINV000001635 $734.12 $734.12 Y
Juan Hemandez Recycling, LLC/Valemi
1039 | Inc. 04/27/21. 05/12/21 | Order SO-007241-47 Invoice PSINV000001636 $729.91 $729.91 Y
1039 | Juan Hernandez Recycling, LLC/Valemi 04/27/21 05/12/21 | Order SO-007241-69 Invoice PSINV000001637 $637.45 $637.45 Y

 

 

DOCS_DE:234525.4 13044/001

45

 

 

 

 
111 of 155

The.

 

08/21

Juan Hernandez Recycling, LLC/Valemi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1039 | Inc. 04/27/21 05/12/21 | Order SO-007241-70 Invoice PSINV000001638 $703.44 $703.44 Y
SS Juan Hernandez Recycling, LLC/Valemi

se 1039 | Inc. 04/28/21 05/13/21 | Order SO-007241-59 Invoice PSINV000001640 $751.31 $751.31 Y
SG 7 -
Juan Hernandez Recycling, LLC/Valemi

‘ 1039 | Inc. 04/29/21 05/14/21 | Order SO-007241-77 Invoice PSINV000001642 $728.25 $728.25 Y
= Juan Hernandez Recycling, LLC/Valemi

al 1039 | Inc. 04/30/21 05/15/21 | Order SO-007241-71 Invoice PSINV000001647 $583.79 $583.79 Y
Juan Hernandez Recycling, LLC/Valemi

L 1039 | Inc. 04/30/21 05/15/21_| Order SO-007299-1 Invoice PSINV000001648 $1,960.00 $1,960.00 Y
NJ 7 7
Juan Hernandez Recycling, LLC/Valemi

~ 1039 | Inc. 05/05/21 05/20/21 | Order SO-007299-2 Tavoice PSINV000001674 $2,014.00 $2,014.00 Y
\* 5 7
uw Juan Hernandez Recycling, LLC/Valemi

ob 1039 | Inc. 05/05/21 05/20/21 | Order SO-007299-3 Invoice PSINV000001675 $1,957.00 $1,957.00 Y
Oo Juan Hernandez Recycling, LLC/Valemi

1039 | Inc. 05/06/21 05/21/21 | Order SO-007241-79 Invoice PSINV000001672 $721.57 $721.57 Y
Juan Hernandez Recycling, LLC/Valemi

1039 | Inc. 05/06/21 05/21/21 | Order SO-007299-4 Invoice PSINV000001673 $1,913.00 $1,913.00 Y
a Juan Hernandez Recycling, LLC/Valemi

b 1039 | Inc. 05/06/21 05/21/21 | Order SO-007300-1 Invoice PSINV000001676 $1,225.32 $1,225.32 Y
Pp Juan Hernandez Recycling, LLC/Valemi

Nh 1039 | Inc. 05/07/21 05/22/21 | Order SO-007300-2 Invoice PSINV000001680 $1,137.24 $1,137.24 Y¥
to Juan Hernandez Recycling, LLC/Valemi

ad 1039 | Inc. 05/07/21 05/22/21 | Order SO-007300-3 Invoice PSINV000001681 $1,200.00 $1,200.00 4

H Juan Hernandez Recycling, LLC/Valemi -

x 1039 | Inc. 05/10/21 05/25/21 | Order SO-007300-4 Invoice PSINV000001682 $1,250.40 $1,250.40 ¥
N Juan Hernandez Recycling, LLC/Valemi

@ 1039 | Inc. 05/13/21 05/28/21 | Order SO-007299-7 Invoice PSINV000001690 $1,788.00 $1,788.00 Y
n Juan Hernandez Recycling, LLC/Valemi

© 1039 | Inc. 05/13/21 05/28/21 | Order SO-007299-17 Invoice PSINV000001691 $1,996.00 $1,996.00 Y
© Juan Hernandez Recycling, LLC/Valemi

1039 | Inc. 05/13/21 05/28/21 | Order SO-007300-6 Invoice PSINV000001692 $1,172.40 $1,172.40 Y

1051 | Nestlé Waters North America, Inc 04/30/21 03/03/21_| Invoice SINV000000746 Invoice PSINV000001693 $239,657.88 | $239,657.88 ¥

1051 _{ Nestlé Waters North America, Inc 04/30/21 05/11/21 | Invoice SINV000000747 Invoice PSINV000001694 $674,382.72 | $674,382.72 Y

BL DEP AR
1051 | Nestlé Waters North America, Inc 05/05/21 05/30/21 _| Nestlé Waters NA - Inv 1552, 1553 CM203 Payment 05.05.21A4 -$0.01 -$0,01 Y

 

DOCS_DE:234525.4 13044/001

46

 

 

 

 

 
112 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BL DEP AR

1051 | Nestlé Waters North America, Inc 05/11/21 03/30/21 | Nestlé Waters North America, Inc Payment 05.11.21B -$150.00 ~$150.00 Yy

A 1054 i Niagara Bottling, LLC OI/16/19 | O1/16/19 Niagara Bottling, LLC Payment ACH 01.16.19 -$162.34 $0.00 N
a Credit

oo 1054 Niagara Bottling, LLC 05/31/19 | 05/31/19 | Credit Memo. SCM000000032 Memo PSCM000000040 $1,245.62 $0.00 N
vot Credit

‘g 1054 | Niagara Bottling, LLC 06/30/19 | 06/30/19 | Credit Memo SCM000000039 Memo PSCM000000047 $5,802.15 $0.00 N
Credit

o 1054 | Niagara Bottling, LLC 06/30/19 | 06/30/19 | Credit Memo SCM000000042 Memo PSCM000000050 -$58.32 $0.00 N

ik 1054 | Niagara Bottling, LLC 07/31/19 | 07/31/19 | Invoice SINV000000166 Invoice PSINV000000369 $1,343.84 $0.00 N
r Credit

1054 | Niagara Bottling, LLC 07/31/19 | 08/15/19 | Credit Memo SCM000000048 Memo PSCM000000056 ~$2,239,75 $0.00 N

st 1054 | Niagara Bottling, LLC O9/NE/19 | 09/16/19 Niagara Bottling, LLC - Inv 416, 60CM, 61CM_ | Payment AR DEP 09.16.19A -$1,297.64 $0.00 N

hy 1054 | Niagara Bottling, LLC 10/15/19 10/15/19 | Niagara Bottling, LLC Payment AR DEP 10.15.19A $1,045.74 $0.00 N

we 1054 | Niagara Bottling, LLC Li/15/19 11/15/19 | Niagara Bottling, LLC - Inv 519, CM79, CM80_| Payment AR DEP 11.15.19B -$890.01 $0.00 N

i Niagara Bottling, LLC - test for new ACH

1054 | Niagara Bottling, LLC 04/29/20 04/29/20 | account Payment AR DEP 04.29.20A. -$0.01 $0.00 N

1054 | Niagara Bottling, LLC 04/30/20 | 05/15/20 | Invoice SINV000000453 Invoice PSINV000000890 $2.00 $0.00 N
Credit

1054 | Niagara Bottling, LLC 06/30/20 | 06/30/20 | Credit Memo SCM000000127 Memo PSCM000000139 -$12,728.66 $0.00 N

I 1054 | Niagara Bottling, LLC 0131/21 01/31/21 | Invoice SINV000000707 Invoice PSINV000001411 $246,554.54 $0.00 N
q , Credit

' 1054 | Niagara Bottling, LLC 01/31/21 02/15/21 | Credit Memo $CM000000162 Memo PSCM000000182 -$1,329.57 $0.00 N

( 1054 | Niagara Bottling, LLC 02/28/21 02/28/21 | Invoice SINV000000719 Invoice PSINV000001464 $423,211.29 $0.00 N
Credit

1054 | Niagara Bottling, LLC 02/28/21 03/15/21 | Credit Memo SCM000000174 Memo PSCM000000194 -$2,172.54 $0.00 N

1 1054 | Niagara Bottling, LLC 03/31/21 03/31/21 | Invoice SINV000000734 Invoice PSINV000001545 $44,042.79 $0.00 N
Credit

1054 _| Niagara Bottling, LLC 03/31/21 04/15/21 | Credit Memo SCM000000181 Memo PSCM000000201 -$202.85 $0.00 N

1063 Pepsi 04/30/19 | 05/30/19 | Invoice SINV000000085 Invoice PSINV000000204 $30,608.32 $0.00 N

© 1063 Pepsi 12/31/20 | 01/30/21 | Invoice SINV000000693 Tnvoice PSINV000001379 $13,165.27 $0.00 N

1063 | Pepsi 01/31/21 03/02/21 | Invoice SINV000000714 Invoice PSINV000001427 $115,985.83 $0.00 N

1063 | Pepsi 02/28/21 03/30/21 | Invoice SINV000000726 Invoice PSINV000001471 $94,287.16 $0.00 N

1063 | Pepsi 03/31/21 04/30/21 | Invoice SINV000000733 Invoice PSINV000001544 $37,995.36 $0.00 N

i 1103 | U Polymer Solution 12/29/20 I 01/28/21 | Order SO-006886-8 Invoice PSINV000001347 | $250.08 $0.00 N

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCS_DE:234525.4 13044/001

47
 

 

 

 

 

 

 

 

Filed 06/08/21 Page 113 of 155

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1103 | U Polymer Solution 12/30/20 | 01/29/21 | Order $0-006886-9 Invoice PSINV000001348 $1,439.20 $0.00 N
1103 | U Polymer Solution 12/30/20 | _ 01/29/21 | Order SO-006886-10 Invoice PSINV000001349 $1,462.40 $0.00 N
1103 | U Polymer Solution 12/31/20 | 01/30/21 | Order SO-007080 Invoice PSINV000001350 $1,400.80 $0.00 N
1103 | U Polymer Solution 01/06/21 | 02/05/21 | Order $0-007097-1 Invoice PSINV000001386 $1,477.60 $0.00 N
1103 | U Polymer Solution 01/13/21 | 02/12/21 | Order $O-007097-2 Invoice PSINV000001392 $1,405.60 $0.00 N
1103 | U Polymer Solution 01/13/21 | 02/12/21 | Order $0-007097.3 Invoice PSINV000001393 $1,439.20 $0.00 N
1103 | U Polymer Solution 04/01/21 | 05/01/21 | Order S0-007097-4 Invoice PSINV000001568 $1,432.00 | $1,432.00 Y
1103 | U Polymer Solution 04/01/21 | 05/01/21 | Order SO-007097-5 Invoice PSINV000001569 $1,470.40 | $1,470.40 Y
1103 | U Polymer Solution 04/06/21 | 05/06/21 | Order S0-007097-6 Invoice PSINV000001570 $1,452.80 | $1,452.80 ¥
1103 | U Polymer Solution 04/07/21 | 05/07/21 | Order SO-007097-7 Invoice PSINV000001571 $1,408.00 | $1,408.00 Y
+ 1103 | U Polymer Solution 04/08/21 {| _ 05/08/21 | Order S0-007097-8 Invoice PSINV000001572 $1,405.60 | $1,405.60 Y
M1103 | U Polymer Solution 04/13/21 | 05/13/21 | Order S0-007097-9 Invoice PSINV000001575 $1,366.12 | $1,366.12 Y
tfy—_1103 | U Polymer Solution 04/13/21 | 05/13/21 | Order $0-007200-1 Invoice PSINV000001576 $1,376.80 | $1,376.80 Y
“ 1116 | Western Container Corporation 03/31/21 | 05/15/21 | Invoice SINVO00000735 Invoice PSINV000001546 $10,065.44 | $10,065.44 Y
Tear
a 1130 | DevTech PET, Inc/Envases 10/31/20 | __10/31/20 | Credit Memo $CM000000147 Memo PSCM000000166 $1,416.46 | -$1,416.46 Y -$1,416.46 | -$1,416.46
1130 _| DevTech PET, Inc/Envases 04/02/21 | _04/12/21 | Order $0-007265.3 Invoice PSINV000001653 $33,709.54 | $33,709.54 Y $33,709.54
Ch——1130 | DevTech PET, Inc/Envases 04/06/21 | 04/16/21 | Order SO-007265.4 Invoice PSINV000001654 $34,240.28 | $34,240.28 ¥ $34,240.28
H-__1130 | DevTech PET, Inc/Envases 04/06/21 | 04/16/21 | Order S0-007265-5 Invoice PSINV000001655 $34,827.34 | $34,827.34 Y $34,827.34
"P___1130 | DevTech PET, Inc/Envases 04/09/21 | 04/19/21 | Order S0-007265-6 Invoice PSINV000001656 $34,158.31 | $34,158.31 ¥
M1130 | DevTech PET, Inc/Envases 04/13/21 | 04/23/21 | Order $0-007265-7 Invoice PSINV000001657 $34,957.33 | $34,957.33 Y
1130 | DevTech PET, Inc/Envases 04/15/21 | 04/25/21 | Order SO-007265-8 Invoice PSINV000001658 $34,734.60 | $34,734.60 Y
D___1130 | DevTech PET, Inc/Envases 04/16/21 | 04/26/21 | Order S0-007265-9 Invoice PSINV000001659 $34,209.65 | $34,209.65 ¥
y 1130 | DevTech PET, Inc/Envases 04/19/21 | 04/29/21 | Order S0-007265-10 Invoice PSINV000001660 $33,283.94 | $33,283.94 Y
a 1130 | DevTech PET, Inc/Envases 04/23/21 {| __ 05/03/21 | Order S0-007265-11 Invoice PSINV000001661 $33,829.60 | $33,829.60 Y
1130 | DevTech PET, Inc/Envases 04/27/21 | 05/07/21 | Order SO-007265-12 Invoice PSINV000001662 $34,657.60 | $34,657.60 Y
fA___1130 | DevTech PET, Inc/Envases 04/29/21 | 05/09/21 | Order $0-007265-13 Invoice PSINV000001663 $34,183.15 | $34,183.15 Y
& 1130 | DevTech PET, Inc/Envases 04/30/21 | 05/10/21 | Order SO-007265-14 Invoice PSINV000001664 $34,285.00 | $34,285.00 Y

 

 

 

 

 

 

DOCS_DE:234525.4 13044/001

 

48
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 114 of 155

Section 3.6(e): L/C Draws

None.

49
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 115 of 155

Section 3.6(f): DIP Budgeted Capital Expenditures

 

 

 

 

 

 

 

 

 

 

DOCS _DE:234525.4 13044/001

Starlinger Line 3 $2,143,260 $0 $2,143,260 $0

Facility Enhancements related to Starlinger line $1,106,435 $189,820 $0 $916,615

General Capex & Spare Parts $250,000 $197,965 $52,035 $0
50
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 116 of 155

1OO/PPOEL PS7SPET-AG SOO .

 

 

 

 

 

 

Is

90756 VO “Wory901g

8S 19EOZ$ | TZOZ/ST/E JORIUOD ILD [BIOL OTT Serysnpuy op TuoqreD O0E Sng ‘peoy Yodsry-yory Sgez
“OUy JaTyNg

SeOIAleg 80776 VO “oulpreuieg ues

00°0$ | PIOZ/8Z/s JueyD J0y juotseIy OTT Serysnpuy ou qTuoqies OSZ olNg ‘ouRT Jsomuns 0S6]

, ‘OUT “SSOTAIOS Ssousng Woneg

ee 01906 VO ‘ssunidg oJ eyuRs

SS IPL*6E$ | SLO@/LT/P Ayqiqisuodsey 110] 189.4 01 OTT SeLnsnpyy ey Tuoqie| peoy ydeisojol {7871
ries ITI siosseiduioy oodog sepry

 

 

 

 

(IZ0Z/LL/§ f0 SD) SOD any pajpuysy

 

 

 

 

 

 

 

 

 

 

 

 

056 Ores ysodep Atynn uonned-ysog SODMH() SpIssoary
ETI TES ysodep Ayynn worjed-jsog sey YO WsyINos
80r'77$ ysodop ropuea uoyned-jsog OTT erunsty,
000‘°7$ ysodop Jopusa uoled-jsog sqe’] yoooqeg
000°01$ ysodop Jopusa uonned-jsog soLsnpuy uoyAe[D
000‘O0T$ ysodop Jopusa uoTned-jsog | sistyetoodg UorssIuIsuRI], IaMog
000°SL$ ysodap Jopusa uonned-jsog [esodsiqi susyly
OLZ99F$ yisodoq sseey quowdinby soueuLy yustidmby Ieriqeuoys

 

(IZ0Z/1/¢ fo sv) Sjassy piodasg

suonBsOg Xv], pux ‘sjs0 a1NnZ ‘sjossy predaig :(8)9°¢ WOKDag
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 117 of 155

cs

1OO/PPOET P'SeSPEc-Ad SOOd

‘apog Aajdnsryueg ay} Jo ¢9¢ WOTDes 03 JURNSINd JUATAUBISse 0} Joofqns UleUIOI sjUaWIS0ISB

Bso4] “UlS19Y} PPUTe}WOS SUOTIPUOS pUk SULIE} 94} 0} Joalqns ‘TT SeLYsnpuy ay! TuogIeD Aq pounsse Used savy sJUoUosIse osoy} ‘OCZ “ON JoYDOC 0} JuRNsIN ,

 

 

SE610 VI ‘Youmsdy

 

 

 

 

 

 

 

 

 

 

 

LS OLTTI$ | 1ZOZ/9Z/E UoUlssIS y 90,4 FenULy OTT Solsnpuy oy Tuoqie) peoy ISTY PIO €Z
OU] “VOLIswWYy YON euler
. oseoT] SUIplIng satusnpur ou-uoar ‘ POLT6 VO ‘OleHO
00°0$ | O10Z/T/OT Jaquad ssousng erquinjo> OTT Selasnpuy oy Tuoqre OOT Orns JOS SINOSUOY) OPSE
JT] ‘19}U9¢ ssoursng eiqunjo>
ay Ay 61001 AN OA MON
. WUSUSSIOW AUTEHUSPIUO,) 609T SHING “SOIT snqumnjod ¢
00°0$ | 610Z/TI/T pur Sunsopasiq-UON [enInyA] OTT Selasnpuy ey Tuogsey) TT ‘dd puny doo paso 0/9
dI ‘puny doo7T pasojp
= aE Sauna
910C/TE/8 Alddng Lad JounsuoD OTT Solasnpuy oy Tuoqre") ees eee oct!
(Aueduioa
ASOd OF SHOMIPHONTY ISA Auedwos Suno X-poomieps
a}0uooy 29g ueIIV &/4/P) 2 BUNOA-POOAUEPS)
3 90L16 VO Wed ULapreg
JUSUISOIS VY Joos esplqueor OZ9PI
910C/T/9 Ajddng [ad Jowmsuos-jsog ITT Sotisnpay oa TI0q7e) (Aueduros)
uelTV e/q/p) Auedurosd Suno 7 -poomepes)
uondiasqns s9¢ s00g0 19009 TI ‘SIH BORSA
00°0$ | 170@/b/7 Joy Jaumjuas epnowueg OTT Solusnpuy oy Tuoqre) SNUSAY SONBATTAT “N 007
ITI MG)
— uondirosqng sao1areg 19009 TI “STITH wours
0O0'OTT ES | TTOC/P/e JO1q-KU0A\ OID] PUL, OTT Setasnpuy sy Tuoqre:) onUSAV eee aa

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 118 of 155

es

LOO/PPOET P'S7SPET-AC SOOd

 

ISOJJO OLY ‘UV

 

 

 

 

 

 

 

SOHON UOISUo}X| PILT6 VO ‘oR

00°0$ | 0C07Z/8Z/r ‘OT JUSTUIPUSINY osee’] OTT Sehasnpul oy’Tuog se?) OOT SHINS Jeans sinoDU0D OPSE
Joy yesodoig Suipurquon ‘ad

‘pun,] SoNsIso'] “Sp poyosie yl siBopoig

JOJO yWRYL UNV

juomeei8y vIL16 VO ‘onewUO
00°0$ | O7O7/PZ/E asva’] Jo UoIsuayKA JO SOON OTT Selsnpuy op Tuoqre > OOT SUNS JOS SIMOSUOD OPE
‘CT

‘puny Sonsiso’y “SF pojossel sIsoporg

P8790 LO Uoysys

00°0$ | OZOZ/LZ/S ued PlOD -wonejond) OTT Selasnpuy oj Tuoqie > onusay Wodespiig OIL
"OUT SSOUSINS YIBOH JOW]P_ULpeg

C600E VD “SSO1ION

00°'0$ | porepug OSf] JO SULIOT, YT sosnpuy syyuoqes ABA BOOP |
“OU] ‘soyeIOOssY UleyuR’T

quoursai3y 8576 VO WOULaLy
00°0$ | 9107/02/CI aunso[asIq]-UON [eraNyA, OTT SeLUsnpuy oy Tuoqie) ABA TIS cOEL
“OUT “Yoo, vrey

juouljsedaq jesoTy :uny

00°'0$ | porepur) JUSUISOIS YY BSUSOT'T Jas pu SOLISNPUT Oy TUOGIe : OIZL6 HO “Pueliod
$ Tee Pid OTT Soren bed Tao OOP MIN JOINS YSIOTEY MN SLIT
“OUI SAIBOTOUYDE |, BEC] [eQOTH Jef

: d SSL06 VO “IIH Teusis
ZL'COL‘6Z$ | IZOZ/TL/E (8200€£"6102#) Tesodtond OTT semsnpyy ey quogqe JONG WRT OOLI

 

 

wish UoTRoLng Joye A

 

 

ITT sarsojouypay rsye yy, enboag

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 119 of 155

vs

IOO/PPOEI P'STSHETAG SOOd

‘apog Aojdn.nueg ou} Jo Sg¢ WOKS 0} Juensmd jUStUUSISSe 0} joofqns sUTeISI JUOUISeIBe

SIU] “Wle19q} PeuleJUOS SUOHIPUOD puke SUI} ay 0 Joolqns “DTT SoLysnpuy oy TuoqIeD Ag poumnsse Ueaq sey JuoUEeIse SIR “BCT “ON Joyo 0} JUENSIN |

 

 

ZTIS8r7vI$

8LOC/P/S

Iopio
oSueyD JUSUssassYy Ssoo01g
AIOJUSAUT pue Suumpoejnueyy

YY] souysnpuy eyyuoqies

COOEL MO ‘Puowpy
rIOLE XO O'd
OTT Brunsry,

 

78°86S°061$

610C/8/8

I a[npeyos juowudinby

OTT SeLysnpuy oy Tuoqie;

juounredeg Upa wy

pOTSL XI ‘ourld

OSET SINS “Aemyeg oyTURID [09S
OT] Soueury [eroi1sumod IeLiqouois

 

6102/8 1/1

JUSUIIOIBY osee’] Jo\se/

JVI SoLysnpuy oy Tuoqres

juourjredoq ppely suny

POTSL XL “urd

OSET ang ‘Aemyeg opueID [095
OTT SoueUuly [elorswUOZ JeLiqouo}s

 

{2000} 39g

OCOC/E/E

ES9PO0CVIN
"ON UOLVULITFUOT) JOpIO

JT] Solsnpuy ey Juoqies)

eLySny
YoRquessloM 9ST

Lp osseqsioyyin,y

HG W Yeys[jasey ‘oD 2 rsBurpreis

 

00°0$

TCO7/6Z/E

qususeIs y loddng s}0wWsy

ITI solysnpuy oy Juoqies

AUBULIOD “BISQUOYIS €[ S46
OE] Wes Iausdoy
Hqwy yoojoses

 

00°0$

O10Z/T/O1

JUSUISAISY aSeoT

YT soLsnpuy oyJuoqses

ISO ORY UNV

P9L16 VO ‘one

OO] SNS Jeong sIncoUOD OPSE

‘aI

‘puny SonsIso7T “SF poyesse], siBopoig

 

 

00°0$

 

TO0C/C/E

 

JUOUIOAIS YW
ISBS] O} JUSUIPUSTY ISILy

 

JT] somysnpuy oy1Juoqses

 

IDOIO Wye “UNV

POLI6 VO ‘ouRUC

OO] SINS 490119 SsINODUOD OPSE

‘aT

‘puny Sonsiso'T “S'( polesie] sIsopoig

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 120 of 155

1OO/PPOEI P'StSrEt:-ad SOOd
gs

 

96S°PET$ -O'TT Somsnpyy syryaoqre e

(1707 ‘Og MD Ysnosyy, paypunysy) suoyps04g XDI,

 

C00EL MO “Puowupy

 

 

 

 

JUOUISAISY _
IZO@/PI/1 seotMiog pure Sunsopy 1e1sepy OTT seLysnpuy oyJuoqies) PIOLE XOG ‘O'd
I OT] ‘erunsiy
COOEL MO ‘puowpy
OZOT/PI/T ayes” SUlSOH OTT SoLsnpuy oy Tuoqie; PIOTE XOG ‘O'd
OTT “erunsry,
COOEL MO “puowpy
OCOT/PI/T JUSWSeIS VW SULSOP OTT SeLasnpuy oy Tuoqies VLIOLE XOd ‘O'd

 

 

OTT erunsry,

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 121 of 155

Section 3.6(h): Capital Lease Obligations

None.

56
DOCS_DE:234525.4 13044/001
 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 122 of 155

Section 3.7(a): Real Property Leases

Real Property Leases

      

rologis Largete
LP.
3546 Concours Street, Suite 100
Ontario, CA 91764
Attn: Market Officer

ogistics Fun

CarbonLite Industries
LLC

Notice of Extension of Lease
Agreement

3/24/2020

 

Prologis Targeted U.S. Logistics Fund,
L.P.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

Nonbinding Proposal for Lease
Amendment re: Extension
Notice

4/28/2020

 

Prologis Targeted U.S. Logistics Fund,
L.P.
-3546 Concours Street, Suite 100
Ontario, CA 91764
Attn: Market Officer

CarbonLite Industries
LLC

Lease Agreement (Palmyrita)

1/21/2020

 

Prologis Targeted U.S. Logistics Fund,
L.P.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

First Amendment to Lease
Agreement

3/2/2021

 

Prologis Targeted U.S. Logistics Fund,
LP.

3546 Concours Street, Suite 100
Ontario, CA 91764

Attn: Market Officer

CarbonLite Industries
LLC

Lease Agreement

10/1/2010

 

 

Columbia Business Center, LLC
3546 Concours Street, Suite 100
Ontario, CA 91764

 

CarbonLite Industries
LLC

 

Columbia Business Center
Building Lease

 

10/1/2010

 

Real Property Default or Lapse

e None.

DOCS _DE:234525.4 13044/001

57

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 123 of 155

Section 3.7(b): Contracts Related te Material Repairs, Work or Improvements

 

Atlas Copco Compressors

 

 

 

 

 

 

 

 

 

 

DOCS _DE:234525.4.13044/001

LLC CarbonLite 10 Year Total Responsibility 4/27/2015

12827 Telegraph Road Industries LLC Maintenance Plan

Santa Fe Springs, CA 90670

Buhler Inc.

2385 Arch-Airport Road, CarbonLite

Suite 300 Industries LLC Total Care Contract 3/15/2021

Stockton, CA 95206

Erema North America, Inc. CarbonL ite

23 Old Right Road Industries LLC Annual Fee Agreement 3/26/2021
| Ipswitch, MA 01938

Evoqua Water Technologies

LLC CarbonLite Water Purification System 3/11/2021

1700 28th Street Industries LLC Proposal (#2019-330028)

Signal Hill, CA 90755

Starlinger & Co. Gesellschaft

m.b.H. . .

Furtherstrasse 47 arom C Nracposeemation No. 3/3/2020

2564 Weissenbach neus

Austria

58
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 124 of 155

1OO/PPOEI PSTSPETAC SOOG

 

 

 

 

 

 

 

6S
OT] Burseyorg
V 9Apeyps yorduurd LeLIl AN ATS
. - (¥0" €¥89180S) OTT Surpodooy eq wourd 2uO
(arX) SAOGE BOS OSBIq | 81OT/SZ/9 jeteer3y sqruoqie7) “Ou
oases] porluy) ‘YT soLusnpuy ‘eOLIoWy SuON{OS uoURD
oy Tuoqe)
. LPLIL AN ‘OHMS
. (v0'€r89180S) JT songsnpuy yaeg woues suo
(ATX) aAoge sas ssea[q | 810Z/81/9 JUSUNDOIS WY :
oseo’y poyiu TNO.) oul
peg) “eOLIOUr
LIS SuUOLINjOS uoURD
“Jepunesoy} tunpusppy LyLIt AN “HPAII
(arx) onp syunoure uonnedeid predun jo yunov0e epu UOHeIGIPOy| ITI sowusnpuy yueg wourd suo
: UO UOURD YIIAA $}OV.QUOS S}I JO UreyI0 Jopun ynejep Ul porepaty - juomsaIs y oy Juoqses) “ou
ui P ryuoq I
SI JoT[2S ‘saTMpsyos ood ,SIojgoq] oY} Ul YO} yos sy asea’] poy ‘eoLiaury suoTNjos uouRD
80726 VO ‘ourpieuieg ueg
‘ssoooid ayes ou Surpued joe.nuoo sity SOOIM19g WON O11 sowasnpuy 0SZ
(It) | Japun TUOUT-0}-YJUOUT 08 0] pooISe sey JO[[OS “SULIO} | PIOZ/SZ/S Jor woursex8 aruoare eqns ‘oue’y isomuNS QS6]
sit Aq TZ0Z ‘TE Ae Uo amdxea 0} 198 ST RYU STYT yt ev TROGIR “OUT
*SOdIAIOS Ssouisng youeg
"1Z07@ [dy ur juowteoise Ajddns
W119}-LIOYS & OUI poroqia jnq ‘ssoooid ayes Sulosuo stp pueyiezMs
sulpued Yoel Ul Ja[[oS Woy Surseyoind sy posned ‘ ‘ aA”
(1) | JOOUrY ‘sULI9] yons sopun aseysind 0} penunuos pue | [Z0Z/6Z/P Mowe OTT Sonasnpuy HONZ 0S 08 HO
‘poidecor Jooury soBueyo Surotid yorym ‘sjov.yu0S Teens SoU TUOqeO re Osse.ySIonvoINy |
Sl JapuN JOOUTY 0} pesieyo Surowd oy) posueyo Hqwp dnoip Jooury
Ajesojeyrun. sBurppoy ‘oyeql woe oy 0} Jog
(a) (42030 Supesedg OTI ssupjoH mmect xa
OCOC/L/CI Jory) Jone] Jao ayyuoqres Wo XPV

 

 

 

SPIVIJUOD [VLII}VI/ ?(B)Q°E WOIDIIS

 

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 125 of 155

09

LOO/PPOE] P'S7SpET-AC SOOd

 

“R902 “SULI9} Yons Jopun aseyoind 01 ponuryuos pur
“‘poydasoe B[07-e907 soBueyo Suroiid yor “sjoe.nU0.
$}I LapuN BlOD-2907 0} pesieyo Surorid ayy pesueyo
Alyesoqeyiun sBurppoy ‘oyeq wonHed op 0} JOLIg

CLEOE VO “equepy
BZE]q BIOD-2905 sug

 

 

 

 

 

 

 

 

 

 

ie) SUOHIpPUo,) pue OTT s8upjoH 7
@ “2902 JO Jyelyjaq uo Joureyu07 Wiayso~y Aq s}OR.U09 oL0c/T/S SULIO] JoyseyA] SUL oy Juoqse) auto thors eo
yons Japun seonpoid yt yonpoid Jo apes oy) 1OF in a 1 ae 2107-290 d
peyesueduiood si pur ‘“Jepunesety} suonesi[qo ,s10jqeq . J SSOZD PLOD-P00)
ay} suuoysed (ID pue ZuljoAdeyY YIM Suoye) Jsyjos
“IQAOMOLT “SSUIP[OF SI B[OD-8907 YIM syoe.QUOD
.Si01G9C 9u} Jo Tye Japun Aprediajunos 301qaq syL,
juoweaIsy 90L16 VO Med UlMpyeg
. Ajddng Lad OTT soLysnpuy yoNS SSpliqueos OZIPI
@® oAOde GES BSBd | ILOC/T E/E Joumsuo7)-}sog oy uogies (Aueduio, uejly 2/q/P)
0} JUSUUPUDUY ISaLJ Aueduioy Suno 4 -poomiepay
‘9ST ‘ON FoHDOC] 1B YNOD oy Aq peaoidde juswise18y 90L16 VO Bed ulnpreg
oom Uondunsse oy) Jo suLID] OUT, [LO] ‘ON 19390 YT] serysnpuy J2oNS oSpLiqueor O79]
J PHq
@® 910Z/1/9 Siddng Lad
BUINSSP O] UOLJOPY Yi UL YIOy Jos st Auedw0g youmsuo-yso oy Tuoqiesd (Aueduios wey 8/q/p)
URTTY pur JaTJaSg Usemjog digsuonyiel uonnedeid ayy. Jd Auedwioy Sumo X-poomiepar
JUSTUIODIS V
ol wnpusppy LVLIT AN “TATA
. JUSWIASAMQUILOY ITI semisnpuy yueg wours suo
(ATX) SAOGR 90S OSB | SIOT/81/9 yno-Ang aq uogie)) ou]
JO WINJOY U-opelL, ‘ROLIOUNY SUOTINOS uoURD
epeisdr oseoT
vO EP89T30S
a aepuopet LeLIL AN “IIA
. YT sotusnpuy yleg uoues ouo
(AIX) aAOqe 998 sseo]q | poyepun, JUOUTOSINGUNIDY .
mo-kng oq Tuoqies OU
10 wMey “H-opery, ROLOULY SUOTINJoS uoueD
‘gpersdy oseey

 

  

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 126 of 155

LOO/PHOEL P'STSPETAA SOO

 

 

 

 

 

 

19
£9006 VO ‘soje8uy soy
uaWIs8I3 soLgsnpwu ays ‘pieasino
(a) or0z/t/b son rouleete Vv OTT sotnsnpuy OT8Z SINS “preasfnog
W ow TuoqieD BOHLTTASUOD OSZOI
OTT somusnpuy OdH
OTT sotusnpuy sep
(A) ELO¢/TU/L Joney YO snTuogre>) ip ydneyyyn 38e1p
‘repuneiey} 01206 VO ‘STITH Ajtoaog
a) onp sjunoure uonnedeid predun jo yunoooe uo JUOWUIODIS YW ITI sotusnpuy T60L BINS
* SONSISO'] JUOULNE,] YJLA JORIUOD S}I JopuN yNejop ur 810c/8c/cl Joyoig seddiys ou Tuoqies PATd eorMoyy Blues £9906
SI Ia][ag “Se_NPoys sid ,s101QSq SU} Ul YVOF Jas sy OT sousiso7] yuounre7
POL16 WO ‘OLeUC
osee’] soLnsnpu 001
® OLOZ/T/OT SuIplIng JoyueD on ne | ang ang smoouog 9¢¢¢
JITuUogies
ssouisng eIquinjod , ITI
‘eJUeD ssouisng viquinjo
SIMpr'] A9}og-SIe'T -NLLV
CLEOE VO “ejUEpY
. Suipurysiepur) OTI ssuIpjoH BZET B[OD-B90D 9u0
@ AOE BES ESLd | OCOC/E/B jo Iay0'_7 ou Juoqgsie) Aueduiod e]09-8909
ay 0/9 dnoin yuewemoo1g
ISLICIoJU_ SSOID ejoD-B909
ELEOE VD “ee
eZE[d B[OD-8907 suo
, SuIpueyssopuy Jo OTT s3urpoH
ap aAOge aes asee]q | 0Z0Z/E/8 rone’] SUIpurg-toN oyquogse> Aueduiog v[od-8909

oy 0/9 dnoip Juswemooig
ASLIIOJUT SSOID BJOD-BI09

 

 

 

 

‘ssaooid ayes Surosuo ou] Surpued
YI] Ul JoTjoS Woy Surseyoind s}t posned efoo

 

 

 

 

 

 
IOO/PPOEL #'STSPETAC SOOd

 

 

 

 

 

 

 

 

 

 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 127 of 155

co
9}L]S9 DAOWIII SE [[OM SP IO][9S 0} SOPTAOId HT SOOIAIOS
JO 4809 ot} osvorOUT 0} poydwmaye ATyesoqeyIUN Ieurxe’]
‘eyed UonHeg oY} Joye AyyIoUS “IOTJOS YIM SUES} juaueey 3y TI somsnpuy 89L16 VO ‘euowog
(il) | [enynUT 01 SUIWIOD Joye VOISIOOp Sy) posOAsl IVWIXET | 0Z0Z/7Z/6 . WOODS SIT OOZ
" ° a woHMGLysiq oWTuoqies °
“‘IDASMOLT “AiYsuOTTOI SSOUISNQ S}i OFBUIULIE) 0} ae . ‘oUl UONNQLYSIC 1eurxe]
POPUSzUT FI WY} 1O]joS pouLlojuy JeurKxeyT “ueuAed-uou
pue juowAed oye] 03 onp ‘oyeq WOE at} 0} JONG
(eT]oNUOD) OTT soLusnpuy
(a) LIOZ/OE/OL IONE] IOIO oqrTuoqse7 wpIUTS Tequiry
OTT solysnpuy
(A) S10¢/?/€ J0)9'T JOHFO oqTuogre}) s[F@A eso
(ieseury solysnpu
(A) LIO@/ST/1 SUId]sAS ssoursng) ITT SolasnPay oouRsy sso
oy Tuoqies
Joye] Iso :
jusuise18y £9006 VO ‘sofesuy soT
OTT soigsnpuy O78Z SHINS “preagjnog
A quowWeSeuryy 0}
() STOCISc/O uampuaury a i oy Tuoi) UOTPET[SISUOD OSZOL
. OTT Ssiasnpuy DdH
romeo y £9006 VO ‘safesuy soy
OTT soiisnpuy OZ8Z sing “preaginog
A yuowleSeuryy oO
(A) ELOC/SI/E joupyanty tno oqrquogie) UONET[PISUOD OSZOI
OTT sonjsnpul OdH
juoursesy £9006 WO ‘sofaauy soy
(a) Z10Z/L/S juomeSeueyy 01 OTT Sonysnpuy OC8C SHNG "plvag[wnog
juswIpusWY PANY], oHTuoie}) worjeyfo3suoD OSZOl
. JOTI selisnpuy OdH
yustweaisy 19006 VD ‘se[asuy SOT
(a) arepuy JUotEseURIA YY seLusnpuy OT8T SIMS “preaginog
Pomep 0] JUoWpUSTTY oy Juoqies UOTLIJS}ISUOD YSZO1
Puoses OTT setusnpuy OdH
queued y L9006 VO ‘safasuy so]
OTT seLysnpuy O78Z sting “preasinog
*) PrOcit/T wouresene A oyTuogre) woTE{jPIsuoD OC ZOL

 

 

 

O} JUSUIPUSULY ISIE

 

 

 

OTT Selasnpuy DdH

 

 
1OO/PPOET PS7SHETAG SOOd

 

 

 

 

 

 

£9
quowpiedeq [eseTy -uny
penuoy) 70690 LO “proyureys
(i) “AOE 99S OSROTq 0} JUSWIpUSTTY OTT SeHsnpuy “‘peoy ospry SUOT 006
oy Tuoqie) saat &
puoses : OU ‘eoLowy
YUON Slee A\ STISON
juouriedeq [eso] :uny
70690 LO “proyueis
(i) “aA0ge 90S aseoTq 01 Wow wes on onto ‘peoy espry Su0'T 006
1 USPS ISAT] aTaoqie") “SUT BOLIsUIy
YON Slee A OPSON
“SULIO} YONs Jepun aseyoind 0} juouredec] [es oT
‘nord 3 Sutoud €0690 LO Psoyureys
penuruos pue ‘poydeoor ayjson sosueyo Suroud yom s[eLio}Zyjl OTT setasnpuy : e
@) ‘sqoex]U09 SII 49 Sreus Suroud TLO7/1/6 sur2 peoy sspry Su0T 006
| JepUN 9]}SON 0} posseyo Burowd sy Sulseyorg joevUOS on Juoqies “Uy “eoUlsUry
pesuryo Ajjeseyejiun Jayjas ‘ojeq wonned otf 0} Jong (ION sioTe anSON
“Jopuneleyy TEel6 VO “PISTIV
enp sjunowre uorjedeid predun jo yun0s08 ‘sorsnpu seg uoosue
(H) to P 8} nn Pl JOY OZOZ/OS/ZI ene] OTT Sonysnpuy PONS aT 10871
[ROWS D SOTTAT ULM JOV.L}UOO $71 JapuN yNeyJep Ut oWTJuoqie) OU]
SI JO]JOS ‘SaTMpaypos sind .sJO}qoC] oq} Ul YUOT Jos sw ‘Aueduiod JRorWsy[D SOTA
JOTI
‘dq oy Juoqse
“Iopunssey} syunoure woryedesd predun jo ynos0v yUoMoaIsYy eseaTy | d wT hen i Z0L90 LO “Ainquoye
() UO PIULOCIeI| YUM jow.QUOD SHI opuN yneZop UE | OZOZ/LZ/E quowdinby pue erica 8 JOONS WSIOL] CyZ
SI JO][9§ ‘so[Mpayos sind ,s101qQaq] SU] WO TOF yes s : :
F B]T]T9S “Se[npey S40} qa(] 94] UO YLOF Jos sy safes syonpoig CTT BuyjoKooy oul suOTU pluneqoeyy
oy Juoqie7)
OTT sotasnpuy
(a) PLOTSt/y Joney Jao anr-uoqse>) YPEASTSeL [SRYOUAL

 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 128 of 155

 

 

 

“UOT}INB JayVANJ OU YOO] IeUIXS'T pue jORnUOS oy}

JO sug] ou) pue Aeys DVWIOINE OU} ILTOIA 0} WEI
Poye]S ILS} JO Woy) SUTMLIOJUI IBUIXST 0} JON] & JUAS
[9sUNod ,sIO}Geq “AjI[INVY opIsIOANy ay) Woy sjosse

 

 

 

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 129 of 155

LOO/PPOEL ¥'S7SvETAC SOOd

 

 

 

 

 

 

 

9

quouniedag jese7y -unyv
70690 LO “progurers
wD “QAOQR 99S aSP2Id | SIOZ/OI/P eer eer eee ‘peoy espry SUT 006
quowupusury WYsTg oyTuoqre) “guy “eoLIoWy
YON SiajeM, o]ISON.
jusumiedeg [ese] :uny
pequod 70690 LO “proyuers
@ “AOE 998 oseotd | LIOC/VI/CI 0} JUOUIPUSUTY ee juoare.) “peoy ospry 3u0T 006
TUSASS . ‘OUT “eoTIoUy
ULON sie Ay oPSON
juourjledaq [ese] :uny
(i) ‘SAO 99S OSBOTq wou wat une OTT SeHsnpay spoon opr Bue oon
JOUUpUStUY UIXIS oWTuoqie) -ouy ‘volo
UMON SisyeM oTiSON
quowunjiedeq jeseT -uny
70690 LO “Projuneys

. yoeQUO?) 0} soLusnpu :
(11) SA0GE 99S a8e9|q juoupuoury voy oer tuoase) peoy espry Su] 006
. . ‘oul “BOTLIOWUIY
UMON SIdIV AM SYSON
juoulpedeq [ese] -uny
a “aA0ge 9eS 9Sed|q oeHwOD OF OTT Serasnpuy spoon any Suet 00.
jUSWIpuSUTY YUN oy Tuoqies “ou ‘eoLioury
YLION sioqe A, oP]SON
quouniedaq jesey :uny
. 70690 LO “proyurers

. yoenuos) 0} JTI semisnpuy :
ap AOR ses OSvoTq jueupucuty pay sr-uogre:) peoy ospry suo] 006
' ‘ “uy “BoLIOWrYy
UMON siaye My o]1SON

 

 

 

 

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 130 of 155

LOO/PPOEL Y'S7SPET-AC SOOG

 

 

 

 

 

 

g9
"BIBSEIN UM CIysuoryejor ssouisng
B pel JOU Sey JOIT9S ‘TZOT Yue! sours ‘ApSurpiooy
"ydoo08 Jou pip eieseIN soSueyo Surorid yor ¢y onquoare
‘s}0B1JU0S SH JopuN BILERIN 0} posieyo Burorid oui a a <Sonstpt 19LI6 WD ‘oueIUC
(gp | PeBuedo Atrexorersun Jolfas ‘ered uonHed OB MIO | erty | quamtaarSy Aiddng awquogrey |  yeang erqdjepepqg “a 09Sz
-e1eSetNy £q sioestico yons ‘OTT BurpoA00y OTT ‘Surpyog eiesein
Jepun ssonpoid 7 yonpoid Jo 9fes ay} Joy poyesueduuo0s THOM)
SI JO][OG “BIVSVIN YIM syuoteeIBe .siojgaq at} Jo
yre 03 Ayied ore ‘g’[D pue SurpoAooy WLM Suoye “reyes
“UleTeu] [Te}Op OTI ‘d or TaoqieD
JOYJANY Ul YNO} Jos sv Juowssis y oseyond eq Lad queues y ‘OT ‘seLnsnpuy S9L16 VO “leg puowrerq
(my) oY] Japun JoTjas 0} peprAoid spood 03 yoodsor WIM | TZOZ/TZ/T aseuomt are oW'Tuoqes) SALI s1e803pug Orr
JOTJIS Isurese [197 ‘ON Joyo uUDUACT UOLIDUIDIION ond ea Lad “YT SurpodAooyy ITT ‘Burynog vreseiyn
TIS sui 90d) P 1 i I
fo 20H0N ® Poly BILSPIN ‘170 “6 dW UO oqTaoqie)
quouljiedag jese7y -uny
70690 LD “proyueys
. JuOUIpPUSUTY OTT SoLysnpuy ‘
@w sAoge sas asea]d | OZOZ/I/T peoy aspry Su0T 006
JOR.QUOT) YIUOAITA ay qJuogies “guy ‘eoLIeUTy
QUON SioTeM, 9]3SON
quowiedeg [ese] unv
70690 LD “proyweys
IB.IUOT) 0} soLysnpu ‘
(my) "“aA0qe 90S OSRd] q suompusury ne oe juoate) peoy sspry SuoT 006
, ‘OUT “eOLISUry
ULION sisieM sT1SON
quouniedaq ese] uny
70690 LO “projwieis
IBUOD O soLysnpu ‘
(11) ‘aA0g® 99S oSed] gq yuowpuoury thu oe uoate peoy osplhy suoT 006
° , “oUy “BOLIOUTy

 

 

 

 

 

 

UMON SIS1e@M, oISON

 

 
LOO/PPOET P'SZSPET-Ad SOOd

 

 

 

 

 

Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 131 of 155

 

99
OTT ‘d oH JuoqreD
qromeer8y Addng ‘OTT ‘sornsnpuy 19L16 VO ‘OLejuO
@) oAoge oes aseefd | OZOZ/T/P 6 oNTuoqiey | —jsa.ng erydjopertyd “A 09SZ
} ¢ JUSIIpUOUTY ‘
ITI SarpoAooy OTT ‘Surynog eieseIn
ewTuoqieD
OTT ‘d oTuogrea
wromser8y Atddng OTT ‘soLgsnpuy I9LI6 VO “oLeUO
(iH) aAogeR 298 asked | 610Z/OE/TI 3 eyquogreD | joos erydjepeyiyd “gq 09Sz
1 p USWIpUSUIY ‘
OTT BurppA00y OTI Burnog esesery
oy Tuoqre)
OTT ‘d oH Tuogie|
qromeer8y Atddng ‘OTT ‘sornsnpuy L9LT6 VO ‘orejuC
@) AOE 098 aS¥2q | SLOZ/I/TI 3 aTuoqieD | pong erydjopeytyd “a 09SZ
1 ¢ JUOMIpUSTIY ‘
OTT BurpoAooy OTT ‘Sulnog wesern
ay} Tuoqe|
OTT ‘d Sr Juoquen
juouser8y Aqddng ‘OTT ‘seLysnpuy 19L16 WO ‘oLeUO
(@) aaoge oes eseofd | SIOZ/LI/y 0} Z juaupuouny eNTuogieD | —joarg erydyepeytyd “Y 09ST
“YTT BurpoAaoy TI ‘Surynog esresein
oy Tuoqie7)
OTT ‘d eH TuoqreD
mroweer8y Aiddng OTT ‘serasnpuy I9L16 VO ‘o1RUO
@) AOE 998 aSBIIq | SIOZ/I/E 0 ayHTuoqey | yas wINd[operyd “A 09Sz
} | JuowpucuTY ‘
OTT Surpodooy OTT Suynog ereseIn
ey TuoqieD

 

 

 

 

 

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 132 of 155

L9

1OO/PPOEL P'SZSPET:Ad SOOd

 

(1)

“OAOQR 998 aseo[g

610C/S7/IT

JUWIDNISV
ulsoy WOd

OTT seLusnpuy
oq TuOqe|D

qusWIEMI0Ig
[eqo[D ‘Jasunog suny
juouIeINooig

UISeY “IOJeIIC IorWag sunW
“LLSOT AN ‘eseyoing

peo [EH Uosiapuy O0L
‘oul “SuNeyey|

pue Suisteapy ejoD-isdeg

 

(i)

“SANGRE 99S SRO I

810C/¢/9

JUDUIOOIBYV
uisoy Wd

OTT sousnpyy
ayy Tuog.e,)

JUSWOINIOIg

Teqoyy ‘Jesunog -upy
quoMoINIOI
UISOY “OJAI JOIUSs un W
“LLSOT AN “oseyoing

peoy TH Uosiepuy O0L
‘ouy “SuUNO ye

pue Suisipoapy vjod-tsdeg

 

(1)

‘ssoo0id ayes SULOSUO ot}

Sulpued yore] Ul IoyjoS Woy Burseyoind sy pesned
Isdog ‘SULIO} YOns Jopun aseyoind 0} penunu0s

pue ‘pojdacor isdog sosueyo Surotid yoy ‘sjoeyuo0o
s}i Jopun isdeg 0} posieyo Surorid ou} pesueyo
Ayyesoyeyiun ssurpjoy ‘oleq uonyed oy} 0} Jog

81OC/CC/C

JUOUINCIS VY
ulsoy YOd

OTT serusnpyy
oquoqied

quUSTUSINIOIg

Teqo]y ‘fesunos :uny
JUSUAINIOIg

UISeY “IOJISIIG] JOTUAS IW
“LLSOL AN “oseqoundg

peoy ITH Uosispuy 002

“QU “SUTIONILYA]

pue SUIsTIoApy e[oz-Isdag

 

 

(i)

 

“QA0QE 99S OSbo]q

 

O070T/C/6

 

queues y Ajddng
0} 9 JUOWIpUSIIY

 

OTT ‘d oWquogiea
‘OTT ‘sorysnpuy
oyrTuoqre)

‘OTT Sunpoko00y

oH Tuoqiesd

 

I9L16 VO ‘oueuC
Joos erydjopeplyd “| 09SZ
OTT ‘Surnog eresein

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 133 of 155

89

LO0/PPOET P'STSPETAC SDOd

 

®

TCOe/c/e

JUSULIOIS VW osea]
0} JUOWIPUSTY ISIE

OTT serusnpuy
aq uoqies)

IDNTJO Wye suNV
P9L16 VO ‘oLeUO

007

a}ING Jae1S sINOsUOD OFSE
"dT ‘puny sonsiso7T

‘S$’: paesiey sisojorg

 

(HD) ‘@

OCOT/T C/T

JUSWID0IS YW oseva’]

OTT sernsnpuy
aq Tuoqieg

JOVIO WRAL UW
PILT6 VO ‘oLeUC

001

SIMS J29HS sinosUOD OPSE
“d'T puny sonstso7y

"S'C:) poqosie], sISojolg

 

(iD)

OCOT/8T/V

SOLON UOISUSTX A
101 JUOWIPUOTYy
aseo’] Joy yesodoig
SuIpulqUoN

OTI setusnpyy
OW TEoqiey)

INNO JPR UV
PILT6 VO “one

001

oH “JooS SINDDOD OPS
‘d'T puny sonsiso7T

“‘S°A) payesie |, sisojoig

 

() °@)

OCOC/PC/E

JUOUINOISV
asee’y jo
WOISUd}XY JO 9O1jON

OTT setusnpuy
OW UO?)

JOGIO ye UNV
POLI6 VO ‘oneWCO

001

aug ‘je0NG sINODUOD OPSE
‘dT ‘puny sousisoT

‘S'fF) poqesiel stsopoig

 

 

(1)

 

“dAOGE 99S OSBO[ I

 

LLOc/OC/T

 

juswasy Ajddng

 

OTT setasnpuy
oy Tuoqie)

 

- Oo Aped ‘uny
LZEL-9LVS6 WO “euUIOUOS
LEEl XO “O'd
BIMOFI[eD Jo uore10ds07
SuIpOAIY Ouse

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 134 of 155

69

LOO/PPOEL P'SZSPET-Ad SOOd

 

‘Jopunsioy} onp syunoure uonnedeid predun

OOF FINS
TEUOTEUIDIU] S3LIS-11T, OOS

<

 

 

 

 

 

 

 

(AIX) | JO JUNODR UO FGAA UM JORIJUOD SH Jopun ynejop ul | GLOZ/OZ/TZ 100-0cr 1896-10€ OTT SonpsnP Ul dnoin sedtales
. “ . : ON JuoMeaIs oy Tuoqies .
SI J3]]ag ‘So_Npsyos a1nd ,SIO\Gac] oY} UI YLIOJ Jos sy . Joinjovynuey ‘ooueuly
quourdinby o81e J syTaA\
JWOWMISAIs V
O4NSO[DSTG-UON OP016 VO ‘pueyuns
(A) OLOC/OI/TT pue AqyjenuopyuoD on eee PODS YHOMUIM, P0838
2 yTuoqie)
pue syqsry " TOPPIS eapusli”
jo JuoWUsISSY
OPOT6 VO ‘puejuns
(A) OLOC/OL/TI JUST HO on rieaden }23QS YUOMIUS AM 7088
WH Tuoi)
TOpPls erpucli A
quoupieded Wpalp -uny
pOTSL XL ‘ourld
. T e[hpstyps OTT selisnpul OSEl
(AP) SAO’ BOS OSC d 610¢/ 8/8 quowdinby aWyuoqiey | oying ‘Aemyleg ayueID [09s
YT soueury
[elOISWIOD IelIgauolg
quoujedaq Wpein wy
“Jopunesey} POTSL XI ‘ourlg
(ar) onp sjunoure uonyedoid predun jo yunos08 qUSUIBIs VY YT seLysnpuy OSE
: UO JeLIQsU0}S YIM s]9e.QUOD S}I Jopun yNejop ur 610C/8 1/1 aSEe’] Io\se]Al oyJuoqies | syns ‘Aemyeg oyuey [99¢
SI Ia]JES ‘saTMpayas sind .$101Q9q] SU} UI TOF Jes sy YY] ooueury
[eLOIOUIWIOD IVLIqauo}sS
(JUstIEMIOIg ITI saisnpuy
(A) LIOZ/6T/L JO 1039011(]) airTuoaie) BsO-D Yory
IONyy] JAVO °
INO Wy UV
PILT6 VO ‘oleuO
‘ OTT SoLysnpuy 001
() “© O10Z/T/01 JUOWOEIS VY esvo’] airquogiey | aring toong smoouod gpc¢

 

 

 

 

 

 

‘dT ‘puny sonsiso7T
‘Sf poqesiel sisojoig

 

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 135 of 155

 

 

70

DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 136 of 155

tL

$JIV.IQUOD) [VLII}eJA] JOpUy) syNeyag :(q)g°¢ WoKDI¢G

LOO/PPOEL PSZSPETAC SOOd

‘(8)g'¢ UoTIIag vag
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 137 of 155

cL

uoneuLsojsuy soAotdury :(¥)g°¢ WOIDI¢S

L00/PPOET PSTSPETAG SOO

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 138 of 155

Section 3.9(d): Severance Obligations

e By letter dated December 7, 2020 (the “Delnik Employment Letter”), Holdings confirmed
the terms of employment of Alex Delnik by Holdings as Chief Operating Officer of Holdings
and its subsidiaries. The Delnik Employment Letter further states that Mr. Delnik “will be
paid solely from CarbonLITE Industries, LLC.” The Delnik Employment Letter provides
that if Mr. Delnik is terminated by Holdings other than for cause, he will receive 3 months’
salary as severance.

 

e By letter dated September 10, 2015 (the “Maroofian Employment Letter”), Holdings
confirmed the terms of employment of Ira Maroofian by Holdings as President of Holdings
and its subsidiaries. The Maroofian Employment Letter further states that Mr. Maroofian
“will be paid from HPC Industries, LLC and Carbonlite Industries, LLC.” The Maroofian
Employment Letter provides that if Mr. Maroofian is terminated by Holdings other than for
cause, “CarbonLITE Holdings, LLC will provide you twelve (12) months salary as a
complete severance package.”

 

e By letter dated July 19, 2017 (the “Costa Employment Letter”), Seller confirmed the terms of
employment of Rich Costa by Seller as Director of Procurement. The Costa Employment
Letter provides that if Mr. Costa is terminated by Seller other than for cause, he will be
entitled to six months’ severance.

 

77
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 139 of 155

Section 3.10(a): Benefit Plans°

e Pursuant to that certain Administrative Services Contract (Level Funding) between Seller and
Cigna Health and Life Insurance Company and other associated documents, effective June 1,
2020, Seller offers its eligible full-time Employees and their family members medical and
prescription drug coverage.

e Pursuant to that certain Group Contract between Seller and Cigna Dental Health of Texas,
Inc. and other associated documents, effective June 1, 2020, Seller offers its eligible full-time
Employees and their family members dental insurance coverage.

e Pursuant to that certain Group Vision Care Plan between Seller and Vision Service Plan and
other associated documents, effective June 1, 2020, Seller offers its eligible full-time
Employees and their family members vision coverage.

e Seller offers eligible Employees the opportunity to participate in the 401(k) Plan
administered by Seller, utilizing a platform provided by ADP 401k, Inc. Seller historically
matches Employees’ 401 (Kk) contributions in a discretionary amount of up to 50% of the first
10% of salary contributed.

e Seller’s Employees are entitled to paid holiday time, vacation time, and other paid time off as
provided in those certain documents in the Jefferies Data entitled “8.3.3.4.2 - Benefits -
Riverside.pdf” and “8.3.4.3 - CarbonLITE Employee Handbook (AII Facilities). pdf.”

e To the extent not otherwise specifically described herein, Seller’s Employees are entitled to
all Employee Benefits Programs, as such term is defined and described in the Wage and
Benefit Motion.

 

* Capitalized terms not otherwise defined in this Section shall have the meanings ascribed to them in the Debtors’

Motion for Entry of Interim and Final Orders Authorizing the Debtors to (1) Pay and/or Honor Prepetition

Employee Obligations and Pay Third Party and Contract Workers; (11) Remit Withholding Obligations and

Deductions; (Il) Maintain Employee Compensation and Benefits Programs and Pay Related Administrative

Obligations; and (IV) Have Applicable Banks and Other Financial Institutions Receive, Process, Honor, and Pay

Certain Checks Presented for Payment and Honor Certain Fund Transfer Requests [Docket No. 5] (the “Wage and
Benefit Motion”).

78
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 140 of 155

Section 3.11: Permit and License Compliance

In the ordinary course of business, Seller may be subject to periodic inspections by
governmental authorities, during which inspections, Seller may be informed of alleged
concems or violations to be remediated, certain of which may affect Seller’s Permits and
Licenses if not addressed. There are no material alleged violations that are unremediated as
of the date hereof.

There is an ongoing project to increase capacity at Seller’s premises for which permits are
required. Seller is operating in accordance with all laws and regulations for this ongoing
project. In the future, Seller may be required to obtain additional Permits as circumstances
warrant.

Due to liquidity constraints, Seller paused completion of two projects in process prior to the
Petition Date, each of which may require re-permitting prior to completion, namely an
upgrade to the Riverside Facility’s ventilation system and UL certification and final city
inspection of a Starlinger line.

79

DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 141 of 155

Section 3.12(a): Owned Intellectual Property

None.

80
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 142 of 155

Section 3.12(c): Intellectual Property Matters

None.

81
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 143 of 155

Section 3.12(f): Computer Systems

None.

82
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 144 of 155

Section 3.13(c): Environmental Liabilities

e On March 14, 2012, sodium hydroxide was released from Seller and allegedly contaminated
soil near the Riverside Facility. In October 2013, the California Department of Fish and
Wildlife (“DFW”) entered into a settlement agreement with Seller for a total payment of
$42,424.00 to be paid $4,243.20 semiannually through August 1, 2018. All payments have
been made and no further monies are owed. All cleanup required by the DFW has been
completed.

83
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 145 of 155

‘Section 3.14: Wayward Assets
Patents, Copyrights, Trademarks

The name “CarbonLITE” and any similar names indicating affiliation with any Affiliates of the
Sellers, the Business, or the Purchased Assets.

CarbonLite Holdings LLC

e Carbonlite STANDARD CHARACTER MARK Serial No 77983377, Reg No 4242388

e Carbonlite STANDARD CHARACTER MARK Serial No 85915809, Reg No 4492569

Domain Names

http://www.carbonliterecycling.com/

84
DOCS _DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 146 of 155

Section 3.15: Description of Tax Liabilities

Holdings and its subsidiaries, including Seller, have a statutory extension to file their 2020
federal Tax Returns until September 15, 2021.

Seller owes personal property taxes for 2018 through 2021 in the aggregate amount of
$861,676.01.

On September 10, 2019, Seller received a Notice of Determination from the California
Department of Tax and Fee Administration (the “CDTFA”), alleging that Seller was liable
for $549,356.00 in sales and use tax for the period from April 1, 2016 through June 30, 2019.
After Seller informed the CDTFA that the calculations performed were grossly overstated, on
September 18, 2019, Seller received a further Notice of Determination from the California
Department of Tax and Fee Administration, alleging that Seller was liable for $115,159.50 in
sales and use tax for the period from April 1, 2016 through June 30, 2019, including fees and
interest thereupon. Shortly thereafter, Seller filed a Petition for Redetermination with
CDTFA, stating that the calculation performed by CTDFA improperly included several items
for consideration in the calculation of sales and use tax, such as items purchased by other
Debtors and items that were merely resold. Seller continues to wait for a hearing to be
scheduled on its appeal and redetermination. As of April 12, 2021, CDTFA alleges that the
total amount due, including fees and interest, is $124,191.78.

85

DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 147 of 155

Section 3.16(a)(i): Key Business Relationships

Key Customers

 

 

 

 

 

 

 

 

 

 

 

 

Amcor Rigid Plastics USA, Inc $14,146,322 | In March 2021, Amcor and Pepsi reduced certain
purchases from Seller.

Nestlé Waters North America, Inc $10,119,500 | Nestle Water has decreased certain purchases from
Seller in 2021 as compared to 2020.

Niagara Bottling, LLC $6,045,887 | Niagara Bottling has ceased purchasing from Seller as
of March 2021.

Western Container Corporation $5,889,530 | Effective May 2021, Western Container reduced its
purchases from Seller.

Graham Packaging $2,239,380 | Graham Packaging ceased purchasing from Seller as of
June 2020.

DevTech PET, Inc/Envases $1,065,152

Everrank Inc. $542,343 | This customer is also a supplier to Seller. The
companies are currently not engaged in business
transactions.

Oldcastle Infrastructure $316,457 | Oldcastle ceased purchasing from Seller.

Pepsi $284,982 | In March 2021, Pepsi has reduced certain purchases
from Seller.

Sonoco Products Company $116,990 | Sonoco has ceased purchasing products from Seller.

 

 

 

Key Vendors*

 

 

 

 

 

 

 

 

 

 

 

Allan Company $11,340,152 | Prior to and after the Petition Date, Allan Company
reduced supply to Seller. However, pursuant to the
Court’s approval of an agreement between Seller and
Allan Company, these issues were addressed.

BBSI - Payroll/Barrett Business Services $8,748,393

Inc.

Riverside Public Utilities $4,234,424

Bantam Materials International $3,561,958 | Seller is currently not ordering product from this
supplier.

Everrank Investment Group, Inc. $2,688,987 | Seller is currently not ordering product from this
supplier.

ProLogis Management, LLC $2,439,545

Plastic Recycling Corp. of California $1,363,252 | Seller has not purchased from Plastics Recycling
Corporation of California since summer 2020.

rPlanet Earth Los Angeles LLC $1,121,481 | Seller is currently not ordering product from this
supplier.

Lexmar Distribution, Inc. $1,112,316 | Prior to the Petition Date, due to late payment and
non-payment, Lexmar informed Seller that it
intended to terminate its business relationship.
However, Lexmar reversed this decision after

 

 

 

 

* Amounts represent invoices from suppliers, not cash payments.

DOCS_DE:234525.4 13044/001

86
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 148 of 155

 
   

coming to mutual terms with Seller.

Shortly after the Petition Date, Lexmar unilaterally
attempted to increase the cost of services it provides
to Seller as well as remove estate assets from the
Riverside Facility. Debtors’ counsel sent a letter to
Lexmar informing them of their stated intent to
violate the automatic stay and the terms of the
contract, and Lexmar took no further action.

 

 

 

 

 

 

 

 

 

 

RePET Inc. $1,023,832 | RePET has not sold to Seller due to nonpayment.
Seller is currently not ordering product from this
supplier.

MacDermid Incorporated $965,176 | MacDermid has contracted payment terms with
Seller to prepayment.

Miles Chemical Company Inc. $963,137 | Miles Chemical has contracted payment terms with
Seller to prepayment.

Fairmont Logistics $755,542 | Fairmont Logistics has contracted payment terms
with Seller to prepayment.

Exact Staff, Inc. $701,968 | Seller rejected its contract with Exact Staff.

87

DOCS _DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 149 of 155

Section 3.16(a)(ii): Disclosures Relative to Key Business Relationships

Please see Section 3.16(a)(i).

88
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 150 of 155

Section 3.16(b): Discounts and Allowances

e In the ordinary course of business, Seller would charge one of its customers, Amcor, a fixed
amount. To the extent such fixed amount was less than the calculated amount for the
applicable transactions, Seller would rebate Pepsi such amount (the “Pepsi/Amcor Rebate”).
As of November 2020, the Pepsi/Amcor Rebate totaled $479,321.23.

89
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 151 of 155

06

LOO/PPOEI PS7SPETAC SOOG

 

CCOC/ET/E - OCOT/ET/T

8YC9VT OO

Aueduios
OURINSUT [eJWOUIUOD sy],

Ado o81e7Z uedg surrey

 

ECOZ/T/O1 - OCOT/T/01

6CC0SV-OC DNDN FI

Aueduog
souvinsuy Ayetseds “sq

OBVIDAOZ) SOOTORIG
quowAoldwiq fo8e1sAo07d
Auedwioy oyeauig pue 07d

 

T7OC/61/6 - OCOC/61/6

07
“8-001 rcTeE-GNO LLo

soruedwo7
QOURINSU] SI9OARL], OUT,

Aprodoig [etorowu0s

 

‘OF: souBINnsSsy

 

 

IZOT/61/6 - OZOT/6T/6 OOPSS6ID00EANI —guogmjog ysry courmpug —«-(SISN!PAL 988401) AHodorg

- Auedulo, souvinsuy WISLIOLIO |,

1Z0Z/61/6 - OZOZ/61/6 NO@ZILLIOOSN pung sueworg -zueypy — paunzen ‘Ager erazquin
Aueduto OUBINSU WSTIOLIS TIT. £0:

IZOZ/6L/6 - OZOT/6 1/6 00ZS6S1Z09SN J° I ne Pe ey

puny sews. - ZUR Vy

ssouisng ‘Aqlyiqer’y [e1ouen

 

TCOC/61/6 - OCOC/61/6

AN-OC-ES8VENTS-dOZ

Bolioury jo Auedwios
Ayenses Apiodoig siopsaely,

AYIGRI'] SSooX” SUISIIOLO T

 

1CO0C/61/6 - OCOZ/61/6

961-0978

Auedwioy sourinsuy [elapey

SoIT[Og dUBANSU] 3Z[°¢ WOIIS

ow)

 
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 152 of 155

Section 3.18: Brokers

None.

91
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 153 of 155

Section 3.20: Intercompany Agreements

The items set forth on Schedule 2.2(h) are incorporated herein by reference.

92
DOCS_DE:234525.4 13044/001
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 154 of 155

£6

sooAo[dury poyooag puv yoolqnsg :(¥)S'°¢ w01}29g

lO0/PPOET PStSPET-AC SOOd

 

saatojduy jaalqns
Case 21-10527-JTD Doc 597-4 Filed 06/08/21 Page 155 of 155

L6

LO0/PPOET WSTSPETAG SOO

 

saakojduy pajaajas

 
